EXHIBIT 10.1

CONFORMED COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



3,500,000,000



FIVE YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT


Dated as of November 22, 2004


among


CENDANT CORPORATION,
as Borrower


THE LENDERS REFERRED TO HEREIN,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


BANK OF AMERICA, N.A.,
as Syndication Agent


and


THE BANK OF NOVA SCOTIA,
 
BARCLAYS BANK PLC,
 
CALYON NEW YORK BRANCH
 
and
 
CITIBANK, N.A.,
 
as Co-Documentation Agents
 

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES INC. and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
 
Page
 
 
1.
 
DEFINITIONS
 
1
 
2.
 
THE LOANS
 
 
21
 
SECTION 2.1. Commitments
21
 
SECTION 2.2. Loans
22
 
SECTION 2.3. Use of Proceeds
23
 
SECTION 2.4. Competitive Bid Procedure - Competitive Loans
23
 
SECTION 2.5. Competitive Bid Procedure - Competitive Letters of Credit
26
 
SECTION 2.6. Revolving Credit Borrowing Procedure
29
 
SECTION 2.7. Refinancings
30
 
SECTION 2.8. Fees
31
 
SECTION 2.9. Repayment of Loans; Evidence of Debt
32
 
SECTION 2.10. Interest on Loans
33
 
SECTION 2.11. Interest on Overdue Amounts
34
 
SECTION 2.12. Alternate Rate of Interest
34
 
SECTION 2.13. Termination and Reduction of Commitments; Increase of Commitments
35
 
SECTION 2.14. Prepayment of Loans
36
 
SECTION 2.15. Eurocurrency Reserve Costs
37
 
SECTION 2.16. Reserve Requirements; Change in Circumstances
37
 
SECTION 2.17. Change in Legality
39
 
SECTION 2.18. Reimbursement of Lenders
39
 
SECTION 2.19. Pro Rata Treatment
40
 
SECTION 2.20. Right of Setoff
41
 
SECTION 2.21. Manner of Payments
41
 
SECTION 2.22. Taxes
42
 
SECTION 2.23. Certain Pricing Adjustments
44
 
SECTION 2.24. Prepayments Required Due to Currency Fluctuation
45
 
SECTION 2.25. Letters of Credit
45
 
3.
 
REPRESENTATIONS AND WARRANTIES OF BORROWER
 
 
51
 
SECTION 3.1. Corporate Existence and Power
51
 
SECTION 3.2. Corporate Authority, No Violation and Compliance with Law
51
 
SECTION 3.3. Governmental and Other Approval and Consents
51
 
SECTION 3.4. Financial Statements of Borrower
51
 
SECTION 3.5. No Material Adverse Change
52
 
SECTION 3.6. Copyrights, Patents and Other Rights
52
 
SECTION 3.7. Title to Properties
52
 
SECTION 3.8. Litigation
52
 
SECTION 3.9. Federal Reserve Regulations
52
 
SECTION 3.10. Investment Company Act
53

 

       

--------------------------------------------------------------------------------

 




 
SECTION 3.11. Enforceability
53
 
SECTION 3.12. Taxes
53
 
SECTION 3.13. Compliance with ERISA
53
 
SECTION 3.14. Disclosure
54
 
SECTION 3.15. Environmental Liabilities
54
 
4.
 
CONDITIONS OF LENDING
 
54
 
 
SECTION 4.1. Conditions Precedent to Closing
54
 
SECTION 4.2. Conditions Precedent to Each Extension of Credit
55
 
5.
 
AFFIRMATIVE COVENANTS
 
56
 
 
SECTION 5.1. Financial Statements, Reports, etc.
56
 
SECTION 5.2. Corporate Existence; Compliance with Statutes
58
 
SECTION 5.3. Insurance
58
 
SECTION 5.4. Taxes and Charges
59
 
SECTION 5.5. ERISA Compliance and Reports
59
 
SECTION 5.6. Maintenance of and Access to Books and Records; Examinations
59
 
SECTION 5.7. Maintenance of Properties
60
 
SECTION 5.8. Changes in Character of Business
60
 
6.
 
NEGATIVE COVENANTS
 
60
 
 
SECTION 6.1. Limitation on Indebtedness
60
 
SECTION 6.2. Consolidation, Merger, Sale of Assets
62
 
SECTION 6.3. Limitations on Liens
62
 
SECTION 6.4. Sale and Leaseback
63
 
SECTION 6.5. Debt to Capitalization Ratio
64
 
SECTION 6.6. Interest Coverage Ratio
64
 
SECTION 6.7. Accounting Practices
64
 
7.
 
EVENTS OF DEFAULT
 
64
 
 
8.
 
THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER
 
66
 
 
SECTION 8.1. Administration by Administrative Agent
66
 
SECTION 8.2. Advances and Payments
67
 
SECTION 8.3. Sharing of Setoffs and Cash Collateral
68
 
SECTION 8.4. Notice to the Lenders
68
 
SECTION 8.5. Liability of Administrative Agent and each Issuing Lender
68
 
SECTION 8.6. Reimbursement and Indemnification
69
 
SECTION 8.7. Rights of Administrative Agent
70
 
SECTION 8.8. Independent Investigation by Lenders
70
 
SECTION 8.9. Notice of Transfer
70
 
SECTION 8.10. Successor Administrative Agent
71




       

--------------------------------------------------------------------------------

 




 
SECTION 8.11. Resignation of an Issuing Lender
71
 
SECTION 8.12. Agents Generally
71
 
9.
 
GUARANTY OF SUBSIDIARY BORROWER OBLIGATIONS
 
71
 
 
SECTION 9.1. Guaranty.
71
 
SECTION 9.2. No Subrogation
72
 
SECTION 9.3. Amendments, etc. with respect to the Obligations; Waiver of Rights
73
 
SECTION 9.4. Guaranty Absolute and Unconditional
73
 
SECTION 9.5. Reinstatement
74
 
10.
 
MISCELLANEOUS
 
74
 
 
SECTION 10.1. Notices
74
 
SECTION 10.2. Survival of Agreement, Representations and Warranties, etc.
76
 
SECTION 10.3. Successors and Assigns; Syndications; Loan Sales; Participations
76
 
SECTION 10.4. Expenses
80
 
SECTION 10.5. Indemnity
81
 
SECTION 10.6. CHOICE OF LAW
81
 
SECTION 10.7. No Waiver
81
 
SECTION 10.8. Extension of Maturity
81
 
SECTION 10.9. Amendments, etc.
82
 
SECTION 10.10. Severability
83
 
SECTION 10.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL
83
 
SECTION 10.12. Headings
84
 
SECTION 10.13. Execution in Counterparts
84
 
SECTION 10.14. Entire Agreement
85
 
SECTION 10.15. Confidentiality
85
 
SECTION 10.16. USA PATRIOT Act
86
 
SECTION 10.17. Replacement of Lenders
86

 

        

--------------------------------------------------------------------------------

 

 
 
SCHEDULES
 
   
2.1
 
Commitments
2.25
 
Existing Letters of Credit
 
EXHIBITS
 
   
A-1
 
Form of Revolving Credit Note
A-2
 
Form of Competitive Note
B-1
Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP
B-2
 
Form of Cendant In-House Opinion
C
 
Form of Assignment and Acceptance
D

 

Form of Officer’s Certificate
E-1
 
Form of Competitive Bid Request
E-2
Form of Competitive Bid Invitation
E-3
 
Form of Competitive Bid
E-4
 
Form of Competitive Bid Accept/Reject Letter
F
 
Form of Revolving Credit Borrowing Request
G
 
Form of Joinder Agreement
H
 
Form of New Lender Supplement
I
 
Form of Commitment Increase Supplement
















     

--------------------------------------------------------------------------------






FIVE YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT (the “Agreement”)
dated as of November 22, 2004, among CENDANT CORPORATION, a Delaware corporation
(the “Borrower”), the lenders referred to herein (the “Lenders”), BANK OF
AMERICA, N.A., as syndication agent (the “Syndication Agent”), THE BANK OF NOVA
SCOTIA, BARCLAYS BANK PLC, CALYON NEW YORK BRANCH and CITIBANK N.A., as
co-documentation agents (the “Co-Documentation Agents”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (the “Administrative Agent”; together with
the Syndication Agent and the Co-Documentation Agents, the “Agents”) for the
Lenders.
 
INTRODUCTORY STATEMENT
 
The Borrower has requested that the Lenders establish a $3,500,000,000 committed
revolving credit facility pursuant to which Revolving Credit Loans may be made
to, and Letters of Credit issued for the account of, the Borrower and each
Subsidiary Borrower from time to time party hereto (of which not more than the
amounts described herein at any time shall consist of Letters of Credit).
 
Subject to the terms and conditions set forth herein, the Administrative Agent
is willing to act as agent for the Lenders, and each Lender is willing to make
Loans to the Borrower and each Subsidiary Borrower and to participate in Letters
of Credit.
 
Accordingly, the parties hereto hereby agree as follows:
 

1.   DEFINITIONS

 
For the purposes hereof unless the context otherwise requires, the following
terms shall have the meanings indicated, all accounting terms not otherwise
defined herein shall have the respective meanings accorded to them under GAAP
and all terms defined in the New York Uniform Commercial Code and not otherwise
defined herein shall have the respective meanings accorded to them therein:
 
“Act” shall have the meaning assigned to such term in Section 10.16.
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any Revolving Credit Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Section 2.
 
“AESOP Financing Program” shall mean the transactions contemplated by that
certain Second Amended and Restated Base Indenture, dated as of June 3, 2004,
between Cendant Rental Car Funding (AESOP) LLC (formally known as AESOP Funding
II L.L.C.), as issuer and The Bank of New York, as trustee, as it may be from
time to time further amended, supplemented or modified, and the instruments and
agreements referenced therein and otherwise executed in connection therewith,
and any successor program.
 



       

--------------------------------------------------------------------------------

 

 
“AESOP Indebtedness” shall mean any Indebtedness incurred pursuant to the AESOP
Financing Program.
 
“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upwards
to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of 1%)
equal to the greatest of (a) the Prime Rate in effect for such day and (b) the
Federal Funds Effective Rate in effect for such day plus ½ of 1%. For purposes
hereof, “Prime Rate” shall mean the rate per annum publicly announced by the
Administrative Agent from time to time as its prime rate in effect at its
principal office in New York City. For purposes of this Agreement, any change in
the Alternate Base Rate due to a change in the Prime Rate shall be effective on
the date such change in the Prime Rate is publicly announced as effective.
“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including, without limitation, the
inability or failure of the Administrative Agent to obtain sufficient bids or
publications in accordance with the terms hereof, the Alternate Base Rate shall
be determined without regard to clause (b) until the circumstances giving rise
to such inability no longer exist. Any change in the Alternate Base Rate due to
a change in the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Federal Funds Effective Rate.
 
“Applicable Law” shall mean, with respect to any Person, all provisions of
statutes, rules, regulations and orders of governmental bodies or regulatory
agencies applicable to such Person, and all binding orders and decrees of all
courts and arbitrators in proceedings or actions in which the Person in question
is a party or is subject.
 
“Asset Financing Transaction” shall mean a transaction or series of transactions
pursuant to which the Borrower or any other Person (i) issues Indebtedness
secured by, payable from or representing beneficial interests in Eligible Assets
for which neither the Borrower nor any of its Material Subsidiaries (other than
any Securitization Entity) is liable in any way other than pursuant to Standard
Securitization Undertakings (unless such liability of the Borrower or such
Material Subsidiary is otherwise permitted to be incurred hereunder by the
Borrower or such Material Subsidiary) or (ii) transfers or grants a security
interest in Eligible Assets to any Person that finances the acquisition of such
Eligible Assets through the issuance of securities or the incurrence of
Indebtedness or issues obligations secured by such Eligible Assets.



       

--------------------------------------------------------------------------------

 


“Assignment and Acceptance” shall mean an agreement in the form of Exhibit C
hereto, executed by the assignor, assignee and the other parties as contemplated
thereby.
 
“Australian Dollars” or “A$” shall mean lawful money of Australia.
 
“Basis Point” shall mean 1/100th of 1%.
 
“Board” shall mean the Board of Governors of the Federal Reserve System.
 
“Borrowing” shall mean a group of Loans of a single Interest Rate Type made by
the Lenders (or in the case of a Competitive Borrowing, by the Lender or Lenders
whose Competitive Bids have been accepted pursuant to Section 2.4) on a single
date and as to which a single Interest Period is in effect.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in the State of New York are permitted to close; provided, however,
that when used in connection with (x) a LIBOR Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits or deposits in any Optional Currency, as applicable, on the London
Interbank market and (y) a Local Competitive Loan, the term “Business Day” shall
also exclude any day on which banks are not open for general business in the
principal financial center of the relevant jurisdiction.
 
“Calculation Time” shall have the meaning assigned to such term in Section
2.24(a).
 
“Canadian Dollars” or “C$” shall mean lawful money of Canada.
 
“Capital Lease” shall mean as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Cash Collateral Account” shall mean a collateral account established with the
Administrative Agent, in the name of the Administrative Agent and under its sole
dominion and control, into which the Borrower or any Subsidiary Borrower shall
from time to time deposit Dollars, or Cash equivalents, in the case of any such
deposit made pursuant to Section 2.25(g), pursuant to the express provisions of
this Agreement requiring such deposit.
 
“Cash Equivalents” shall mean any of the following, to the extent acquired for
investment and not with a view to achieving trading profits: (i) obligations
fully backed by the full faith and credit of the United States of America
maturing not in excess of
 



       

--------------------------------------------------------------------------------

 


twelve months from the date of acquisition, (ii) commercial paper maturing not
in excess of twelve months from the date of acquisition and rated “P-1” by
Moody’s or “A-1” by S&P on the date of such acquisition, (iii) the following
obligations of any Lender or any domestic commercial bank having capital and
surplus in excess of $500,000,000, which has, or the holding company of which
has, a commercial paper rating meeting the requirements specified in clause (ii)
above: (a) time deposits, certificates of deposit and acceptances maturing not
in excess of twelve months from the date of acquisition, or (b) repurchase
obligations with a term of not more than thirty days for underlying securities
of the type referred to in clause (i) above, (iv) money market funds that invest
exclusively in interest bearing, short-term money market instruments and adhere
to the minimum credit standards established by Rule 2a-7 of the Investment
Company Act of 1940 (17 C.F.R. §270.2A-7 (April 1, 2004), and (v) municipal
securities: (a) for which the pricing period in effect is not more than twelve
months long and (b) rated at least “P-1” by Moody’s or “A-1” by S&P.
 
“Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date),
directly or indirectly, beneficially or of record, of ownership or control of in
excess of 50% of the voting common stock of the Borrower on a fully diluted
basis at any time or (ii) if at any time, individuals who at the Closing Date
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Borrower, as the case may be, was approved
by a vote of the majority of the directors then still in office who were either
directors at the Closing Date or whose election or a nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office.
 
“Closing Date” shall mean the date on which the conditions precedent to the
effectiveness of this Agreement as set forth in Section 4.1 have been satisfied
or waived, which shall in no event be later than November 30, 2004.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender as set forth (i) on Schedule 2.1 hereto and/or (ii) any applicable
Assignment and Acceptance to which it may be a party, as the case may be, as
such Lender’s Commitment may be permanently terminated, reduced or increased
from time to time pursuant to Section 2.13 or Section 7. The Commitments shall
automatically and permanently terminate on the earlier of (a) the Maturity Date
or (b) the date of termination in whole pursuant to Section 2.13 or Section 7.
 
“Commitment Increase Notice” shall have the meaning assigned to such term in
Section 2.13(d).
 
“Commitment Percentage” shall mean, as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the Total Commitment
 



       

--------------------------------------------------------------------------------

 

or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Loans and pro
rata share of L/C Exposure then outstanding constitutes of the aggregate
principal amount of the Loans and L/C Exposure then outstanding.
 
“Commitment Utilization Percentage” shall mean on any day the percentage
equivalent of a fraction (a) the numerator of which is the sum of (i) the
aggregate Dollar Equivalent outstanding principal amount of the Revolving Credit
Loans and Letters of Credit and the aggregate Dollar Equivalent outstanding
principal amount of the Competitive Loans and Competitive Letters of Credit and
(b) the denominator of which is the Total Commitment (or, on any day after
termination of the Commitments, the Total Commitment in effect immediately
preceding such termination).
 
“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.4 or issue a Competitive Letter of Credit pursuant to
Section 2.5, as applicable, in the form of Exhibit E-3.
 
“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower or any Subsidiary Borrower pursuant to Section 2.4(d) or 2.5(d), as
applicable, in the form of Exhibit E-4.
 
“Competitive Bid Commission” shall mean as to any Competitive Bid for a
Competitive Letter of Credit the fixed letter of credit commission (expressed as
a percentage rate per annum in the form of a decimal to four places) offered by
the Lender making such Competitive Bid as specified in the Competitive Bid
relating to such Competitive Letter of Credit.
 
“Competitive Bid Rate” shall mean (i) as to any Competitive Bid for a
Competitive Loan made by a Lender pursuant to Section 2.4(b), (a) in the case of
a LIBOR Loan, the Margin and (b) in the case of a Fixed Rate Competitive Loan,
the fixed rate of interest offered by the Lender making such Competitive Bid and
(ii) as to any Competitive Bid for a Competitive Letter of Credit made by a
Lender pursuant to Section 2.5(b), the Competitive Bid Commission.
 
“Competitive Bid Request” shall mean a request made pursuant to Section 2.4 or
Section 2.5, as applicable, in the form of Exhibit E-1.
 
“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted by the Borrower or any Subsidiary
Borrower under the bidding procedure described in Section 2.4.
 
“Competitive L/C Exposure” shall mean, at any time, L/C Exposure attributable to
Competitive Letters of Credit.
 
“Competitive Letter of Credit” shall mean a letter of credit issued by a Lender
for the account of the Borrower or any Subsidiary Borrower pursuant to the
bidding procedure described in Section 2.5.



       

--------------------------------------------------------------------------------

 

“Competitive Loan” shall mean a Loan from a Lender to the Borrower or any
Subsidiary Borrower pursuant to the bidding procedure described in Section 2.4.
Each Competitive Loan shall be a LIBOR Competitive Loan or a Fixed Rate
Competitive Loan.
 
“Competitive Note” shall have the meaning assigned to such term in Section 2.9.
 
“Confidential Information” shall mean information concerning the Borrower, its
Subsidiaries or its Affiliates which is non-public, confidential or proprietary
in nature, or any information that is marked or designated confidential by or on
behalf of the Borrower, which is furnished to any Lender by the Borrower or any
of its Affiliates directly or through the Administrative Agent in connection
with this Agreement or the transactions contemplated hereby (at any time on,
before or after the date hereof), together with all analyses, compilations or
other materials prepared by such Lender or its respective directors, officers,
employees, agents, auditors, attorneys, consultants or advisors which contain or
otherwise reflect such information.
 
“Consolidated Assets” shall mean, at any date of determination, the total assets
of the Borrower and its Consolidated Subsidiaries determined in accordance with
GAAP.
 
“Consolidated EBITDA” shall mean, without duplication, for any period for which
such amount is being determined, the sum of the amounts for such period of (i)
Consolidated Net Income, (ii) provision for taxes based on income, (iii)
depreciation expense (excluding any such expense attributable to depreciation of
Related Eligible Assets), (iv) Consolidated Interest Expense, (v) amortization
expense, (vi) other non-cash items reducing Consolidated Net Income (and
increasing EBITDA), minus (plus) (vii) any non-recurring gains (losses) on
business unit dispositions outside the ordinary course of business if such gains
(losses) are included in Consolidated Net Income) minus (viii) any cash
expenditures during such period to the extent such cash expenditures (x) did not
reduce Consolidated Net Income for such period and (y) were applied against
reserves that constituted non-cash items which reduced Consolidated Net Income
during prior periods, all as determined on a consolidated basis for the Borrower
and its Consolidated Subsidiaries in accordance with GAAP. Notwithstanding the
foregoing, in calculating Consolidated EBITDA pro forma effect shall be given to
each acquisition of a Subsidiary or any entity acquired in a merger, where the
purchase price exceeds $150,000,000 in any relevant period for which the
covenant set forth in Section 6.6 is being calculated as if such acquisition had
been made on the first day of such period.
 
“Consolidated Interest Expense” shall mean for any period for which such amount
is being determined, total interest expense paid or payable in cash (including
that properly attributable to Capital Leases in accordance with GAAP but
excluding in any event (x) all capitalized interest and amortization of debt
discount and debt issuance costs and (y) debt extinguishment costs) of the
Borrower and its Consolidated Subsidiaries on a consolidated basis including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net cash
costs (or minus net profits) under Interest Rate Protection Agreements minus,
without duplication, any interest income of the Borrower and its Consolidated
 

       

--------------------------------------------------------------------------------

 

Subsidiaries on a consolidated basis during such period (other than interest
income earned on any Related Eligible Assets). Notwithstanding the foregoing,
interest expense on any Securitization Indebtedness, AESOP Indebtedness or Other
Excluded Indebtedness shall not be included in Consolidated Interest Expense.
 
“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the net income (or loss) of the Borrower and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (loss) of any Person (other than a
Consolidated Subsidiary of the Borrower) in which the Borrower or any of its
Consolidated Subsidiaries has any equity investment or comparable interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or its Consolidated Subsidiaries by such Person during such
period, (ii) the income of any Consolidated Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
that Consolidated Subsidiary of the income is not at the time permitted by
operation of the terms of its charter, or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Consolidated Subsidiary, (iii) any extraordinary after-tax gains and (iv) any
extraordinary or unusual pretax losses.
 
“Consolidated Net Worth” shall mean, as of any date of determination, all items
which in conformity with GAAP would be included under shareholders’ equity on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.
Consolidated Net Worth shall include the Borrower’s equity interest in PHH until
such time as PHH is no longer a Subsidiary of the Borrower.
 
“Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower that are
required to be consolidated with the Borrower for financial reporting purposes
in accordance with GAAP.
 
“Consolidated Total Indebtedness” shall mean (i) the total amount of
Indebtedness of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis using GAAP principles of consolidation, which is, at the
dates as of which Consolidated Total Indebtedness is to be determined,
includable as liabilities on a consolidated balance sheet of the Borrower and
its Subsidiaries, plus (ii) without duplication of any items included in
Indebtedness pursuant to the foregoing clause (i), Indebtedness of others which
the Borrower or any of its Consolidated Subsidiaries has directly or indirectly
assumed or guaranteed (but only to the extent so assumed or guaranteed) or
otherwise provided credit support therefor, including without limitation,
Guaranty Obligations; provided that, for purposes of this definition,
Indebtedness shall not include (x) Securitization Indebtedness, AESOP
Indebtedness or Other Excluded Indebtedness or (y) obligations incurred under
any derivatives transaction entered into in the ordinary course of business
pursuant to hedging programs. In addition, for purposes of this definition, the
amount of Indebtedness at any time shall be reduced (but not to less than zero)
by the amount of Excess Cash.
 
“Currency” shall mean Dollars or any Optional Currency.
 



       

--------------------------------------------------------------------------------

 

“Debt to Capitalization Ratio” shall mean at any time the ratio of (x)
Consolidated Total Indebtedness to (y) the sum of (i) Consolidated Total
Indebtedness plus (ii) Consolidated Net Worth.
 
“Default” shall mean any event, act or condition, which with notice or lapse of
time, or both, would constitute an Event of Default.
 
“Defaulting Lender” shall mean any Lender which fails to make any Loan or issue
any Letter of Credit required to made or issued by it in accordance with the
terms and conditions of this Agreement.
 
“Disclosed Matters” shall mean public filings with the Securities and Exchange
Commission made by the Borrower or any of its Subsidiaries on Form S-4, Form
8-K, Form 10-Q or Form 10-K, as filed on or prior to the Closing Date.
 
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Optional Currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent. In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective Lenders on
any date or for any other purpose), the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the Borrower or any
Subsidiary Borrower delivers a Borrowing Request for Loans or on such other date
upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
 
“Dollars” and “$” shall mean lawful money of the United States of America.
 
“Domestic LIBOR Competitive Loan” shall mean any LIBOR Competitive Loan made to
the Borrower or any Subsidiary Borrower in the United States.
 
“Domestic Fixed Rate Competitive Loan” shall mean any Fixed Rate Competitive
Loan made to the Borrower or any Subsidiary Borrower in the United States.
 
“Domestic Subsidiary Borrower” shall mean any Subsidiary Borrower organized
under the laws of the United States or any political subdivision thereof.
 
“Eligible Assets” shall mean any of the following and any proceeds thereof: (x)
assets (and interests in assets) that are of the type described as “assets under
management and mortgage programs” in the consolidated financial statements of
the Borrower and its Consolidated Subsidiaries, dated December 31, 2003, which
shall include, without limitation, vehicles, vehicle leases, fleet maintenance
contracts, fleet management contracts, other service contracts, mortgage loans,
real estate owned as a result of ownership of mortgage loans, timeshare loans,
timeshare properties, vacation rental assets, relocation advances and relocation
properties, receivables generated by any of the
 



       

--------------------------------------------------------------------------------

 

foregoing, and mortgage and other asset servicing rights, and (y) equity
interests or other securities issued by any Subsidiary or other Person issuing
securities or incurring Indebtedness secured by, payable from or representing
beneficial interests in, or holding title or ownership interests in, assets of
the type described in clause (x) above or interests in such assets.
 
“EMU Legislation” shall mean the legislative measures of the European Council
(including without limitation the European Council regulations) for the
introduction of, changeover to or operation of the Euro in one or more member
states.
 
“Environmental Law” shall mean all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, judgments, injunctions, notices or requirements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters, including without limitation, the Clean Water Act
also known as the Federal Water Pollution Control Act (“FWPCA”) 33 U.S.C. § 1251
et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C. §§ 136 et seq.,
the Surface Mining Control and Reclamation Act (“SMCRA”), 30 U.S.C. §§ 1201
et seq., the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the Superfund Amendment and
Reauthorization Act of 1986 (“SARA”), Public Law 99-499, 100 Stat. 1613, the
Emergency Planning and Community Right to Know Act (“ECPCRKA”), 42 U.S.C.
§ 11001 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.
§ 6901 et seq., the Occupational Safety and Health Act as amended (“OSHA”),
29 U.S.C. § 655 and § 657, together, in each case, with any amendment thereto,
and the regulations adopted and publications promulgated thereunder and all
substitutions thereof.
 
“Environmental Liabilities” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as such
Act may be amended from time to time, and the regulations promulgated
thereunder.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 



       

--------------------------------------------------------------------------------

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Euro” and “€” shall mean the single currency of Participating Member States
introduced in accordance with the provisions of Article 123 of the Treaty and,
in respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.
 
“Event of Default” shall have the meaning given such term in Section 7 hereof.
 
“Excess Cash” shall mean all cash and Cash Equivalents of the Borrower and its
Consolidated Subsidiaries at such time determined on a consolidated basis in
accordance with GAAP in excess of $25,000,000.
 
“Excess Utilization Day” shall mean each day on which the Commitment Utilization
Percentage exceeds 50%.
 
“Exchange Rate” shall mean, with respect to any Optional Currency on a
particular date, the rate at which such Optional Currency may be exchanged into
Dollars, as set forth at 11:00 A.M., London time, on such date on the applicable
Reuters currency page with respect to such Optional Currency. In the event that
such rate does not appear on the applicable Reuters currency page, the Exchange
Rate with respect to such Optional Currency shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower or, in the absence of
such agreement, such Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent in the London Interbank market or other market where
its foreign currency exchange operations in respect of such Optional Currency
are then being conducted, at or about 11:00 A.M., London time, at such date for
the purchase of Dollars with such Optional Currency, for delivery two Business
Days later; provided, however, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent may
use any
 



       

--------------------------------------------------------------------------------

 

reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
 
“Excluded Taxes” shall mean, with respect to any Lender, or any other recipient
of payment to be made by or on account of any obligation of the Borrower or any
Subsidiary Borrower hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income or net profits by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized, in
which its principal office is located or in which it is otherwise doing business
or in which its applicable Lending Office is located, (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower or any Subsidiary Borrower is located,
(c) any withholding tax that is imposed on amounts payable to such Lender in
Dollars, or any other recipient of any payment to be made by or on account of
any obligation denominated in Dollars of the Borrower or any Domestic Subsidiary
Borrower hereunder, at the time such Lender becomes a party to this Agreement
(or designates a new Lending Office), except to the extent that such Lender (or
its assignor, if any) was entitled, immediately prior to the time of designation
of a new Lending Office (or assignment), to receive additional amounts from the
Borrower or any Domestic Subsidiary Borrower with respect to such withholding
tax pursuant to Section 2.22(a), (d) Taxes attributable to such Lender’s failure
to comply with Section 2.22(e), and (e) any Taxes imposed as a result of such
Lender’s gross negligence or willful misconduct.
 
“Existing Credit Agreement” shall have the meaning assigned to such term in
Section 4.1(h).
 
“Existing Issuing Lender” shall mean any issuer of an Existing Letter of Credit.
 
“Existing Letters of Credit” shall mean the letters of credit described on
Schedule 2.25 hereto.
 
“Extension of Credit” shall mean the making of a Loan or the issuance of a
Letter of Credit.
 
“Facility Fee” shall have the meaning given such term in Section 2.8 hereof.
 
“Fitch” shall mean Fitch Investors Service, Inc. and any successor thereto.
 
“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate
Competitive Loans.
 
“Fixed Rate Competitive Loan” shall mean a Competitive Loan (either a Domestic
Fixed Rate Competitive Loan or a Local Fixed Rate Competitive Loan) bearing
interest at a fixed percentage rate per annum (expressed in the form of a
decimal to no more than four decimal places) specified by the Lender making such
Loan in its Competitive Bid.
 



       

--------------------------------------------------------------------------------

 


“Fundamental Documents” shall mean this Agreement, any Notes and any Compliance
Certificate which is required to be executed by the Borrower or any Subsidiary
Borrower pursuant to Section 5.1(c) and delivered to the Administrative Agent in
connection with this Agreement.
 
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.
 
“Governmental Authority” shall mean any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court, in each case whether of the United States or foreign.
 
“Granting Lender” shall have the meaning assigned to such term in Section
10.3(k).
 
“Guaranty” shall mean the guaranty of the Subsidiary Borrower Obligations
provided by the Borrower pursuant to Section 9.
 
“Guaranty Obligation” shall mean any obligation, contingent or otherwise, of the
Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness; provided, however, that the amount of any Guaranty
Obligation shall be limited to the extent necessary so that such amount does not
exceed the value of the assets of such Person (as reflected on a consolidated
balance sheet of such Person prepared in accordance with GAAP) to which any
creditor or beneficiary of such Guaranty Obligation would have recourse.
Notwithstanding the foregoing definition, the term “Guaranty Obligation” shall
not include any direct or indirect obligation of a Person as a general partner
of a general partnership or a joint venturer of a joint venture in respect of
Indebtedness of such general partnership or joint venture, to the extent such
Indebtedness is contractually non-recourse to the assets of such Person as a
general partner or joint venturer (other than assets comprising the capital of
such general partnership or joint venture). The term “Guaranty Obligation” shall
not include endorsements for collection or deposit in the ordinary course of
business.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 



       

--------------------------------------------------------------------------------

 


“Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting account payables arising in the ordinary course and payable within
180 days); (ii) indebtedness of others of the type described in clause (i),
(iii), (iv) or (v) of this definition of Indebtedness, which such Person has
directly or indirectly assumed or guaranteed (but only to the extent so assumed
or guaranteed) or otherwise provided credit support therefor, including without
limitation, Guaranty Obligations; (iii) indebtedness of others secured by a Lien
on assets of such Person, whether or not such Person shall have assumed such
indebtedness (but only to the extent of the fair market value of such assets);
(iv) obligations of such Person in respect of letters of credit, acceptance
facilities, or drafts or similar instruments issued or accepted by banks and
other financial institutions for the account of such Person (other than account
payables arising in the ordinary course and payable within 180 days); or (v)
obligations of such Person under Capital Leases.
 
“Indemnified Party” shall have the meaning assigned to such term in Section
10.5.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.
 
“Interest Coverage Ratio” shall mean, for each period for which it is to be
determined, the ratio of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense.
 
“Interest Payment Date” shall mean, with respect to any Borrowing, the last day
of the Interest Period applicable thereto and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration or a Fixed Rate
Borrowing with an Interest Period of more than 90 days’ duration, each day that
would have been an Interest Payment Date had successive Interest Periods of
three months duration or 90 days’ duration, as the case may be, been applicable
to such Borrowing, and, in addition, the date of any refinancing or conversion
of a Borrowing with, or to, a Borrowing of a different Interest Rate Type.
 
“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day or if the
date of the LIBOR Borrowing is the last day of any month, on the last day) in
the calendar month that is 1, 2, 3, 6 or, subject to each Lender’s approval, 9
or 12 months thereafter, as the Borrower or any applicable Subsidiary Borrower
may elect, (b) as to any ABR Borrowing, the period commencing on the date of
such Borrowing and ending on the earliest of (i) the next succeeding March 31,
June 30, September 30 or December 31, (ii) the Maturity Date and (iii) the date
such Borrowing is refinanced with a Borrowing of a different Interest Rate Type
in accordance with Section 2.7 or is prepaid in accordance with Section 2.14 and
(c) as to any Fixed Rate Borrowing, the period commencing on the date of such
Borrowing and ending on the date specified in the Competitive Bids in which the
offer to make the Fixed Rate Competitive Loans comprising such Borrowing were
extended, which shall not be earlier than one day after the date of such
Borrowing
 



       

--------------------------------------------------------------------------------

 

or later than 360 days after the date of such Borrowing; provided, however, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of LIBOR Loans only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) no Interest Period may be selected which
would extend beyond the Maturity Date. Interest shall accrue from, and
including, the first day of an Interest Period to, but excluding, the last day
of such Interest Period.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.
 
“Interest Rate Type” when used in respect of any Loan or Borrowing, shall refer
to the Rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined. For purposes hereof, “Rate” shall
include LIBOR, the Alternate Base Rate and the Fixed Rate.
 
“issuance” shall mean with respect to any Letter of Credit, the issuance,
amendment, renewal or extension of such Letter of Credit, provided that the
reinstatement of any Letter of Credit shall not constitute an issuance of such
Letter of Credit.
 
“Issuing Lender” shall mean (i) in the case of Letters of Credit, JPMorgan Chase
Bank or its Affiliates, any Existing Issuing Lender with respect to any Existing
Letter(s) of Credit issued by it and any other Letter of Credit which the
Borrower or any Subsidiary Borrower has requested such Existing Issuing Lender
to issue (and such Existing Issuing Lender (other than JPMorgan Chase Bank or
its Affiliates, in its capacity as Issuing Lender hereunder) has agreed in its
sole discretion to issue) hereunder, and/or such other of the Lenders as may be
designated in writing by the Borrower or any Subsidiary Borrower and which agree
in writing to act as such in accordance with the terms hereof and (ii) in the
case of Competitive Letters of Credit, the respective Lenders which have issued
such Competitive Letters of Credit.
 
“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.
 
“L/C Exposure” shall mean, at any time, the amount expressed in Dollars of the
aggregate face amount of all drafts which may then or thereafter be presented by
beneficiaries under all Letters of Credit and Competitive Letters of Credit then
outstanding plus (without duplication) the face amount of all drafts which have
been presented under Letters of Credit and Competitive Letters of Credit but
have not yet been paid or have been paid but not reimbursed.
 
“Lender and “Lenders” shall mean the financial institutions whose names appear
at the foot hereof and any assignee of a Lender permitted pursuant to Section
10.3(b).
 
“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which any such Lender’s LIBOR Loans,
Fixed



       

--------------------------------------------------------------------------------

 

Rate Competitive Loans or ABR Loans, as the case may be, are made or maintained
and for the account of which all payments of principal of, and interest on, such
Lender’s LIBOR Loans, Fixed Rate Competitive Loans or ABR Loans are made, as
notified to the Administrative Agent from time to time.
 
“Letter of Credit” shall have the meaning ascribed to such term in Section 2.25.
 
“LIBOR” shall mean, with respect to any LIBOR Borrowing for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next Basis
Point) equal to the rate at which Dollar deposits or deposits in any Optional
Currency, as applicable, approximately equal in principal amount to (a) in the
case of a Revolving Credit Borrowing, JPMorgan Chase Bank’s portion of such
LIBOR Borrowing and (b) in the case of a Competitive Borrowing, a principal
amount that would have been JPMorgan Chase Bank’s portion of such Competitive
Borrowing had such Competitive Borrowing been a Revolving Credit Borrowing, and
for a maturity comparable to such Interest Period, are offered to the principal
London office of JPMorgan Chase Bank in immediately available funds in the
London Interbank market at approximately 11:00 A.M., London time, two Business
Days prior to the commencement of such Interest Period.
 
“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.
 
“LIBOR Competitive Loan” shall mean a Competitive Loan (either a Domestic LIBOR
Competitive Loan or a Local LIBOR Competitive Loan) bearing interest at a rate
determined by reference to LIBOR in accordance with the provisions of Section 2.
 
“LIBOR Loan” shall mean any LIBOR Competitive Loan or LIBOR Revolving Credit
Loan.
 
“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to LIBOR in accordance with the
provisions of Section 2.
 
“LIBOR Spread” shall mean, at any date or any period of determination, the LIBOR
Spread that would be in effect on such date or during such period pursuant to
the chart set forth in Section 2.23 based on the rating of the Borrower’s senior
non-credit enhanced unsecured long-term debt.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan” shall mean a Competitive Loan or a Revolving Credit Loan, whether made as
a LIBOR Loan, an ABR Loan or a Fixed Rate Competitive Loan, as permitted hereby.
 



       

--------------------------------------------------------------------------------

 

“Local Competitive Loan” shall mean any Competitive Loan which is a Local LIBOR
Competitive Loan or a Local Fixed Rate Competitive Loan.
 
“Local LIBOR Competitive Loan” shall mean any LIBOR Competitive Loan denominated
in any Optional Currency made to the Borrower or any Subsidiary Borrower in the
jurisdiction in which such Optional Currency is the national currency.
 
“Local Fixed Rate Competitive Loan” shall mean any Fixed Rate Competitive Loan
denominated in any Optional Currency made to the Borrower or any Subsidiary
Borrower in the jurisdiction in which such Optional Currency is the national
currency.
 
“Margin” shall mean, as to any LIBOR Competitive Loan, the margin (expressed as
a percentage rate per annum in the form of a decimal to four decimal places) to
be added to, or subtracted from, LIBOR in order to determine the interest rate
applicable to such Loan, as specified in the Competitive Bid relating to such
Loan.
 
“Margin Stock” shall be as defined in Regulation U of the Board.
 
“Material Adverse Effect” shall mean a material adverse effect on the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries, taken as a whole (it is understood that, for purposes of this
definition, resolution of matters relating to the accounting irregularities and
errors referred to in the Borrower’s report on Form 10-K for the period ending
December 31, 2003, filed with the Securities and Exchange Commission and
including the class action lawsuits referred to therein and other class action
lawsuits arising as a result of the accounting irregularities and errors
disclosed therein do not constitute a Material Adverse Effect).
 
“Material Subsidiary” shall mean any Subsidiary of the Borrower which, together
with its Subsidiaries at the time of determination hold, or, solely with respect
to Sections 7(f) and 7(g), any group of Subsidiaries which, if merged into each
other at the time of determination would hold, assets constituting 10% or more
of Consolidated Assets or accounts for 10% or more of Consolidated EBITDA for
the Rolling Period immediately preceding the date of determination.
 
“Maturity Date” shall mean November 22, 2009, or the immediately preceding
Business Day.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“New Zealand Dollars” or “NZ$” shall mean the lawful money of New Zealand.
 
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
10.17.



       

--------------------------------------------------------------------------------

 


“Non-Ratable Assignment” shall have the meaning assigned to such term in Section
10.3(b).
 
“Notes” shall mean the Competitive Notes and the Revolving Credit Notes.
 
“Obligations” shall mean the obligation of the Borrower and any Subsidiary
Borrower to make due and punctual payment of principal of, and interest on, the
Loans, the Facility Fee, the Utilization Fee, reimbursement obligations in
respect of Letters of Credit and Competitive Letters of Credit and all other
monetary obligations of the Borrower or any Subsidiary Borrower to the
Administrative Agent, any Issuing Lender or any Lender under this Agreement, the
Notes or the Fundamental Documents.
 
“Optional Currency” shall mean, at any time, Australian Dollars, Canadian
Dollars, Euros, New Zealand Dollars, Pounds and Yen, so long as such currency is
freely traded and convertible into Dollars in the London Interbank market and a
Dollar Equivalent thereof can be calculated.
 
“Offered Increase Amount” shall have the meaning assigned to such term in
Section 2.13(d).
 
“Other Excluded Indebtedness” shall mean (a) Indebtedness of the type described
in Section 6.1(q) up to an aggregate principal amount not to exceed $350,000,000
and (b) Indebtedness secured by, payable from or representing beneficial
interests in Eligible Assets except to the extent that such Indebtedness
provides for recourse (other than Standard Securitization Undertakings) to the
Borrower or any Subsidiary (other than a Securitization Entity).
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes, assessments or charges made by any Governmental Authority by reason of
the execution and delivery of this Agreement or the Notes or the issuance of any
Letters of Credit or Competitive Letters of Credit or any Fundamental Document.
 
“Participant” shall have the meaning assigned to such term in Section 10.3(g).
 
“Participating Member State” shall mean a member of the European Communities
that adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
 
“Permitted Encumbrances” shall mean Liens permitted under Section 6.3 hereof.
 
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, company, estate,
unincorporated organization or government or any agency or political subdivision
thereof.
 
“PHH” shall mean PHH Corporation, a Maryland corporation.
 



       

--------------------------------------------------------------------------------

 


“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pounds” or “£” or “Pound Sterling” shall mean the lawful money of the United
Kingdom.
 
“Pro Forma Basis” shall mean in connection with any transaction for which a
determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.
 
“Ratable Assignment” shall have the meaning assigned to such term in Section
10.3(b).
 
“Related Eligible Assets” shall mean Eligible Assets that secure or are the
source of payment for AESOP Indebtedness, Securitization Indebtedness or Other
Excluded Indebtedness.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Responsible Officer” means the chief executive officer, president, chief
accounting officer, chief financial officer, treasurer or assistant treasurer of
the Borrower.
 
“Required Lenders” shall mean at any time, Lenders holding Commitments
representing more than 50% of the Total Commitment, except that (i) for purposes
of determining the Lenders entitled to declare the principal of and the interest
on the Loans and the Notes and all other amounts payable hereunder or thereunder
to be forthwith due and payable pursuant to Section 7 and (ii) at all times
after the termination of the Total Commitment in its entirety, “Required
Lenders” shall mean Lenders holding more than 50% of the aggregate principal
amount of the Loans and L/C Exposure at the time outstanding.
 
“Revolving Credit Borrowing” shall mean a Borrowing consisting of simultaneous
Revolving Credit Loans from each of the Lenders.
 
“Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.6 in the form of Exhibit F.
 



       

--------------------------------------------------------------------------------

 


“Revolving Credit Exposure” shall mean, at any time, the sum of (A) the
aggregate Dollar Equivalent outstanding principal amount of all Revolving Credit
Loans made by all Lenders plus (B) the aggregate Dollar Equivalent outstanding
principal amount of all Competitive Loans made by all Lenders plus (C) the then
current L/C Exposure.
 
“Revolving Credit Loans” shall mean the Loans made by the Lenders to the
Borrower or any Subsidiary Borrower pursuant to a notice given by the Borrower
or such Subsidiary Borrower under Section 2.6. Each Revolving Credit Loan shall
be a LIBOR Revolving Credit Loan or an ABR Loan.
 
“Revolving Credit Note” shall have the meaning assigned to such term in Section
2.9.
 
“Revolving L/C Exposure” shall mean, at any time, L/C Exposure attributable to
Letters of Credit.
 
“Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.
 
“S&P” shall mean Standard & Poor’s.
 
“Securitization Entity” shall mean (i) any Subsidiary or other Person engaged
solely in the business of effecting asset securitization transactions and
related activities, or (ii) any Subsidiary or other Person whose primary purpose
is to hold title or ownership interests in Eligible Assets.
 
“Securitization Indebtedness” shall mean Indebtedness incurred by a
Securitization Entity that does not permit or provide for recourse (other than
Standard Securitization Undertakings) to the Borrower or any Subsidiary of the
Borrower (other than a Securitization Entity) or any property or asset of the
Borrower or any Subsidiary of the Borrower (other than the property or assets
of, or any equity interests or other securities issued by, a Securitization
Entity).
 
“SPC” shall have the meaning assigned to such term in Section 10.3(k).
 
“Standard Securitization Undertakings” means representations, warranties (and
any related repurchase obligations), servicer obligations, guaranties, covenants
and indemnities entered into by the Borrower or any Subsidiary of the Borrower
of a type that are reasonably customary in securitizations.
 
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D). Such reserve
 



       

--------------------------------------------------------------------------------

 


percentages shall include those imposed under Regulation D. LIBOR Loans shall be
deemed to constitute Eurocurrency Liabilities and as such shall be deemed to be
subject to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D. Statutory Reserves shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
 
“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person;
provided that for purposes of Sections 6.1, 6.3, 6.4, 6.5 and 6.6 hereof, PHH
and its Subsidiaries shall be deemed not to be Subsidiaries of the Borrower
except that until such time as PHH is no longer a Subsidiary of the Borrower (a)
Consolidated Net Worth shall be calculated in accordance with the definition
thereof and (b) in calculating Consolidated EBITDA for any fiscal quarter the
amount of any cash dividends or any other cash distributions actually paid by
PHH or any Subsidiary of PHH to the Borrower and its Subsidiaries (excluding the
Subsidiaries of PHH) (i) during such period and (ii) up to the time of the
delivery of the certificate pursuant to Section 5.1(c) hereof related to such
period shall be included in such calculation. Any such cash dividends and
distributions received from PHH and its Subsidiaries in one period and included
in calculating Consolidated EBITDA for any prior period shall not be included in
calculating Consolidated EBITDA for any fiscal quarter ending on or after the
first anniversary of the date such dividends and distributions are received.
 
“Subsidiary Borrower” shall mean any Subsidiary of the Borrower that becomes a
party hereto pursuant to Section 10.9(b)(i) until such time as such Subsidiary
Borrower is removed as a party hereto pursuant to Section 10.9(b)(ii).
 
“Subsidiary Borrower Obligations” shall mean the Obligations of any Subsidiary
Borrower.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Timeshare Indebtedness” shall mean any Indebtedness that is secured by, payable
from or represents beneficial interests in Timeshare Loans or Timeshare
Property.
 
“Timeshare Loan” shall mean any loans made to finance the acquisition of a
timeshare (including vacation credits or points), including a timeshare that has
not yet been completed, any installment contract for the purchase of a
timeshare, or any other arrangement in the nature of a financing of the purchase
of a timeshare, and all security therefor and proceeds thereof.
 



       

--------------------------------------------------------------------------------

 

“Timeshare Property” shall mean any property used or intended to be used for
development, in whole or in part, of a timeshare regime, including but not
limited to real property, improvements thereon, any condominium, any portion of
such a development, any unit or units subjected to a timeshare regime, any fixed
week intervals, any undivided interests, any notional “points” afforded to
owners of timeshares, any common areas, and any other form of ownership of, or
entitlement to occupy real estate that forms a part of, or is subject to, a
timeshare regime under applicable state law.
 
“Total Commitment” shall mean, at any time, the aggregate amount of the Lenders’
Commitments as in effect at such time.
 
“Treaty” shall mean the Treaty establishing the European Economic Community,
being the Treaty of Rome of March 25, 1957, as amended by the Single European
Act 1987, the Maastricht Treaty (which was signed at Maastricht on February 7,
1992 and came into force on November 1, 1993), the Amsterdam Treaty (which was
signed at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and
the Nice Treaty (which was signed on February 26, 2001), each as amended from
time to time and as referred to in legislative measures of the European Union
for the introduction of, changeover to or operating of the Euro in one or more
member states.
 
“Utilization Fee” shall have the meaning given such term in Section 2.8.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Yen” and “¥” shall mean the lawful money of Japan.
 

2.   THE LOANS

 
SECTION 2.1 Commitments.
 
(a)  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make Revolving Credit Loans in Dollars or any Optional
Currency to the Borrower or any Subsidiary Borrower, at any time and from time
to time on and after the Closing Date and until the earlier of the Maturity Date
and the termination of the Commitment of such Lender, in an aggregate principal
amount at any time outstanding not to exceed such Lender’s Commitment minus the
sum of such Lender’s pro rata share of the then current Revolving L/C Exposure
plus the amount by which the Competitive Loans and Competitive L/C Exposure
outstanding at such time shall be deemed to have used such Lender’s Commitment
pursuant to Section 2.19 subject, however, to the conditions that (a) at no time
shall (i) the Revolving Credit Exposure exceed (ii) the Total Commitment and (b)
at all times the outstanding aggregate principal amount of all Revolving Credit
Loans made by each Lender shall equal the product of (i) the percentage that its
Commitment represents of the Total Commitment times (ii) the outstanding
aggregate principal amount of all Revolving Credit Loans made pursuant to a
notice given by the Borrower or any Subsidiary Borrower under Section 2.6. The
Commitments of the Lenders may be terminated or reduced from time to time
pursuant to Section 2.13 or Section 7.



       

--------------------------------------------------------------------------------

 

(b)  Within the foregoing limits, the Borrower and any Subsidiary Borrower may
borrow, pay or repay and reborrow hereunder, on and after the Closing Date and
prior to the Maturity Date, upon the terms and subject to the conditions and
limitations set forth herein.
 
SECTION 2.2. Loans.
 
(a)  Each Revolving Credit Loan shall be made as part of a Borrowing consisting
of Loans made by the Lenders ratably in accordance with their Commitments;
provided, however, that the failure of any Lender to make any Revolving Credit
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.4. The Revolving Credit Loans or Competitive
Loans comprising any Borrowing shall be (i) in the case of Competitive Loans and
LIBOR Loans, in an aggregate principal amount that is an integral multiple of
$5,000,000 (or the Dollar Equivalent thereof) and not less than $10,000,000 (or
the Dollar Equivalent thereof) and (ii) in the case of ABR Loans, in an
aggregate principal amount that is an integral multiple of $500,000 and not less
than $5,000,000 (or, in the case of clause (i) and clause (ii) above, if less,
an aggregate principal amount equal to the remaining balance of the available
Total Commitment). ABR Loans shall be denominated only in Dollars.
 
(b)  Each Competitive Borrowing shall be comprised entirely of LIBOR Competitive
Loans or Fixed Rate Competitive Loans, and each Revolving Credit Borrowing shall
be comprised entirely of LIBOR Revolving Credit Loans or ABR Loans, as the
Borrower or any Subsidiary Borrower may request pursuant to Section 2.4 or 2.6,
as applicable. Each Lender may at its option make any LIBOR Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not affect the obligation of the
Borrower or such Subsidiary Borrower to repay such Loan in accordance with the
terms of this Agreement and the applicable Note. Borrowings of more than one
Interest Rate Type may be outstanding at the same time; provided, however, that
neither the Borrower nor any Subsidiary Borrower shall be entitled to request
any Borrowing that, if made, would result in an aggregate of more than nine
separate Revolving Credit Loans of any Lender being outstanding hereunder at any
one time. For purposes of the calculation required by the immediately preceding
sentence, LIBOR Revolving Credit Loans having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Loans and all Loans of a single Interest Rate Type made on a single
date shall be considered a single Loan if such Loans have a common Interest
Period.
 
(c)  Subject to Section 2.7, each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by making funds available at the offices
of the Administrative Agent’s Agent Bank Services Department, JPMorgan Chase
Bank, N.A., 111 Fannin, 10th floor, Houston, Texas 77002, Attention of Vaughan
Nguyen (Telephone No. 713-750-3550; Facsimile No. 713-750-2932), for credit to
Cendant Corporation Clearing Account, Account No. 144812905 (Reference: Cendant
Corporation Credit Agreement dated as of November 22, 2004) no later than 1:00
P.M. New York City time (2:00 P.M. New York City time, in the case of an ABR
Borrowing) in Federal or other immediately available funds. Upon receipt of the
funds to be made available by the Lenders to fund any Borrowing hereunder, the



       

--------------------------------------------------------------------------------

 


Administrative Agent shall disburse such funds by depositing them into an
account of the Borrower or the relevant Subsidiary Borrower maintained with the
Administrative Agent. Competitive Loans shall be made by the Lender or Lenders
whose Competitive Bids therefor are accepted pursuant to Section 2.4 in the
amounts so accepted and Revolving Credit Loans shall be made by all the Lenders
pro rata in accordance with Section 2.1 and this Section 2.2.
 
(d)  Notwithstanding any other provision of this Agreement, neither the Borrower
nor any Subsidiary Borrower shall be entitled to request any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.3. Use of Proceeds.
 
The proceeds of the Loans shall be used for working capital and general
corporate purposes of the Borrower and its Subsidiaries, including, without
limitation, for acquisitions. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X of the Board.
 
SECTION 2.4. Competitive Bid Procedure - Competitive Loans
 
(a)  In order to request Competitive Bids for Competitive Loans, the Borrower or
any Subsidiary Borrower shall hand deliver or telecopy to the Administrative
Agent a duly completed Competitive Bid Request in the form of Exhibit E-1, to be
received by the Administrative Agent (i) in the case of a LIBOR Competitive
Loan, not later than 10:00 A.M., New York City time, four Business Days before a
proposed Competitive Borrowing, (ii) in the case of a Local Fixed Rate
Competitive Loan, not later than 10:00 A.M., New York City time, two Business
Day before a proposed Competitive Borrowing and (iii) in the case of a Domestic
Fixed Rate Competitive Loan, not later than 10:00 A.M., New York City time, one
Business Day before a proposed Competitive Borrowing. No ABR Loan shall be
requested in, or made pursuant to, a Competitive Bid Request. A Competitive Bid
Request that does not conform substantially to the format of Exhibit E-1 may be
rejected in the Administrative Agent’s sole discretion, and the Administrative
Agent shall promptly notify the Borrower or the relevant Subsidiary Borrower of
such rejection by telecopier. Such request for Competitive Bids shall in each
case refer to this Agreement and specify (i) whether the Borrowing then being
requested is to be a LIBOR Borrowing or a Fixed Rate Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day) and the aggregate principal
amount thereof, which shall be in a minimum principal amount of $10,000,000 (or
the Dollar Equivalent thereof) and in an integral multiple of $5,000,000 (or the
Dollar Equivalent thereof) (or if less, an aggregate principal amount equal to
the remaining balance of the available Total Commitment), (iii) the Interest
Period with respect thereto (which may not end after the Maturity Date), (iv)
the Currency with respect thereto and (v) if such requested Borrowing is to
consist of Local Competitive Loans, the jurisdiction in which such requested
Borrowing is to be made. Promptly after its receipt of a Competitive Bid Request
that is not rejected as aforesaid, the Administrative Agent shall invite by
telecopier (in the form set forth in Exhibit E-2) the Lenders to bid, on the
terms and subject to the conditions of this Agreement, to make Competitive Loans
pursuant to the Competitive Bid Request.
 



       

--------------------------------------------------------------------------------

 

(b)  Each Lender may, in its sole discretion, make one or more Competitive Bids
for Competitive Loans to the Borrower or any Subsidiary Borrower responsive to a
Competitive Bid Request. Each Competitive Bid for a Competitive Loan by a Lender
must be received by the Administrative Agent via telecopier, in the form of
Exhibit E-3, (i) in the case of a LIBOR Competitive Loan, not later than
9:30 A.M., New York City time, three Business Days before a proposed Competitive
Borrowing, (ii) in the case of a Local Fixed Rate Competitive Loan, not later
than 9:30 A.M., New York City time, one Business Day before a proposed
Competitive Borrowing, (iii) in the case of a Domestic Fixed Rate Competitive
Loan, not later than 9:30 A.M., New York City time, on the day of a proposed
Competitive Borrowing. Multiple bids will be accepted by the Administrative
Agent. Competitive Bids for Competitive Loans that do not conform substantially
to the format of Exhibit E-3 may be rejected by the Administrative Agent after
conferring with, and upon the instruction of, the Borrower or the relevant
Subsidiary Borrower, and the Administrative Agent shall notify the Lender making
such nonconforming bid of such rejection as soon as practicable. Each
Competitive Bid for a Competitive Loan shall refer to this Agreement and specify
(i) the principal amount (which shall be in a minimum principal amount of
$10,000,000 (or the Dollar Equivalent thereof) and in an integral multiple of
$5,000,000 (or the Dollar Equivalent thereof) and which may equal the entire
principal amount of the Competitive Borrowing requested by the Borrower or the
relevant Subsidiary Borrower) of the Competitive Loan or Loans that the Lender
is willing to make to the Borrower or the relevant Subsidiary Borrower, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make the
Competitive Loan or Loans, (iii) the Interest Period or Interest Periods with
respect thereto and (iv) in the case of a Local Competitive Loan, the location
of and contact information for the lending office. If any Lender shall elect not
to make a Competitive Bid, such Lender shall so notify the Administrative Agent
via telecopier (i) in the case of LIBOR Competitive Loans, not later than 9:30
A.M., New York City time, three Business Days before a proposed Competitive
Borrowing, (ii) in the case of Local Fixed Rate Competitive Loans, not later
than 9:30 A.M., New York City time, one Business Day before the proposed
Competitive Borrowing and (iii) in the case of Domestic Fixed Rate Competitive
Loans, not later than 9:30 A.M., New York City time, on the day of a proposed
Competitive Borrowing; provided, however, that failure by any Lender to give
such notice shall not cause such Lender to be obligated to make any Competitive
Loan as part of such proposed Competitive Borrowing. A Competitive Bid for a
Competitive Loan submitted by a Lender pursuant to this paragraph (b) shall be
irrevocable.
 
(c)  The Administrative Agent shall promptly notify the Borrower or the relevant
Subsidiary Borrower by telecopier of all the Competitive Bids made, the
Competitive Bid Rate or Rates and the principal amount of each Competitive Loan
in respect of which a Competitive Bid was made and the identity of the Lender
that made each bid. The Administrative Agent shall send a copy of all
Competitive Bids to the Borrower or the relevant Subsidiary Borrower for its
records as soon as practicable after completion of the bidding process set forth
in this Section 2.4.
 
(d)  The Borrower or the relevant Subsidiary Borrower may in its sole and
absolute discretion, subject only to the provisions of this paragraph (d),
accept or reject any Competitive Bid referred to in paragraph (c) above. The
Borrower or the relevant Subsidiary Borrower shall notify the Administrative
Agent by telephone, promptly confirmed by telecopier in the form of a
Competitive Bid Accept/Reject Letter whether and to what extent it has decided



       

--------------------------------------------------------------------------------

 


to accept or reject any or all of the bids referred to in paragraph (c) above,
(i) in the case of a LIBOR Competitive Loan, not later than 10:30 A.M., New York
City time, three Business Days before a proposed Competitive Borrowing, (ii) in
the case of a Local Fixed Rate Borrowing, not later than 10:30 A.M., New York
City time, one Business Day before a proposed Competitive Borrowing and (iii) in
the case of a Domestic Fixed Rate Borrowing, not later than 10:30 A.M., New York
City time, on the day of a proposed Competitive Borrowing; provided, however,
that (A) the failure by the Borrower or the relevant Subsidiary Borrower to give
such notice shall be deemed to be a rejection of all the bids referred to in
paragraph (c) above, (B) the Borrower or the relevant Subsidiary Borrower shall
not accept a bid made at a particular Competitive Bid Rate if the Borrower or
the relevant Subsidiary Borrower has decided to reject a bid made at a lower
Competitive Bid Rate, (C) the aggregate amount of the Competitive Bids accepted
by the Borrower or the relevant Subsidiary Borrower shall not exceed the
principal amount specified in the Competitive Bid Request, (D) if the Borrower
or the relevant Subsidiary Borrower shall accept a bid or bids made at a
particular Competitive Bid Rate but the amount of such bid or bids shall cause
the total amount of bids to be accepted by the Borrower or the relevant
Subsidiary Borrower to exceed the amount specified in the Competitive Bid
Request, then the Borrower or such Subsidiary Borrower shall accept a portion of
such bid or bids in an amount equal to the amount specified in the Competitive
Bid Request less the amount of all other Competitive Bids accepted at lower
Competitive Bid Rates with respect to such Competitive Bid Request (it being
understood that acceptance in the case of multiple bids at such Competitive Bid
Rate, shall be made pro rata in accordance with the amount of each such bid at
such Competitive Bid Rate) and (E) except pursuant to clause (D) above, no bid
shall be accepted for a Competitive Loan unless such Competitive Loan is in a
minimum principal amount of $10,000,000 (or the Dollar Equivalent thereof) and
an integral multiple of $5,000,000 (or the Dollar Equivalent thereof) (or if
less, an aggregate principal amount equal to the remaining balance of the
available Total Commitment); provided further, however, that if a Competitive
Loan must be in an amount less than $10,000,000 because of the provisions of
clause (D) above, such Competitive Loan shall be in a minimum principal amount
of $1,000,000 (or the Dollar Equivalent thereof) or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple bids at a particular Competitive Bid Rate pursuant to clause (D),
the amounts shall be rounded to integral multiples of $1,000,000 (or the Dollar
Equivalent thereof) in a manner that shall be in the discretion of the Borrower
or the relevant Subsidiary Borrower. A notice given by the Borrower or the
relevant Subsidiary Borrower pursuant to this paragraph (d) shall be
irrevocable.
 
(e)  The Administrative Agent shall promptly notify each bidding Lender whether
its Competitive Bid has been accepted (and if so, in what amount and at what
Competitive Bid Rate) by telecopy sent by the Administrative Agent, and each
successful bidder will thereupon become bound, subject to the other applicable
conditions hereof, to make the Competitive Loan in respect of which its bid has
been accepted.
 
(f)  A Competitive Bid Request shall not be made within four Business Days after
the date of any previous Competitive Bid Request, or such shorter period as may
be agreed upon by the Borrower and the Administrative Agent.
 
(g)  If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such bid directly to the Borrower or the
relevant Subsidiary
 



       

--------------------------------------------------------------------------------

 

Borrower one quarter of an hour earlier than the latest time at which the other
Lenders are required to submit their bids to the Administrative Agent pursuant
to paragraph (b) above.
 
(h)  All notices required by this Section 2.4 shall be given in accordance with
Section 10.1.
 
(i)  Notwithstanding any other provision of this Agreement, neither the Borrower
nor any Subsidiary Borrower shall be entitled to request any Competitive Loans
unless at the time of such request the Borrower has a senior non-credit enhanced
unsecured long-term debt rating of BBB- or better from S&P or Baa3 or better
from Moody’s.
 
SECTION 2.5. Competitive Bid Procedure - Competitive Letters of Credit.
 
(a)  In order to request Competitive Bids for Competitive Letters of Credit, the
Borrower or any Subsidiary Borrower shall hand deliver or telecopy to the
Administrative Agent a duly completed Competitive Bid Request for a Competitive
Letter of Credit in the form of Exhibit E-1, to be received by the
Administrative Agent not later than 10:00 A.M., New York City time, four
Business Days before the proposed issuance date for such Competitive Letter of
Credit. A Competitive Bid Request for a Competitive Letter of Credit that does
not conform substantially to the format of Exhibit E-1 may be rejected in the
Administrative Agent’s sole discretion, and the Administrative Agent shall
promptly notify the Borrower or the relevant Subsidiary Borrower of such
rejection by telecopier. Such request for a Competitive Letter of Credit shall
in each case refer to this Agreement and specify (i) the proposed date of
issuance of such Competitive Letter of Credit (which shall be a Business Day);
(ii) the face amount thereof, which shall be in a minimum principal amount of
$5,000,000 (or if less, an aggregate principal amount equal to the remaining
balance of the available Total Commitment); (iii) a brief description of the
purpose of such Competitive Letter of Credit and the underlying transaction
requiring the issuance of such Competitive Letter of Credit; (iv) the expiration
date of such Competitive Letter of Credit (which shall not be longer than the
tenor set forth for Letters of Credit in Section 2.25(a)(i)); (v) the name and
address of the beneficiary; and (vi) such other information as shall be
necessary to prepare, amend, renew or extend such Competitive Letter of Credit.
Promptly after its receipt of a Competitive Bid Request for a Competitive Letter
of Credit that is not rejected as aforesaid, the Administrative Agent shall
invite by telecopier (in the form set forth in Exhibit E-2) the Lenders to bid,
on the terms and subject to the conditions of this Agreement, to issue a
Competitive Letter of Credit pursuant to the Competitive Bid Request for such
Competitive Letter of Credit.
 
(b)     Each Lender may, in its sole discretion, make one Competitive Bid for a
Competitive Letter of Credit to the Borrower or the relevant Subsidiary Borrower
responsive to a Competitive Bid Request. Each Competitive Bid for a Competitive
Letter of Credit by a Lender must be received by the Administrative Agent via
telecopier, in the form of Exhibit E-3, not later than 9:30 A.M., New York City
time, three Business Days before a proposed issuance of a Competitive Letter of
Credit. Competitive Bids for Competitive Letters of Credit that do not conform
substantially to the format of Exhibit E-3 may be rejected by the Administrative
Agent after conferring with, and upon the instruction of, the Borrower or the
relevant Subsidiary Borrower, and the Administrative Agent shall notify the
Lender making such nonconforming bid of such rejection as soon as practicable.
Each Competitive Bid shall refer to this Agreement and



       

--------------------------------------------------------------------------------

 

specify: (i) that such Lender is willing to issue such Letter of Credit
substantially in the form requested in such Competitive Bid Request and (ii) the
Competitive Bid Commission at which the Lender is prepared to issue such
Competitive Letter of Credit. If any Lender shall elect not to make a
Competitive Bid, such Lender shall so notify the Administrative Agent via
telecopier not later than 9:30 A.M., New York City time, three Business Days
before the proposed issuance date for such Competitive Letter of Credit;
provided, however, that failure by any Lender to give such notice shall not
cause such Lender to be obligated to issue any Competitive Letter of Credit. A
Competitive Bid submitted by a Lender pursuant to this paragraph (b) shall be
irrevocable.
 
(c)  The Administrative Agent shall promptly notify the Borrower or the relevant
Subsidiary Borrower by telecopier of all the Competitive Bids made and the
Competitive Bid Commission in respect of which a Competitive Bid was made and
the identity of the Lender that made each bid. The Administrative Agent shall
send a copy of all Competitive Bids to the Borrower or the relevant Subsidiary
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.5.
 
(d)  The Borrower or the relevant Subsidiary Borrower may in its sole and
absolute discretion, subject only to the provisions of this paragraph (d),
accept or reject any Competitive Bid referred to in paragraph (c) above. The
Borrower or the relevant Subsidiary Borrower shall notify the Administrative
Agent by telephone, promptly confirmed by telecopier in the form of a
Competitive Bid Accept/Reject Letter whether and to what extent it has decided
to accept or reject any or all of the bids referred to in paragraph (c) above,
not later than 10:30 A.M., New York City time, three Business Days before a
proposed issuance of a Competitive Letter of Credit; provided, however, that (A)
the failure by the Borrower or the relevant Subsidiary Borrower to give such
notice shall be deemed to be a rejection of all the bids referred to in
paragraph (c) above, (B) the Borrower or the relevant Subsidiary Borrower shall
not accept a bid made at a particular Competitive Bid Commission if the Borrower
or the relevant Subsidiary Borrower has decided to reject a bid made at a lower
Competitive Bid Commission, (C) the Borrower or the relevant Subsidiary Borrower
may accept only one bid for each Competitive Bid Request for a Competitive
Letter of Credit and (D) if there are multiple bids at a particular Competitive
Bid Commission, the Borrower or the relevant Subsidiary Borrower may select any
one such bid in its discretion. A notice given by the Borrower or the relevant
Subsidiary Borrower pursuant to this paragraph (d) shall be irrevocable.
 
(e)  The Administrative Agent shall promptly notify the bidding Lender whose
Competitive Bid has been accepted by telecopy sent by the Administrative Agent,
and such successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to issue the Competitive Letter of Credit in
respect of which its bid has been accepted. If requested by such successful
bidding Lender, the Borrower or the relevant Subsidiary Borrower also shall
submit a letter of credit application on such bidding Lender’s standard form in
connection with any request for a Competitive Letter of Credit, which form shall
be furnished in accordance with Section 10.1. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower or the relevant Subsidiary Borrower to, or entered into by the Borrower
or the relevant Subsidiary Borrower with, any Lender relating to any Competitive
Letter of Credit, the terms and conditions of this Agreement shall control.
Concurrently with the giving of notice by the Administrative Agent to such
bidding Lender



       

--------------------------------------------------------------------------------

 


pursuant to this paragraph (e), the Borrower or the relevant Subsidiary Borrower
shall deliver to such bidding Lender a precise description of the documents and
the verbatim text of any certificate to be presented by the beneficiary of such
Competitive Letter of Credit which, if presented by such beneficiary prior to
the expiration date of the Competitive Letter of Credit, would require the
applicable issuing Lender to make payment under the Competitive Letter of
Credit; provided that the applicable Issuing Lender, in its reasonable
discretion, may require customary changes in any such documents and
certificates. Upon issuance of any Competitive Letter of Credit, the applicable
Issuing Lender shall notify the Administrative Agent of the issuance of such
Competitive Letter of Credit. Promptly after receipt of such notice, the
Administrative Agent shall notify each Lender of the issuance and the amount of
such Competitive Letter of Credit.
 
(f)  Sections 2.4(f), (g), (h) and (i) are incorporated in this Section 2.5 by
reference, mutatis mutandis.
 
(h)  Notwithstanding any other provision of this Agreement to the contrary:
 
(i) each Competitive Letter of Credit shall be issued solely for the risk of the
Lender which has issued such Competitive Letter of Credit, and no other Lender
shall have a participating interest in such Letter of Credit;
 
(ii) each Competitive Letter of Credit shall be subject to the terms of clauses
(A) and (B) of Section 2.25(a)(i), Sections 2.25(a)(iii) and 2.25(a)(iv),
Section 2.25(c), Section 2.25(f)(i)(A) (excluding the proviso thereto) and (B),
Section 2.25(f)(iv), Section 2.25(g), Section 2.25(h), Section 2.25(i), and
Section 2.25(j), which are hereby made applicable to such Competitive Letter of
Credit, mutatis mutandis, except that references in such clauses and sections to
the Issuing Lender, the Required Lenders and the Lenders shall be deemed to be
references to the Issuing Lender which issued such Competitive Letter of Credit;
 
(iii) if any drawing is made under a Competitive Letter of Credit, the Borrower
or the relevant Subsidiary Borrower will, upon demand of the Administrative
Agent or the applicable Issuing Lender, pay to the applicable Issuing Lender, in
immediately available funds, the full amount of such drawing; provided that the
Borrower or the relevant Subsidiary Borrower may make a Borrowing to pay such
amount, and provided that the conditions specified in Section 4.2 are then
satisfied, then notwithstanding the limitations as to the aggregate principal
amount of ABR Loans set forth in Section 2.2(a), as to the time of funding of a
Borrowing set forth in Section 2.2(c) and as to the time of notice of a proposed
Borrowing set forth in Section 2.5, payment by the applicable Issuing Lender of
such draft shall constitute an ABR Loan hereunder, and interest shall accrue
from the date the applicable Issuing Lender makes such payment. If any draft is
presented under a Competitive Letter of Credit and (i) the conditions specified
in Section 4.2 are not satisfied or (ii) if the Commitments have been
terminated, then the Borrower or the relevant Subsidiary Borrower will, upon
demand by the Administrative Agent or the applicable Issuing Lender, pay to the
applicable Issuing Lender, in immediately available funds, the full amount of
such draft;
 



       

--------------------------------------------------------------------------------

 

(iv) the Borrower or the relevant Subsidiary Borrower shall pay to the
Administrative Agent for distribution to the applicable Issuing Lender in
respect of each Competitive Letter of Credit outstanding, a commission on the
maximum amount available from time to time to be drawn under such outstanding
Competitive Letter of Credit calculated at a rate per annum equal to the
applicable Competitive Bid Commission from time to time in effect hereunder.
Such commission shall be payable in arrears on and through the last day of each
fiscal quarter of the Borrower or the relevant Subsidiary Borrower and on the
later of the Maturity Date and the expiration of such Competitive Letter of
Credit;
 
(v) neither Borrower nor any Subsidiary Borrower shall be entitled to request a
Competitive Letter of Credit if the aggregate L/C Exposure after giving effect
to the issuance of such Competitive Letter of Credit would exceed
$1,750,000,000;
 
(vi) each Competitive Letter of Credit shall be issued in Dollars;
 
(vii) each Issuing Lender in respect of a Competitive Letter of Credit shall
notify the Administrative Agent (A) of the drawable amount of such Competitive
Letter of Credit, (B) of any drawing made on such Competitive Letter of Credit
and (C) of any amendment or extension of such Competitive Letter of Credit, upon
request by the Administrative Agent and, in the case of events described in
clauses (B) and (C), promptly following the occurrence thereof; and
 
(viii) any Lender shall be prohibited from issuing Competitive Letters of Credit
hereunder upon the occurrence and during the continuance of an Event of Default
(provided that such Lender shall have received notice of such Event of Default
pursuant to Section 8.4 hereof and provided further that such notice shall be
received at least 24 hours prior to the date on which any Competitive Letter of
Credit is to be issued).
 
(i)     The Borrower or the relevant Subsidiary Borrower shall pay to the
Administrative Agent a fee in the amount of $1,500 in connection with each
Competitive Bid Request made pursuant to Sections 2.4 and 2.5; provided that no
fee shall be due and payable with respect to the first two Competitive Bid
Requests made after November 22, 2004.
 
The Administrative Agent will, upon request of any Lender that has issued or is
making a Competitive Bid for a Competitive Letter of Credit, confirm the total
amount of L/C Exposure and the aggregate outstanding Loans to such Lender.
 
SECTION 2.6. Revolving Credit Borrowing Procedure.
 
In order to effect a Revolving Credit Borrowing, the Borrower or any Subsidiary
Borrower shall hand deliver or telecopy to the Administrative Agent a Borrowing
notice in the form of Exhibit F (a) in the case of a LIBOR Borrowing, not later
than 12:00 Noon, New York City time, three Business Days before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 12:00 Noon,
New York City time, on the day of a proposed Borrowing. No Fixed Rate
Competitive Loan shall be requested or made pursuant to a Revolving Credit
Borrowing Request. Such notice shall be irrevocable and shall in each case
specify (a) whether the Borrowing then being requested is to be a LIBOR
Borrowing or an ABR Borrowing, (b) the
 



       

--------------------------------------------------------------------------------

 

date of such Revolving Credit Borrowing (which shall be a Business Day) and the
amount thereof and (c) if such Borrowing is to be a LIBOR Borrowing, the
Currency and the Interest Period with respect thereto. If no election as to the
Interest Rate Type of a Revolving Credit Borrowing is specified in any such
notice, then the requested Revolving Credit Borrowing shall be an ABR Borrowing.
If no Currency with respect to any LIBOR Borrowing is specified in any such
notice, then the Borrower or the relevant Subsidiary Borrower shall be deemed to
have requested a borrowing in Dollars. If no Interest Period with respect to any
LIBOR Borrowing is specified in any such notice, then the Borrower or the
relevant Subsidiary Borrower shall be deemed to have selected an Interest Period
of one month’s duration. If the Borrower or the relevant Subsidiary Borrower
shall not have given notice in accordance with this Section 2.6 of its election
to refinance a Revolving Credit Borrowing prior to the end of the Interest
Period in effect for such Borrowing, then the Borrower or the relevant
Subsidiary Borrower shall (unless such Borrowing is repaid at the end of such
Interest Period) be deemed to have given notice of an election to refinance such
Borrowing with an ABR Borrowing. The Administrative Agent shall promptly advise
the Lenders of any notice given pursuant to this Section 2.6 and of each
Lender’s portion of the requested Borrowing.
 
SECTION 2.7. Refinancings.
 
The Borrower or any Subsidiary Borrower may refinance all or any part of any
Borrowing with a Borrowing of the same Currency and of the same Interest Rate
Type (or of the same or different Interest Rate Type, in the case of Loans
denominated in Dollars) made pursuant to Section 2.4 or pursuant to a notice
under Section 2.6, subject to the conditions and limitations set forth herein
and elsewhere in this Agreement, including refinancings of Competitive
Borrowings with Revolving Credit Borrowings and Revolving Credit Borrowings with
Competitive Borrowings; provided, however, that at any time after the
occurrence, and during the continuation, of a Default or an Event of Default, a
Revolving Credit Borrowing or portion thereof may only be refinanced with an ABR
Borrowing. Any Borrowing or part thereof so refinanced shall be deemed to be
repaid in accordance with Section 2.9 with the proceeds of a new Borrowing
hereunder and the proceeds of the new Borrowing, to the extent they do not
exceed the principal amount of the Borrowing being refinanced, shall not be paid
by the Lenders to the Administrative Agent or by the Administrative Agent to the
Borrower or the relevant Subsidiary Borrower pursuant to Section 2.2(c);
provided, however, that (a) if the principal amount extended by a Lender in a
refinancing is greater than the principal amount extended by such Lender in the
Borrowing being refinanced, then such Lender shall pay such difference to the
Administrative Agent for distribution to the Borrower or the relevant Subsidiary
Borrower or any Lenders described in clause (b) below, as applicable, (b) if the
principal amount extended by a Lender in the Borrowing being refinanced is
greater than the principal amount being extended by such Lender in the
refinancing, the Administrative Agent shall return the difference to such Lender
out of amounts received pursuant to clause (a) above, and (c) to the extent any
Lender fails to pay the Administrative Agent amounts due from it pursuant to
clause (a) above, any Loan or portion thereof being refinanced with such amounts
shall not be deemed repaid in accordance with this Section 2.7 and, to the
extent of such failure, the Borrower or the relevant Subsidiary Borrower shall
pay such amount to the Administrative Agent as required by Section 2.11; and (d)
to the extent the Borrower or the relevant Subsidiary Borrower fails to pay to
the Administrative Agent any amounts due in accordance with Section 2.11 as a
result of the failure of a Lender to pay the Administrative Agent any amounts
due as described in clause (c) above, the portion of
 



       

--------------------------------------------------------------------------------

 


any refinanced Loan deemed not repaid shall be deemed to be outstanding solely
to the Lender which has failed to pay the Administrative Agent amounts due from
it pursuant to clause (a) above to the full extent of such Lender’s portion of
such Loan.
 
SECTION 2.8. Fees.
 
 
(a)  The Borrower agrees to pay to each Lender, through the Administrative
Agent, on the 15th day (or, on the next Business Day, if the 15th day is not a
Business Day) of the calendar month immediately following the end of each fiscal
quarter, commencing with the fiscal quarter ending December 31, 2004, and on the
date on which the Commitment of such Lender shall be terminated as provided
herein, a facility fee (a “Facility Fee”), at the rate per annum from time to
time in effect in accordance with Section 2.23, on the average daily amount of
the Commitment of such Lender, whether used or unused, during the preceding
quarter (or shorter period commencing with the Closing Date, or ending with (i)
the Maturity Date or (ii) any date on which the Commitment of such Lender shall
be terminated). All Facility Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. The Facility Fee due to each
Lender shall commence to accrue on the Closing Date, shall be payable in arrears
and shall cease to accrue on the earlier of the Maturity Date and the
termination of the Commitment of such Lender as provided herein.
 
(b)  The Borrower agrees to pay to each Lender, through the Administrative
Agent, on the 15th day (or, on the next Business Day, if the 15th day is not a
Business Day) of the calendar month immediately following the end of each fiscal
quarter, commencing with the fiscal quarter ending December 31, 2004, and on the
date on which the Commitment of such Lender shall be terminated as provided
herein, a utilization fee (a “Utilization Fee”) at a rate per annum equal to
0.125% for each Excess Utilization Day, which fee shall accrue on the daily
amount the sum of (A) the outstanding aggregate principal amount of all
Revolving Credit Loans made by such Lender plus (B) such Lender’s then current
L/C Exposure plus (C) the outstanding aggregate principal amount of all
Competitive Loans made by such Lender for each Excess Utilization Day during the
period from and including the Closing Date to but excluding the date on which
such Lender no longer has any outstanding Loans or L/C Exposure. All Utilization
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days and shall be payable in arrears.
 
(c)  The Borrower agrees to pay the Administrative Agent and the Syndication
Agent, each for its own account, the fees at the times and in the amounts
provided for in the letter agreement dated September 28, 2004, among the
Borrower, JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank) J.P.
Morgan Securities Inc., Bank of America, N.A. and Banc of America Securities
LLC.
 
(d)  All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the fees shall be refundable under any
circumstances.
 



       

--------------------------------------------------------------------------------

 


SECTION 2.9. Repayment of Loans; Evidence of Debt.
 
(a)  The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Credit Loan of such Lender made to the Borrower on the Maturity Date
(or such earlier date on which the Revolving Credit Loans become due and payable
pursuant to Section 7). The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Revolving Credit Loans made to the Borrower
from time to time outstanding from the Closing Date until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.10.
Each Subsidiary Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Credit Loan of such Lender made to such Subsidiary
Borrower on the Maturity Date (or such earlier date on which the Revolving
Credit Loans become due and payable pursuant to Section 7). Each Subsidiary
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Revolving Credit Loans made to such Subsidiary Borrower from time to time
outstanding from the Closing Date until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.10.
 
(b)  The Borrower unconditionally promises to pay to the Administrative Agent,
for the account of each Lender that makes a Competitive Loan to the Borrower, on
the last day of the Interest Period applicable to such Competitive Loan, the
principal amount of such Competitive Loan. The Borrower further unconditionally
promises to pay interest on each such Competitive Loan for the period from and
including the date of Borrowing of such Competitive Loan on the unpaid principal
amount thereof from time to time outstanding at the applicable rate per annum
determined as provided in, and payable as specified in, Section 2.10. Each
Subsidiary Borrower unconditionally promises to pay to the Administrative Agent,
for the account of each Lender that makes a Competitive Loan to such Subsidiary
Borrower, on the last day of the Interest Period applicable to such Competitive
Loan, the principal amount of such Competitive Loan made to such Subsidiary
Borrower. Each Subsidiary Borrower further unconditionally promises to pay
interest on each such Competitive Loan made to such Subsidiary Borrower for the
period from and including the date of Borrowing of such Competitive Loan on the
unpaid principal amount thereof from time to time outstanding at the applicable
rate per annum determined as provided in, and payable as specified in, Section
2.10.
 
(c)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower and any Subsidiary Borrower
to such Lender resulting from each Revolving Credit Loan and Competitive Loan of
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.
 
(d)  The Administrative Agent shall maintain the Register pursuant to Section
10.3(e), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Revolving Credit Loan and Competitive Loan made
hereunder, the Interest Rate Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower and any Subsidiary Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative
 



       

--------------------------------------------------------------------------------

 


Agent hereunder from the Borrower or any Subsidiary Borrower and each Lender’s
share thereof.
 
(e)  The entries made in the Register and the accounts of each Lender maintained
pursuant to this Section 2.9 shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrower and any Subsidiary Borrower therein recorded; provided, however, that
the failure of any Lender or the Administrative Agent to maintain the Register
or any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower or any Subsidiary Borrower to repay (with applicable
interest) the Revolving Credit Loans and Competitive Loans made to the Borrower
or the relevant Subsidiary Borrower by such Lender in accordance with the terms
of this Agreement.
 
(f)  The Borrower and each Subsidiary Borrower agree that, upon the request to
the Administrative Agent by any Lender, the Borrower and any Subsidiary Borrower
will each execute and deliver to such Lender a promissory note of the Borrower
or such Subsidiary Borrower, as applicable, evidencing the Revolving Credit
Loans of such Lender, substantially in the form of Exhibit A-1 with appropriate
insertions as to date and principal amount (a “Revolving Credit Note”).
 
(g)  The Borrower and each Subsidiary Borrower agree that, upon the request to
the Administrative Agent by any Lender, the Borrower and any Subsidiary Borrower
each will execute and deliver to such Lender a promissory note of the Borrower
or such Subsidiary Borrower, as applicable, evidencing the Competitive Loans of
such Lender, substantially in the form of Exhibit A-2 with appropriate
insertions as to date and principal amount (a “Competitive Note”).
 
SECTION 2.10. Interest on Loans.
 
(a)  Subject to the provisions of Section 2.11, the Loans comprising each LIBOR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal to (i) in the
case of each LIBOR Revolving Credit Loan, LIBOR for the Interest Period in
effect for such Borrowing plus the applicable LIBOR Spread from time to time in
effect and (ii) in the case of each LIBOR Competitive Loan, LIBOR for the
Interest Period in effect for such Borrowing plus the Margin offered by the
Lender making such Loan and accepted by the Borrower or the relevant Subsidiary
Borrower pursuant to Section 2.4. Interest on each LIBOR Borrowing shall be
payable on each applicable Interest Payment Date.
 
(b)  Subject to the provisions of Section 2.11, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
by reference to the Prime Rate and over a year of 360 days at all other times)
at a rate per annum equal to the Alternate Base Rate plus the applicable margin,
if any, for ABR Loans from time to time in effect pursuant to Section 2.23.
 



       

--------------------------------------------------------------------------------

 


(c)  Subject to the provisions of Section 2.11, each Fixed Rate Competitive Loan
shall bear interest at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the fixed rate of
interest offered by the Lender making such Loan and accepted by the Borrower or
the relevant Subsidiary Borrower pursuant to Section 2.4.
 
(d)  Interest on each Loan shall be payable in arrears on each Interest Payment
Date applicable to such Loan. The LIBOR or the Alternate Base Rate for each
Interest Period or day within an Interest Period shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
SECTION 2.11. Interest on Overdue Amounts.
 
If the Borrower or any Subsidiary Borrower shall default in the payment of the
principal of, or interest on, any Loan or any other amount becoming due
hereunder, the Borrower or such Subsidiary Borrower shall on demand from time to
time pay interest, to the extent permitted by Applicable Law, on such defaulted
amount up to (but not including) the date of actual payment (after as well as
before judgment) at a rate per annum computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as applicable, in the case of
amounts bearing interest determined by reference to the Prime Rate and a year of
360 days in all other cases, equal to (a) in the case of the remainder of the
then current Interest Period for any LIBOR Loan or Fixed Rate Competitive Loan,
the rate applicable to such Loan under Section 2.10 plus 2% per annum and (b) in
the case of any other Loan or amount, the rate that would at the time be
applicable to an ABR Loan under Section 2.10 plus 2% per annum.
 
SECTION 2.12. Alternate Rate of Interest.
 
In the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a LIBOR Loan, the Administrative
Agent shall have determined that Dollar deposits or deposits in the applicable
Optional Currency in the amount of the requested principal amount of such LIBOR
Loan are not generally available in the London Interbank market, or that the
rate at which such Dollar deposits or deposits in the applicable Optional
Currency are being offered will not adequately and fairly reflect the cost to
any Lender of making or maintaining its portion of such LIBOR Loans during such
Interest Period, or that reasonable means do not exist for ascertaining LIBOR,
the Administrative Agent shall, as soon as practicable thereafter, give written
or telecopier notice of such determination to the Borrower or the relevant
Subsidiary Borrower and the Lenders. In the event of any such determination,
until the Administrative Agent shall have determined that circumstances giving
rise to such notice no longer exist, (a) any request by the Borrower or any
Subsidiary Borrower for a LIBOR Competitive Loan pursuant to Section 2.4 shall
be of no force and effect and shall be denied by the Administrative Agent and
(b) any request by the Borrower or any Subsidiary Borrower for a LIBOR Borrowing
pursuant to Section 2.6 shall be deemed to be a request for an ABR Loan. Each
determination by the Administrative Agent hereunder shall be conclusive absent
manifest error.
 



       

--------------------------------------------------------------------------------

 

SECTION 2.13. Termination and Reduction of Commitments; Increase of Commitments.
 
(a)  The Commitments of all of the Lenders shall be automatically terminated on
the Maturity Date.
 
(b)  Subject to Section 2.14(b), upon at least one Business Day of prior written
or telecopy notice to the Administrative Agent (which notice shall have been
received not later than 12:00 Noon, New York City time), the Borrower may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Total Commitment; provided, however, that (i) each partial reduction
of the Total Commitment shall be in an integral multiple of $5,000,000 and in a
minimum principal amount of $10,000,000 and (ii) the Borrower shall not be
entitled to make any such termination or reduction that would reduce the Total
Commitment to an amount less than the sum of the aggregate outstanding principal
amount of the Loans plus the then current L/C Exposure. Each notice delivered by
the Borrower pursuant to this Section 2.12(b) shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case, such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
 
(c)  Each reduction in the Total Commitment hereunder shall be made ratably
among the Lenders in accordance with their respective Commitments. The Borrower
shall pay to the Administrative Agent for the account of the Lenders on the date
of each termination or reduction in the Total Commitment, the Facility Fees on
the amount of the Total Commitment so terminated or reduced accrued to the date
of such termination or reduction.
 
(d)  In the event that the Borrower wishes to increase the aggregate Commitments
at any time when no Default or Event of Default has occurred and is continuing,
it shall notify the Administrative Agent in writing of the amount (the “Offered
Increase Amount”) of such proposed increase (such notice, a “Commitment Increase
Notice”), and the Administrative Agent shall notify each Lender of such proposed
increase and provide such additional information regarding such proposed
increase as any Lender may reasonably request. The Borrower may, at its
election, (i) offer one or more of the Lenders the opportunity to participate in
all or a portion of the Offered Increase Amount pursuant to paragraph (f) below
and/or (ii) with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld), offer one or more additional banks, financial
institutions or other entities the opportunity to participate in all or a
portion of the Offered Increase Amount pursuant to paragraph (e) below. Each
Commitment Increase Notice shall specify which Lenders and/or banks, financial
institutions or other entities the Borrower desires to participate in such
Commitment increase. The Borrower or, if requested by the Borrower, the
Administrative Agent, will notify such Lenders and/or banks, financial
institutions or other entities of such offer.
 
(e)  Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in the increased Commitments and which
elects to become a party to this Agreement and provide a Commitment in an amount
so offered and accepted by it pursuant to Section 2.13(d)(ii) shall execute a
New Lender Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit H, whereupon such bank, financial



       

--------------------------------------------------------------------------------

 

institution or other entity (herein called a “New Lender”) shall become a Lender
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement, and Schedule
2.1 shall be deemed to be amended to add the name and Commitment of such New
Lender, provided that the Commitment of any such new Lender shall be in an
amount not less than $5,000,000.
 
(f)  Any Lender which accepts an offer to it by the Borrower to increase its
Commitment pursuant to Section 2.13(d)(i) shall, in each case, execute a
Commitment Increase Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit I, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Commitment as so increased, and Schedule 2.1 shall be deemed to be
amended to so increase the Commitment of such Lender.
 
(g)  Notwithstanding anything to the contrary in this Section 2.13, (i) in no
event shall any transaction effected pursuant to this Section 2.13 cause the
aggregate Commitments hereunder to exceed $4,000,000,000 and (ii) no Lender
shall have any obligation to increase its Commitment unless it agrees to do so
in its sole discretion.
 
SECTION 2.14. Prepayment of Loans.
 
(a)  Prior to the Maturity Date, the Borrower and any Subsidiary Borrower shall
have the right at any time to prepay any Revolving Credit Borrowing, in whole or
in part, subject to the requirements of Section 2.18 but otherwise without
premium or penalty, upon prior written or telecopy notice to the Administrative
Agent before 12:00 Noon, New York City, time at least one Business Day in the
case of an ABR Loan and at least three Business Days in the case of a LIBOR
Loan; provided, however, that each such partial prepayment shall be in an
integral multiple of $5,000,000 (or the Dollar Equivalent thereof) and in a
minimum aggregate principal amount of $10,000,000 (or the Dollar Equivalent
thereof). Neither the Borrower nor any Subsidiary Borrower shall have the right
to prepay any Competitive Borrowing without the consent of the relevant Lender.
 
(b)  On any date when the sum of the aggregate outstanding Loans (after giving
effect to any Borrowings effected on such date) plus the then current L/C
Exposure exceeds the Total Commitment, the Borrower shall make a mandatory
prepayment of the Revolving Credit Loans (or cause any Subsidiary Borrower to
make such a prepayment) in such amount as may be necessary so that the aggregate
amount of outstanding Loans plus the then current L/C Exposure after giving
effect to such prepayment does not exceed the Total Commitment then in effect.
Any prepayments required by this paragraph shall be applied to outstanding ABR
Loans up to the full amount thereof before they are applied to outstanding LIBOR
Revolving Credit Loans.
 
(c)  Each notice of prepayment pursuant to Section 2.14(a) shall specify the
specific Borrowing(s), the prepayment date and the aggregate principal amount of
each Borrowing to be prepaid, shall be irrevocable and shall commit the Borrower
or the relevant Subsidiary Borrower to prepay such Borrowing(s) by the amount
stated therein. All prepayments under this Section 2.14 shall be accompanied by
accrued interest on the principal amount being prepaid, to the date of
prepayment.



       

--------------------------------------------------------------------------------

 


SECTION 2.15. Eurocurrency Reserve Costs.
 
The Borrower and any Subsidiary Borrower shall pay to the Administrative Agent
for the account of each Lender, so long as such Lender shall be required under
regulations of the Board to maintain reserves with respect to liabilities or
assets consisting of, or including, Eurocurrency Liabilities (as defined in
Regulation D of the Board), additional interest on the unpaid principal amount
of each LIBOR Loan made to the Borrower or such Subsidiary Borrower by such
Lender, from the date of such Loan until such Loan is paid in full, at an
interest rate per annum equal at all times during the Interest Period for such
Loan to the remainder obtained by subtracting (i) LIBOR for such Interest Period
from (ii) the rate obtained by multiplying LIBOR as referred to in clause (i)
above by the Statutory Reserves of such Lender for such Interest Period. Such
additional interest shall be determined by such Lender and notified to the
Borrower or the relevant Subsidiary Borrower (with a copy to the Administrative
Agent) not later than five Business Days before the next Interest Payment Date
for such Loan, and such additional interest so notified to the Borrower or the
relevant Subsidiary Borrower by any Lender shall be payable to the
Administrative Agent for the account of such Lender on each Interest Payment
Date for such Loan.
 
SECTION 2.16. Reserve Requirements; Change in Circumstances.
 
(a)  Except with respect to Indemnified Taxes and Other Taxes, which shall be
governed solely and exclusively by Section 2.22, if after the Closing Date any
change in Applicable Law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (i) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender, or (ii) shall impose on any Lender or the London
Interbank market any other condition affecting this Agreement or any LIBOR Loan
or Fixed Rate Competitive Loan made by such Lender, and the result of any of the
foregoing shall be to increase the cost (other than the amount of Taxes, if any)
to such Lender of making or maintaining any LIBOR Loan or Fixed Rate Competitive
Loan or to reduce the amount (other than a reduction resulting from an increase
in Taxes, if any) of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) in respect thereof by an amount
deemed in good faith by such Lender to be material, then the Borrower or the
relevant Subsidiary Borrower shall pay such additional amount or amounts as will
compensate such Lender for such increase or reduction to such Lender.
 
(b)  If, after the Closing Date, any Lender shall have determined in good faith
that the adoption after the Closing Date of any applicable law, rule, regulation
or guideline regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any Lending Office of
such Lender) with any request or directive regarding capital adequacy (whether
or not having the force of law) of any such Governmental Authority, central bank
or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of the Lender’s holding
company, if any, as a consequence of its obligations hereunder to a level below
that which such Lender (or its holding company) could have achieved but for such
 



       

--------------------------------------------------------------------------------

 

applicability, adoption, change or compliance (taking into consideration such
Lender’s policies or the policies of its holding company, as the case may be,
with respect to capital adequacy) by an amount deemed by such Lender to be
material, then, from time to time, the Borrower shall pay to the Administrative
Agent for the account of such Lender such additional amount or amounts as will
compensate such Lender for such reduction upon demand by such Lender.
 
(c)  A certificate of a Lender setting forth in reasonable detail (i) such
amount or amounts as shall be necessary to compensate such Lender as specified
in paragraph (a) or (b) above, as the case may be, and (ii) the calculation of
such amount or amounts referred to in the preceding clause (i), shall be
delivered to the Borrower or the relevant Subsidiary Borrower and shall be
conclusive absent manifest error. The Borrower or the relevant Subsidiary
Borrower shall pay the Administrative Agent for the account of such Lender the
amount shown as due on any such certificate within 10 Business Days after its
receipt of the same.
 
(d)  Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any Interest Period shall not constitute a waiver of
such Lender’s rights to demand compensation for any increased costs or reduction
in amounts received or receivable or reduction in return on capital with respect
to such Interest Period or any other Interest Period. The protection of this
Section 2.16 shall be available to each Lender regardless of any possible
contention of invalidity or inapplicability of the law, regulation or condition
which shall have been imposed.
 
(e)  Each Lender agrees that, as promptly as practicable after it becomes aware
of the occurrence of an event or the existence of a condition that (i) would
cause it to incur any increased cost under this Section 2.16, Section 2.17,
Section 2.22 or Section 2.25(g) or (ii) would require the Borrower or any
Subsidiary Borrower to pay an increased amount under this Section 2.16, Section
2.17, Section 2.22 or Section 2.25(g), it will notify the Borrower and such
Subsidiary Borrower of such event or condition and, to the extent not
inconsistent with such Lender’s internal policies, will use its reasonable
efforts to make, fund or maintain the affected Loans of such Lender, or, if
applicable to participate in Letters of Credit or maintain Competitive Letters
of Credit, through another Lending Office of such Lender if as a result thereof
the additional monies which would otherwise be required to be paid or the
reduction of amounts receivable by such Lender thereunder in respect of such
Loans, Letters of Credit or Competitive Letters of Credit would be materially
reduced, or any inability to perform would cease to exist, or the increased
costs which would otherwise be required to be paid in respect of such Loans or
Letters of Credit pursuant to this Section 2.16, Section 2.17, Section 2.22 or
Section 2.25(g) would be materially reduced or the Taxes or other amounts
otherwise payable under this Section 2.16, Section 2.17, Section 2.22 or Section
2.25(g) would be materially reduced, and if, as determined by such Lender, in
its sole discretion, the making, funding or maintaining of such Loans, Letters
of Credit or Competitive Letters of Credit through such other Lending Office
would not otherwise materially adversely affect such Loans, Letters of Credit or
Competitive Letters of Credit or such Lender.
 
(f)  In the event any Lender shall have delivered to the Borrower or any
Subsidiary Borrower a notice that LIBOR Loans are no longer available from such
Lender pursuant to Section 2.17, or if the Borrower or such Subsidiary Borrower
is required to pay any



       

--------------------------------------------------------------------------------

 

additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15 or Section 2.21, the Borrower may (but
subject in any such case to the payments required by Section 2.17), upon at
least five Business Days’ prior written or telecopier notice to such Lender and
the Administrative Agent, identify to the Administrative Agent a lending
institution reasonably acceptable to the Administrative Agent which will
purchase the Commitment, the amount of outstanding Loans, any participations in
Letters of Credit and any Competitive Letters of Credit from the Lender
providing such notice and such Lender shall thereupon assign its Commitment, any
Loans owing to such Lender, any participations in Letters of Credit, and any
Competitive Letters of Credit and the Notes held by such Lender to such
replacement lending institution pursuant to Section 10.3. Such notice shall
specify an effective date for such assignment and at the time thereof, the
Borrower and any relevant Subsidiary Borrower shall pay all accrued interest,
accrued Facility Fees, Utilization Fees and all other amounts (including without
limitation all amounts payable under this Section) owing hereunder to such
Lender as at such effective date for such assignment.
 
SECTION 2.17. Change in Legality.
 
(a)  Notwithstanding anything to the contrary herein contained, if, after the
Closing Date, any change in any law or regulation or in the interpretation
thereof by any Governmental Authority charged with the administration or
interpretation thereof shall make it unlawful for any Lender to make or maintain
any LIBOR Loan or to give effect to its obligations as contemplated hereby,
then, by written notice to the Borrower and to the Administrative Agent, such
Lender may:
 
(i)  declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon such Lender shall not submit a Competitive Bid in response
to a request for LIBOR Competitive Loans and the Borrower and any Subsidiary
Borrower shall be prohibited from requesting LIBOR Revolving Credit Loans from
such Lender hereunder unless such declaration is subsequently withdrawn; and
 
(ii)  require that all outstanding LIBOR Loans made by it be converted to ABR
Loans, in which event (A) all such LIBOR Loans shall be automatically converted
to ABR Loans as of the effective date of such notice as provided in Section
2.17(b) and (B) all payments and prepayments of principal which would otherwise
have been applied to repay the converted LIBOR Loans shall instead be applied to
repay the ABR Loans resulting from the conversion of such LIBOR Loans.
 
(b)  For purposes of this Section 2.17, a notice to the Borrower by any Lender
pursuant to Section 2.17(a) shall be effective on the date of receipt thereof by
the Borrower.
 
SECTION 2.18. Reimbursement of Lenders.
 
(a)  The Borrower or the relevant Subsidiary Borrower shall reimburse each
Lender on demand for any loss incurred or to be incurred by it in the
reemployment of the funds released (i) by any prepayment (for any reason) of any
LIBOR or Fixed Rate Competitive Loan if such Loan is repaid other than on the
last day of the applicable Interest Period for such Loan or (ii) in the event
that after the Borrower or the relevant Subsidiary Borrower delivers a notice of



       

--------------------------------------------------------------------------------

 

borrowing under Section 2.6 in respect of LIBOR Revolving Credit Loans or a
Competitive Bid Accept/Reject Letter under Section 2.4(d), pursuant to which it
has accepted bids of one or more of the Lenders, the applicable Loan is not made
on the first day of the Interest Period specified by the Borrower or the
relevant Subsidiary Borrower for any reason other than (I) a suspension or
limitation under Section 2.17 of the right of the Borrower or the relevant
Subsidiary Borrower to select a LIBOR Loan or (II) a breach by a Lender of its
obligations hereunder. In the case of such failure to borrow, such loss shall be
the amount as reasonably determined by such Lender as the excess, if any of (A)
the amount of interest which would have accrued to such Lender on the amount not
borrowed, at a rate of interest equal to the interest rate applicable to such
Loan pursuant to Section 2.10, for the period from the date of such failure to
borrow, to the last day of the Interest Period for such Loan which would have
commenced on the date of such failure to borrow, over (B) the amount realized by
such Lender in reemploying the funds not advanced during the period referred to
above. In the case of a payment other than on the last day of the Interest
Period for a Loan, such loss shall be the amount as reasonably determined by the
Administrative Agent as the excess, if any, of (A) the amount of interest which
would have accrued on the amount so paid at a rate of interest equal to the
interest rate applicable to such Loan pursuant to Section 2.10, for the period
from the date of such payment to the last day of the then current daily Interest
Period for such Loan, over (B) the amount equal to the product of (x) the amount
of the Loan so paid times (y) the current daily yield on U.S. Treasury
Securities (at such date of determination) with maturities approximately equal
to the remaining Interest Period for such Loan times (z) the number of days
remaining in the Interest Period for such Loan. Each Lender shall deliver to the
Borrower or the relevant Subsidiary Borrower from time to time one or more
certificates setting forth the amount of such loss (and in reasonable detail the
manner of computation thereof) as determined by such Lender, which certificates
shall be conclusive absent manifest error. The Borrower or the relevant
Subsidiary Borrower shall pay to the Administrative Agent for the account of
each Lender the amount shown as due on any certificate within thirty days after
its receipt of the same.
 
(b)  In the event the Borrower or the relevant Subsidiary Borrower fails to
prepay any Loan on the date specified in any prepayment notice delivered
pursuant to Section 2.14(a), the Borrower or the relevant Subsidiary Borrower on
demand by any Lender shall pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any loss incurred
by such Lender as a result of such failure to prepay, including, without
limitation, any loss, cost or expenses incurred by reason of the acquisition of
deposits or other funds by such Lender to fulfill deposit obligations incurred
in anticipation of such prepayment. Each Lender shall deliver to the Borrower or
the relevant Subsidiary Borrower and the Administrative Agent from time to time
one or more certificates setting forth the amount of such loss (and in
reasonable detail the manner of computation thereof) as determined by such
Lender, which certificates shall be conclusive absent manifest error.
 
SECTION 2.19. Pro Rata Treatment.
 
Except as permitted under Sections 2.15, 2.16(c), 2.17 and 2.18 (i) each
Revolving Credit Borrowing, each payment or prepayment of principal of any
Revolving Credit Borrowing, each payment of interest on the Revolving Credit
Loans, each payment of the Facility Fees and Utilization Fees, each reduction of
the Total Commitment and each refinancing of any Borrowing with, or conversion
of any Borrowing to, a Revolving Credit Borrowing, or



       

--------------------------------------------------------------------------------

 

continuation of any Borrowing as a Revolving Credit Borrowing, shall be
allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amount of their outstanding Revolving
Credit Loans). Each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective principal amounts of their outstanding
Competitive Loans comprising such Borrowing. Each payment of interest on any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective amounts of
accrued and unpaid interest on their outstanding Competitive Loans comprising
such Borrowing. Each payment of reimbursement obligations, commission, interest
or other amounts in respect of a Competitive Letter of Credit shall be allocated
to the Issuing Lender of such Competitive Letter of Credit. For purposes of
determining the available Commitments of the Lenders at any time, each
outstanding Competitive Borrowing and the Competitive L/C Exposure shall be
deemed to have utilized the Commitments of the Lenders (including those Lenders
that shall not have made Loans as part of such Competitive Borrowing and Lenders
that shall not have issued Competitive Letters of Credit) pro rata in accordance
with such respective Commitments. Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing
computed in accordance with Section 2.1, to the next higher or lower whole
dollar amount.
 
SECTION 2.20. Right of Setoff.
 
If any Event of Default shall have occurred and be continuing and any Lender
shall have directed the Administrative Agent to declare the Loans immediately
due and payable pursuant to Section 7, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by such Lender and any other indebtedness
at any time owing by such Lender to, or for the credit or the account of, (i)
the Borrower, against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement and the Loans to the Borrower held by
such Lender, or (ii) any Subsidiary Borrower, against any of and all the
obligations of such Subsidiary Borrower now or hereafter existing under this
Agreement and the Loans to such Subsidiary Borrower held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such Loans and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower or such Subsidiary Borrower, as
applicable, after any such setoff and application made by such Lender, but the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 2.20 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
 
SECTION 2.21. Manner of Payments.
 
All payments by the Borrower and any Subsidiary Borrower hereunder and under the
Notes shall be made in Dollars, except that prepayments or repayments in respect
of Loans shall be made in the Currency in which such Loan is denominated, in
Federal or other immediately available funds without deduction, setoff or
counterclaim at the office of the Administrative Agent’s Agent Bank Services
Department, JPMorgan Chase Bank, N.A. 111



       

--------------------------------------------------------------------------------

 


Fannin, 10th floor, Houston, Texas 77002, Attention of Vaughan Nguyen (Telephone
No. 713-750-3550; Facsimile No. 713-750-2932), for credit to Cendant Corporation
Clearing Account, Account No. 144812905 (Reference: Cendant Corporation Credit
Agreement dated November 22, 2004) no later than 1:00 P.M., New York City time,
on the date on which such payment shall be due. Interest in respect of any Loan
hereunder shall accrue from and including the date of such Loan to, but
excluding, the date on which such Loan is paid or refinanced with a Loan of a
different Interest Rate Type.
 
SECTION 2.22. Taxes.
 
(a)  Any and all payments by or on account of any obligation of the Borrower or
any Subsidiary Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or any Subsidiary Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.22) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or the relevant Subsidiary Borrower shall make such deductions and
(iii) the Borrower or the relevant Subsidiary Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.
 
(b)  In addition, the Borrower or any relevant Subsidiary Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with Applicable
Law.
 
(c)  If the United States Internal Revenue Service or other Governmental
Authority of the United States of America or other jurisdiction asserts a claim
against the Administrative Agent or a Lender that the full amount of Indemnified
Taxes or Other Taxes has not been paid, the Borrower and each Subsidiary
Borrower shall indemnify the Administrative Agent and each Lender within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent or such Lender, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower or such Subsidiary Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.22) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (other that those resulting from the Administrative Agent
or Lender’s gross negligence or willful misconduct). A certificate (along with a
copy of the applicable documents from the United States Internal Revenue Service
or other Governmental Authority of the United States of America or other
jurisdiction that asserts such claim) as to the amount of such payment or
liability and setting forth in reasonable detail the calculation and basis for
such payment or liability delivered to the Borrower or the relevant Subsidiary
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any Subsidiary Borrower to a Governmental Authority,
the Borrower
 



       

--------------------------------------------------------------------------------

 


or such Subsidiary Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(e)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time such Lender
becomes a party to this Agreement and at any other time or times reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by Applicable Law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. Each
Lender and Administrative Agent that is a United States Person, as defined in
Section 7701(a)(30) of the Code (other than Persons that are corporations or
otherwise exempt from United States backup withholding Tax), shall deliver at
the time(s) and in the manner(s) prescribed by Applicable Law, to the Borrower
and the Administrative Agent (as applicable), a properly completed and duly
executed United States Internal Revenue Form W-9, or any successor form,
certifying that such Person is exempt from United States backup withholding Tax
on payments made hereunder.
 
(f)  If the Administrative Agent or a Lender determines, in its sole good-faith
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or any Subsidiary Borrower or with
respect to which the Borrower or any Subsidiary Borrower has paid additional
amounts pursuant to this Section 2.22, it shall pay over such refund to the
Borrower or such Subsidiary Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower or such Subsidiary
Borrower under this Section 2.22 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower or such Subsidiary Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower or
such Subsidiary Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section 2.22 shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower, any Subsidiary Borrower or any other Person.
 
(g)  Each Lender agrees (i) that as between it and the Borrower, any Subsidiary
Borrower or the Administrative Agent, it shall be the Person to deduct and
withhold Taxes, and to the extent required by law it shall deduct and withhold
Taxes, on amounts that such Lender may remit to any other Person(s) by reason of
any undisclosed transfer or assignment of an interest in this Agreement to such
other Person(s) pursuant to paragraph (g) of Section 10.3 and (ii) to indemnify
the Borrower, any Subsidiary Borrower and the Administrative Agent and any
officers, directors, agents, or employees of the Borrower, any Subsidiary
Borrower or the Administrative Agent against, and to hold them harmless from,
any Tax, interest, additions to Tax, penalties, reasonable counsel and
accountants’ fees, disbursements or payments arising from the assertion by any
appropriate Governmental Authority of any claim against them relating
 



       

--------------------------------------------------------------------------------

 

to a failure to withhold Taxes as required by Applicable Law with respect to
amounts described in clause (i) of this paragraph (c).
 
(h)  Each assignee of a Lender’s interest in this Agreement in conformity with
Section 10.3 shall be bound by this Section 2.22, so that such assignee will
have all of the obligations and provide all of the forms and statements and all
indemnities, representations and warranties required to be given under this
Section 2.22.
 
SECTION 2.23. Certain Pricing Adjustments.
 
The Facility Fee and the applicable LIBOR Spread in effect from time to time
shall be determined in accordance with the following table:
 
S&P/Moody’s/Fitch Rating Equivalent
Of The Borrower’s Senior
Non-Credit Enhanced Unsecured Long-Term Debt
Facility Fee
(in Basis Points)
Applicable LIBOR
Spread (in Basis Points)
     
A/A2/A or better
8.0
17.0
A-/A3/A-
10.0
27.5
BBB+/Baa1/BBB+
11.0
39.0
BBB/Baa2/BBB
13.0
49.5
BBB-/Baa3/BBB-
17.5
57.5
BB+/Ba1/BB+ or worse
25.0
112.5



 
In the event that S&P, Moody’s and Fitch ratings on the Borrower’s senior
non-credit enhanced unsecured long-term debt are not equivalent to each other,
the higher rating of S&P or Moody’s will determine the Facility Fee and
applicable LIBOR Spread, unless the ratings are more than one level apart, in
which case the rating one level below the higher rating of S&P or Moody’s will
be determinative. In the event that (a) the Borrower’s senior non-credit
enhanced unsecured long-term debt is rated by (i) Fitch and only one of S&P or
Moody’s, or (ii) only one of S&P or Moody’s (for any reason, including if S&P or
Moody’s shall cease to be in the business of rating corporate debt obligations),
and not by Fitch, (b) if the rating system of any of S&P, Moody’s or Fitch shall
change, or (c) in the event that the Borrower’s senior unsecured long-term debt
is (i) not rated by any of S&P, Moody’s or Fitch or (ii) rated only by Fitch,
then an amendment shall be negotiated in good faith to the references to
specific ratings in the table above to reflect such changed rating system or the
unavailability of ratings from such rating agency (including an amendment to
provide for the substitution of an equivalent or successor ratings agency). In
the event that the Borrower’s senior unsecured long-term debt is (i) not rated
by any of S&P, Moody’s or Fitch or (ii) rated only by Fitch, then the Facility
Fee and the applicable LIBOR Spread shall be deemed to be calculated as if the
lowest rating category set forth above applied until such time as an amendment
to the table above shall be agreed to. Any increase in the Facility Fee or the
applicable LIBOR Spread determined in accordance with the foregoing table shall
become effective on the date of announcement or publication by the Borrower or
the applicable rating agency of a reduction in such rating or, in the absence of
such



       

--------------------------------------------------------------------------------

 

announcement or publication, on the effective date of such decreased rating, or
on the date of any request by the Borrower to the applicable rating agency not
to rate its senior unsecured long-term debt or on the date any of such rating
agencies announces it shall no longer rate the Borrower’s senior unsecured
long-term debt. Any decrease in the Facility Fee or applicable LIBOR Spread
shall be effective on the date of announcement or publication by any of such
rating agencies of an increase in rating or in the absence of announcement or
publication on the effective date of such increase in rating.
 
The applicable margin for ABR Loans shall be the applicable LIBOR Spread minus
100 Basis Points (but not less than 0%).
 
SECTION 2.24. Prepayments Required Due to Currency Fluctuation. (a) Not later
than 1:00 P.M., New York City time, on the last Business Day of each fiscal
quarter or at such other time as is reasonably determined by the Administrative
Agent (the “Calculation Time”), the Administrative Agent shall determine the
Dollar Equivalent of the Revolving Credit Exposures as of such date.
 
(b) If at the Calculation Time, the Dollar Equivalent of the Revolving Credit
Exposure exceeds the Total Commitment by 5% or more, then within five Business
Days after notice thereof to the Borrower from the Administrative Agent, the
Borrower shall prepay Revolving Credit Loans (or cause any Subsidiary Borrower
to make such prepayment) in an aggregate principal amount at least equal to such
excess. Nothing set forth in this Section 2.24(b) shall be construed to require
the Administrative Agent to calculate compliance under this Section 2.24(b)
other than at the times set forth in Section 2.24(a).
 
SECTION 2.25. Letters of Credit.
 
(a)  (i) Prior to the Closing Date, the Existing Issuing Lender(s) have issued
the Existing Letters of Credit which, from and after the Closing Date, shall
constitute Letters of Credit hereunder. Upon the terms and subject to the
conditions hereof, each Issuing Lender agrees to issue standby letters of credit
(the letters of credit issued on and after the Closing Date pursuant to this
Section 2.25, together with the Existing Letters of Credit, collectively, the
“Letters of Credit”) payable in Dollars from time to time after the Closing Date
and prior to the earlier of the Maturity Date and the termination of the
Commitments, upon the request of the Borrower or any Subsidiary Borrower,
provided that (A) neither the Borrower nor any Subsidiary Borrower shall request
that any Letter of Credit be issued or reinstated if, after giving effect
thereto, the sum of the then current L/C Exposure plus the aggregate Loans then
outstanding would exceed the Total Commitment, (B) in no event shall any Issuing
Lender issue (x) any Letter of Credit having an expiration date later than five
Business Days before the Maturity Date or (y) any Letter of Credit having an
expiration date more than one year after its date of issuance, provided that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (x) above), (C) neither Borrower nor any Subsidiary
Borrower shall request that an Issuing Lender issue or reinstate any Letter of
Credit if, after giving effect to such issuance or reinstatement, the L/C
Exposure would exceed $1,750,000,000 and (D) an Issuing Lender shall be
prohibited from issuing Letters of
 



       

--------------------------------------------------------------------------------

 

Credit hereunder upon the occurrence and during the continuance of an Event of
Default (provided that such Issuing Lender shall have received notice of such
Event of Default pursuant to Section 8.4 hereof and provided further that such
notice shall be received at least 24 hours prior to the date on which any Letter
of Credit is to be issued). The Administrative Agent will, upon request of any
Issuing Lender, confirm the total amount of L/C Exposure and the aggregate
outstanding Loans to such Issuing Lender.
 
(ii)  Immediately upon the issuance of each Letter of Credit, each Lender shall
be deemed to, and hereby agrees to, have irrevocably purchased from the
applicable Issuing Lender, a participation in such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of such Issuing Lender, such Lender’s Commitment Percentage of the Total
Commitment, multiplied by the amount paid by such Issuing Lender in respect of a
Letter of Credit, issued by such Issuing Lender and not reimbursed by the
Borrower or the relevant Subsidiary Borrower on the date due as provided in this
Section 2.25, or of any reimbursement payment required to be refunded to the
Borrower or the relevant Subsidiary Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
(iii)  Neither the Administrative Agent, the Lenders, any Issuing Lender, nor
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder, or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Lender; provided that the foregoing shall not be
construed to excuse any Issuing Lender from liability to the Borrower or the
relevant Subsidiary Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and any Subsidiary Borrower to the extent permitted by applicable law)
suffered by the Borrower or the relevant Subsidiary Borrower that are caused by
such Issuing Lender’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.
 
(iv)  Each Letter of Credit may, at the option of the applicable Issuing Lender,
provide that such Issuing Lender may (but shall not be required to) pay all or
any part of the maximum amount which may at any time be available for drawing
thereunder to the beneficiary thereof upon the occurrence of an Event of Default
and the acceleration of the maturity of the Loans, provided that, if payment is
not then due to the beneficiary, such Issuing Lender shall deposit the funds in
question in an account with such Issuing Lender to secure payment to the
beneficiary and any funds so deposited shall be paid to
 



       

--------------------------------------------------------------------------------

 

the beneficiary of the Letter of Credit if conditions to such payment are
satisfied or returned to the Administrative Agent for distribution to the
Lenders (or, if all Obligations shall have been paid in full in cash, to the
Borrower or the relevant Subsidiary Borrower) if no payment to the beneficiary
has been made and the final date available for drawings under the Letter of
Credit has passed. Each payment or deposit of funds by an Issuing Lender as
provided in this paragraph shall be treated for all purposes of this Agreement
as a drawing duly honored by such Issuing Lender under the related Letter of
Credit.
 
(b)  Whenever the Borrower or any Subsidiary Borrower desires the issuance of a
Letter of Credit, it shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Lender) to the Administrative Agent and the applicable Issuing Lender a
written notice no later than 1:00 P.M. (New York time) at least five Business
Days prior to the proposed date of issuance provided, however, the Borrower or
the relevant Subsidiary Borrower and the Administrative Agent and such Issuing
Lender may agree to a shorter time period. That notice shall specify (i) the
Issuing Lender for such Letter of Credit, (ii) the proposed date of issuance
(which shall be a Business Day under the laws of the jurisdiction of the
applicable Issuing Lender), (iii) the face amount of the Letter of Credit, (iv)
the expiration date of the Letter of Credit and (v) the name and address of the
beneficiary and (vi) such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. Such notice shall be accompanied
by a brief description of the underlying transaction and upon the request of the
applicable Issuing Lender, the Borrower or the relevant Subsidiary Borrower
shall provide additional details regarding the underlying transaction. If
requested by an Issuing Lender, the Borrower or the relevant Subsidiary Borrower
also shall submit a letter of credit application on the Issuing Lender’s
standard form in connection with any request for a Letter of Credit, which form
shall be furnished in accordance with Section 10.1. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower or the relevant Subsidiary Borrower to, or entered
into by the Borrower or the relevant Subsidiary Borrower with, any Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Concurrently with the giving of written notice of a
request for the issuance of a Letter of Credit, the Borrower or the relevant
Subsidiary Borrower shall specify a precise description of the documents and the
verbatim text of any certificate to be presented by the beneficiary of such
Letter of Credit which, if presented by such beneficiary prior to the expiration
date of the Letter of Credit, would require the applicable Issuing Lender to
make payment under the Letter of Credit; provided that the applicable Issuing
Lender, in its reasonable discretion, may require customary changes in any such
documents and certificates. Upon issuance of any Letter of Credit, the
applicable Issuing Lender shall notify the Administrative Agent of the issuance
of such Letter of Credit. Promptly after receipt of such notice, the
Administrative Agent shall notify each Lender of the issuance and the amount of
each such Lender’s respective participation therein.
 
(c)  The payment of drafts under any Letter of Credit shall be made in
accordance with the terms of such Letter of Credit and, in that connection, any
Issuing Lender shall be entitled to honor any drafts and accept any documents
presented to it by the beneficiary of such Letter of Credit in accordance with
the terms of such Letter of Credit and believed by such Issuing Lender in good
faith to be genuine. No Issuing Lender shall have any duty to inquire as to the
accuracy or authenticity of any draft or other drawing documents which may be
presented



       

--------------------------------------------------------------------------------

 


to it, but shall be responsible only to determine in accordance with customary
commercial practices that the documents which are required to be presented
before payment or acceptance of a draft under any Letter of Credit have been
delivered and that they comply on their face with the requirements of that
Letter of Credit.
 
(d)  If any Issuing Lender shall be requested to make payment on any draft
presented under a Letter of Credit, such Issuing Lender shall give notice of
such request for payment to the Administrative Agent and the Administrative
Agent shall give notice to each Lender no later than 3:00 P.M. New York City
time of its respective participation therein on behalf of such Issuing Lender.
Each Lender hereby authorizes and requests such Issuing Lender to advance for
its account pursuant to the terms hereof its share of such payment based upon
its participation in the Letter of Credit and agrees to reimburse such Issuing
Lender in immediately available funds for the amount so advanced on its behalf
no later than 4:00 P.M. New York City time on the date such Issuing Lender makes
such request. If such reimbursement is not made by any Lender in immediately
available funds on the same day on which such Issuing Lender shall have made
payment on any such draft presented under a Letter of Credit, such Lender shall
pay interest thereon to such Issuing Lender at a rate per annum equal to the
Issuing Lender’s cost of obtaining overnight funds in the New York Federal Funds
Market.
 
(e)  In the case of any draft presented under a Letter of Credit provided that
the conditions specified in Section 4.2 are then satisfied, and notwithstanding
the limitations as to the aggregate principal amount of ABR Loans set forth in
Section 2.2(a), as to the time of funding of a Borrowing set forth in Section
2.2(c) and as to the time of notice of a proposed Borrowing set forth in Section
2.6, payment by the applicable Issuing Lender of such draft shall constitute an
ABR Loan hereunder, and interest shall accrue from the date the applicable
Issuing Lender makes such payment, which ABR Loan, upon and to the extent that a
Lender shall have made reimbursement to the applicable Issuing Lender pursuant
to Section 2.25(d), shall constitute such Lender’s ABR Loan hereunder. If any
draft is presented under a Letter of Credit and (i) the conditions specified in
Section 4.2 are not satisfied or (ii) if the Commitments have been terminated,
then the Borrower or the relevant Subsidiary Borrower will, upon demand by the
Administrative Agent or the applicable Issuing Lender, pay to the applicable
Issuing Lender, in immediately available funds, the full amount of such draft.
 
(f) (i) The Borrower and each Subsidiary Borrower agree to pay the following
amount to each Issuing Lender with respect to Letters of Credit issued by it
hereunder:
 
(A)  with respect to drawings made under any Letter of Credit issued for the
account of the Borrower or such Subsidiary Borrower, interest, payable on
demand, on the amount paid by such Issuing Lender in respect of each such
drawing from the date of the drawing to, but excluding, the date such amount is
reimbursed by the Borrower or such Subsidiary Borrower at a rate which is at all
times equal to 2% per annum in excess of the Alternate Base Rate plus the
applicable margin therefore calculated pursuant to Section 2.23; provided that
no such default interest shall be payable if such reimbursement is made from the
proceeds of Revolving Credit Loans pursuant to Section 2.25(e);
 



       

--------------------------------------------------------------------------------

 

(B)  with respect to the issuance, amendment or transfer of each Letter of
Credit issued for the account of the Borrower or such Subsidiary Borrower and
each drawing made thereunder, documentation and processing charges in accordance
with such Issuing Lender’s standard schedule for such charges in effect at the
time of such issuance, amendment, transfer or drawing, as the case may be; and
 
(C)  a fronting fee computed at the rate agreed to by the Borrower and the
applicable Issuing Lender, on the daily average face amount of each outstanding
Letter of Credit issued by such Issuing Lender for the account of the Borrower
or such Subsidiary Borrower, such fee to be due and payable in arrears on and
through the last day of each fiscal quarter of the Borrower, on the Maturity
Date and on the expiration of the last outstanding Letter of Credit.
 
(ii)  The Borrower and each Subsidiary Borrower agree to pay to the
Administrative Agent for distribution to each Lender in respect of all
outstanding Letters of Credit issued for the account of the Borrower or such
Subsidiary Borrower, such Lender’s pro rata share of a commission on the maximum
amount available from time to time to be drawn under such outstanding Letters of
Credit calculated at a rate per annum equal to the applicable LIBOR Spread from
time to time in effect hereunder. Such commission shall be payable in arrears on
and through the last day of each fiscal quarter of the Borrower and on the later
of the Maturity Date and the expiration of the last outstanding Letter of
Credit.
 
(iii)  Promptly upon receipt by any Issuing Lender or the Administrative Agent
(as applicable) of any amount described in clause (i)(A) or (ii) of this Section
2.25(f), or any amount described in Section 2.25(e) previously reimbursed to the
applicable Issuing Lender by the Lenders, such Issuing Lender shall distribute
such amount to the Administrative Agent and the Administrative Agent shall
distribute to each Lender (other than to any Lender which has failed to
reimburse the Issuing Lender for the applicable drawing) its pro rata share of
such amount. Amounts payable under clauses (i)(B) and (i)(C) of this Section
2.25(f) shall be paid directly to the Issuing Lender and shall be for its
exclusive use.
 
(iv)  The obligation of the Borrower and each Subsidiary Borrower to reimburse
payments made with respect to any Letter of Credit as provided in this Section
2.25 shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of any event or circumstance
whatsoever that might constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s or such Subsidiary Borrower’s
Obligations, as the case may be, hereunder.
 
(g)  If at any time when an Event of Default shall have occurred and be
continuing, any Letters of Credit shall remain outstanding, then either the
applicable Issuing Lender(s), the Administrative Agent or the Required Lenders
may, at its or their option, require the Borrower or the relevant Subsidiary
Borrower to deposit Cash Equivalents in a Cash Collateral Account in an amount
equal to the full amount of the L/C Exposure or to furnish other



       

--------------------------------------------------------------------------------

 


security acceptable to the Administrative Agent and the applicable Issuing
Lender(s), provided that the obligation to deposit such cash collateral shall
become effective within one Business Day after the Borrower and/or such
Subsidiary Borrower receives notice from the applicable Issuing Lender, the
Administrative Agent or the Required Lenders, and provided, further that such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (f) or (g) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made in Cash
Equivalents and at the option and sole discretion of the Administrative Agent
and at the Borrower’s and/or the relevant Subsidiary Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Any amounts so delivered
pursuant to the preceding sentence shall be applied to reimburse the applicable
Issuing Lender(s) for the amount of any drawings honored under Letters of Credit
issued by it. If the Borrower or any Subsidiary Borrower is required to deposit
Cash Equivalents (or other security) pursuant to the provisions of this Section
2.25(g) as a result of the occurrence of an Event or Default, such amount (to
the extent not applied as set forth in the preceding provisions of this
paragraph) shall be returned by the Administrative Agent to the Borrower or such
Subsidiary Borrower within three Business Days after such Event of Default has
been cured or waived.
 
(h)  If at any time, the sum of the L/C Exposure and the outstanding aggregate
principal amount of the Loans exceeds the aggregate Commitments, then the
Administrative Agent or the Required Lenders may, at its or their option,
require the Borrower and/or any Subsidiary Borrower to deposit Cash Equivalents
in a Cash Collateral Account in an amount sufficient to eliminate such excess or
to furnish other security for such excess acceptable to the Administrative
Agent. Any amounts so delivered pursuant to the preceding sentence shall be
applied to reimburse the applicable Issuing Lender(s) for the amount of any
drawings honored under Letters of Credit issued for the account of the Borrower
or such Subsidiary Borrower and held as cash collateral for the Obligations. If
the Borrower or any Subsidiary Borrower is required to deposit Cash Equivalents
(or other security) pursuant to the provisions of this Section 2.25(h), such
amount (to the extent not applied as set forth in the preceding sentence) shall
be returned by the Administrative Agent to the Borrower or such Subsidiary
Borrower within three Business Days after such excess is reduced to $0.
 
(i)  Upon the request of the Administrative Agent, each Issuing Lender shall
furnish to the Administrative Agent copies of any Letter of Credit issued by
such Issuing Lender and such related documentation as may be reasonably
requested by the Administrative Agent.
 
(j)  Notwithstanding the termination of the Commitments and the payment of the
Loans, the obligations of the Borrower, any Subsidiary Borrower and the Lenders
under this Section 2.25 shall remain in full force and effect until the
Administrative Agent, each Issuing Lender and the Lenders shall have been
irrevocably released from their obligations with regard to any and all Letters
of Credit.
 



       

--------------------------------------------------------------------------------

 

 

3.   REPRESENTATIONS AND WARRANTIES OF BORROWER

 
In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue and participate in the Letters of Credit provided for herein,
the Borrower makes the following representations and warranties to the
Administrative Agent and the Lenders, all of which shall survive the execution
and delivery of this Agreement, the issuance of the Notes and the making of the
Loans and issuance of the Letters of Credit and Competitive Letters of Credit:
 
SECTION 3.1. Corporate Existence and Power.
 
The Borrower and its Subsidiaries have been duly organized and are validly
existing in good standing under the laws of their respective jurisdictions of
incorporation and are in good standing or have applied for authority to operate
as a foreign corporation in all jurisdictions where the nature of their
properties or business so requires it and where a failure to be in good standing
as a foreign corporation would have a Material Adverse Effect. The Borrower has
the corporate power to execute, deliver and perform its obligations under this
Agreement and the other Fundamental Documents and other documents contemplated
hereby and to borrow hereunder.
 
SECTION 3.2. Corporate Authority, No Violation and Compliance with Law.
 
The execution, delivery and performance of this Agreement and the other
Fundamental Documents and the borrowings hereunder (a) have been duly authorized
by all necessary corporate action on the part of the Borrower, (b) will not
violate any provision of any Applicable Law (including any laws related to
franchising) applicable to the Borrower or any of its Subsidiaries or any of
their respective properties or assets, (c) will not violate any provision of the
Certificate of Incorporation or By-Laws of the Borrower or any of its
Subsidiaries, (d) will not violate or be in conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a default under,
any material indenture, bond, note, instrument or any other material agreement
to which the Borrower or any of its Subsidiaries is a party or by which the
Borrower or any of its Subsidiaries or any of their respective properties or
assets are bound and (e) will not result in the creation or imposition of any
Lien upon any property or assets of the Borrower or any of its Subsidiaries
other than pursuant to this Agreement or any other Fundamental Document.
 
SECTION 3.3. Governmental and Other Approval and Consents.
 
No action, consent or approval of, or registration or filing with, or any other
action by, any governmental agency, bureau, commission or court is required in
connection with the execution, delivery and performance by the Borrower of this
Agreement or the other Fundamental Documents, except such as have been obtained
or made and are in full force and effect.
 
SECTION 3.4. Financial Statements of Borrower.
 
The (a) audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of December 31, 2003, and (b) unaudited
consolidated balance sheets of the Borrower and its Consolidated Subsidiaries as
of March 31, 2004, June 30, 2004,



       

--------------------------------------------------------------------------------

 

and September 30, 2004, together with the related unaudited statements of
income, shareholders’ equity and cash flows for such periods, fairly present the
financial condition of the Borrower and its Consolidated Subsidiaries as at the
dates indicated and the results of operations and cash flows for the periods
indicated in conformity with GAAP subject to normal year-end adjustments in the
case of the March 31, 2004, June 30, 2004 and September 30, 2004 financial
statements.
 
SECTION 3.5. No Material Adverse Change.
 
There has been no material adverse change in the business, assets, operations,
or condition (financial or otherwise) of the Borrower and its Subsidiaries taken
as a whole from that disclosed in the audited consolidated financial statements
(including the footnotes thereto) of the Borrower referred to in Section 3.4 for
its 2003 fiscal year.
 
SECTION 3.6. Copyrights, Patents and Other Rights.
 
Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not result
in a Material Adverse Effect.
 
SECTION 3.7. Title to Properties.
 
Each of the Borrower or its Subsidiaries will have at the Closing Date good
title or valid leasehold interests to each of the properties and assets
reflected on the balance sheets referred to in Section 3.4 (other than
properties or assets owned by a Person that is consolidated with the Borrower or
any of its Subsidiaries under GAAP but is not a Subsidiary of the Borrower),
except for defects in title or interests that would not result in a Material
Adverse Effect, and all such properties and assets will be free and clear of
Liens, except Permitted Encumbrances.
 
SECTION 3.8. Litigation.
 
(a)  Except for the Disclosed Matters, there are no lawsuits or other
proceedings pending (including, but not limited to, matters relating to
Environmental Law and Environmental Liability), or, to the knowledge of the
Borrower, threatened, against or affecting the Borrower or any of its
Subsidiaries or any of their respective properties, by or before any
Governmental Authority or arbitrator, which would have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries is in default with
respect to any order, writ, injunction, decree, rule or regulation of any
Governmental Authority, which default would have a Material Adverse Effect.
 
SECTION 3.9. Federal Reserve Regulations.
 
Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans will be used, whether immediately, incidentally or ultimately, for any
purpose violative of or inconsistent with any of the provisions of Regulation U
or X of the Board.



       

--------------------------------------------------------------------------------

 


SECTION 3.10. Investment Company Act.
 
The Borrower is not, and will not during the term of this Agreement be, (x) an
“investment company” subject to regulation under the Investment Company Act of
1940, as amended or (y) subject to regulation under the Public Utility Holding
Company Act of 1935 or the Federal Power Act.
 
SECTION 3.11. Enforceability.
 
This Agreement and the other Fundamental Documents when executed by all parties
hereto will constitute legal, valid and binding obligations (as applicable) of
the Borrower (enforceable in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
 
SECTION 3.12. Taxes.
 
The Borrower and each of its Subsidiaries has filed or caused to be filed all
federal, state and local Tax returns which are required to be filed, and has
paid or has caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves in conformity with GAAP or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.13. Compliance with ERISA.
 
No ERISA Event has occurred or is reasonably expected to occur that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Each of the Borrower and its Subsidiaries is in
compliance in all material respects with the provisions of ERISA and the Code
applicable to Plans, and the regulations and published interpretations
thereunder, if any, which are applicable to it. Neither the Borrower nor any of
its Subsidiaries has, with respect to any Plan established or maintained by it,
engaged in a prohibited transaction which would subject it to a material tax or
penalty on prohibited transactions imposed by ERISA or Section 4975 of the Code.
Neither the Borrower nor any of its Subsidiaries has engaged in a transaction
which would result in the incurrence of a material liability under Section 4069
of ERISA. The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $300,000,000
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $300,000,000 the fair market value of the
assets of all such underfunded Plans.
 



       

--------------------------------------------------------------------------------

 


SECTION 3.14. Disclosure.
 
As of the Closing Date, neither this Agreement nor the Confidential Information
Memorandum dated November 2004, at the time it was furnished, contained any
untrue statement of a material fact or omitted to state a material fact, under
the circumstances under which it was made, necessary in order to make the
statements contained herein or therein not misleading. At the Closing Date,
there is no fact known to the Borrower which has not been disclosed to the
Lenders and which, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. The Borrower has delivered to
the Administrative Agent certain projections relating to the Borrower and its
Consolidated Subsidiaries. Such projections are based on good faith estimates
and assumptions believed to be reasonable at the time made, provided, however,
that the Borrower makes no representation or warranty that such assumptions will
prove in the future to be accurate or that the Borrower and its Subsidiaries
will achieve the financial results reflected in such projections.
 
SECTION 3.15. Environmental Liabilities.
 
Except for the Disclosed Matters and except with respect to any matters, that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
 

4.   CONDITIONS OF LENDING

 
SECTION 4.1. Conditions Precedent to Closing.
 
The effectiveness of this Agreement is subject to the following conditions
precedent:
 
(a)  Loan Documents. The Administrative Agent shall have received this Agreement
and each of the other Fundamental Documents, each executed and delivered by a
duly authorized officer of the Borrower.
 
(b)  Corporate Documents for the Borrower. The Administrative Agent shall have
received a certificate of the Secretary or Assistant Secretary of the Borrower
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the certificate of incorporation and by-laws of the Borrower as
in effect on the date of such certification; (B) that attached thereto is a true
and complete copy of resolutions adopted by the Executive Committee of the Board
of Directors of the Borrower authorizing the borrowings hereunder and the
execution, delivery and performance in accordance with their respective terms of
this Agreement and any other documents required or contemplated hereunder; and
(C) as to the incumbency and specimen signature of each officer of the Borrower
executing this Agreement or any other document delivered by it in connection
herewith (such certificate to contain a certification by another officer of the
Borrower as to the incumbency and signature of the officer signing the
certificate referred to in this paragraph (b)).
 



       

--------------------------------------------------------------------------------

 

(c)  Financial Statements. The Lenders shall have received the (a) audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries as of December 31, 2003 and (b) unaudited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries as of March 31,
2004, June 30, 2004 and September 30, 2004.
 
(d)  Opinions of Counsel. The Administrative Agent shall have received the
favorable written opinions, dated the date of the initial Extension of Credit
and addressed to the Administrative Agent and the Lenders, of (i) Skadden, Arps,
Slate, Meagher & Flom LLP, counsel to the Borrower, substantially in the form of
Exhibit B-1 hereto, and (ii) Eric J. Bock, Executive Vice President and
Corporate Secretary for the Borrower, substantially in the form of Exhibit B-2
hereto.
 
(e)  No Material Adverse Change. Since December 31, 2003 no events and
conditions have occurred that have had, or could reasonably be expected to have,
a Material Adverse Effect.
 
(f)  Payment of Fees. The Administrative Agent shall be satisfied that all
amounts payable to the Administrative Agent and the other Lenders pursuant
hereto or with regard to the transactions contemplated hereby have been or are
simultaneously being paid.
 
(g)  Litigation; Approval. No litigation shall be pending or threatened which
would be likely to have a Material Adverse Effect, or which could reasonably be
expected to materially adversely affect the ability of the Borrower to fulfill
its obligations hereunder or to otherwise materially impair the interests of the
Lenders.
 
(h).  Existing Credit Agreement. (a) All obligations of the Borrower under the
$2,900,000,000 Three Year Competitive Advance and Revolving Credit Agreement,
dated as of December 10, 2002, as amended, among the Borrower, the lenders named
therein and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank) as
administrative agent (the “Existing Credit Agreement”) shall have been paid in
full, the commitments of the lenders pursuant to the Existing Credit Agreement
shall have been terminated and all obligations relating to Existing Letters of
Credit set forth on Schedule 2.25 shall have been terminated or the Existing
Letters of Credit shall be continued as Letters of Credit hereunder.
 
(i)  Officer’s Certificate. The Administrative Agent shall have received a
certificate of the Borrower’s chief executive officer or chief financial officer
certifying, as of the Closing Date, compliance with the conditions set forth in
paragraphs (b) and (c) of Section 4.2.
 
(j)  Other Documents. The Administrative Agent shall have received such other
documents and certificates as the Administrative Agent may reasonably require.
 
SECTION 4.2. Conditions Precedent to Each Extension of Credit.
 
The obligation of the Lenders to make each Loan and of any Issuing Lender to
issue a Letter of Credit or Competitive Letter of Credit, including the initial
Extension of Credit hereunder, is subject to the following conditions precedent:
 



       

--------------------------------------------------------------------------------

 

(a)  Notice. The Administrative Agent shall have received a notice with respect
to such Borrowing, Letter of Credit or Competitive Letter of Credit as required
by this Agreement.
 
(b)  Representations and Warranties. The representations and warranties set
forth in Section 3 hereof (other than those set forth in Sections 3.5 and 3.8
which shall be deemed made only on the Closing Date) and in the other
Fundamental Documents shall be true and correct in all material respects on and
as of the date of each Borrowing or issuance of a Letter of Credit or
Competitive Letter of Credit hereunder (except to the extent that such
representations and warranties expressly relate to an earlier date) with the
same effect as if made on and as of such date; provided, however, that this
condition shall not apply to a Revolving Credit Borrowing which is solely
refinancing outstanding Revolving Credit Loans and which, after giving effect
thereto, has not increased the aggregate amount of outstanding Revolving Credit
Loans.
 
(c)  No Event of Default. No Event of Default or Default shall have occurred and
be continuing; provided, however, that this condition shall not apply to a
Revolving Credit Borrowing which is solely refinancing outstanding Revolving
Credit Loans and which, after giving effect thereto, has not increased the
aggregate amount of outstanding Revolving Credit Loans.
 
(d)  Extensions of Credit to a Subsidiary Borrower. The representations and
warranties contained in Section 3.1, 3.2 and 3.3 as to any Subsidiary Borrower
to which an Extension of Credit is to be made shall be true and correct in all
material respects on and as of the date of such Borrowing or issuance of a
Letter of Credit or Competitive Letter of Credit hereunder; provided, however,
that this condition shall not apply to a Revolving Credit Borrowing which is
solely refinancing outstanding Revolving Credit Loans and which, after giving
effect thereto, has not increased the aggregate amount of outstanding Revolving
Credit Loans.
 
Each Borrowing and each issuance of a Letter of Credit or Competitive Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (b) and (c) of this
Section.
 

5.   AFFIRMATIVE COVENANTS

 
From the date of the initial Loan and for so long as the Commitments shall be in
effect or any amount shall remain outstanding under any Note or unpaid under
this Agreement or there shall be any outstanding L/C Exposure, the Borrower
agrees that, unless the Required Lenders shall otherwise consent in writing, it
will, and will cause each of its Subsidiaries to:
 
SECTION 5.1. Financial Statements, Reports, etc..
 
The Borrower will furnish to the Administrative Agent and to each Lender:
 
(a)  As soon as is practicable, but in any event within 100 days after the end
of each fiscal year of the Borrower, the audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as at the end of, and the related
consolidated statements of income, shareholders’ equity and cash flows for such
year, and the corresponding figures as at the end of,



       

--------------------------------------------------------------------------------

 

and for, the preceding fiscal year, accompanied by an opinion of Deloitte &
Touche LLP or such other independent certified public accountants of recognized
standing as shall be retained by the Borrower and satisfactory to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards relating to reporting and which
report and opinion shall (A) be unqualified as to going concern and scope of
audit and shall state that such financial statements fairly present the
financial condition of the Borrower and its Consolidated Subsidiaries, as at the
dates indicated and the results of the operations and cash flows for the periods
indicated and (B) contain no material exceptions or qualifications except for
qualifications relating to accounting changes (with which such independent
public accountants concur) in response to FASB releases or other authoritative
pronouncements;
 
(b)  As soon as is practicable, but in any event within 55 days after the end of
each of the first three fiscal quarters of each fiscal year, the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
at the end of, and the related unaudited statements of income (or changes in
financial position) for such quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter and the
corresponding figures as at the end of, and for, the corresponding period in the
preceding fiscal year, together with a certificate signed by the chief financial
officer or a vice president responsible for financial administration of the
Borrower to the effect that such financial statements, while not examined by
independent public accountants, reflect, in his opinion and in the opinion of
the Borrower, all adjustments necessary to present fairly the financial position
of the Borrower and its Consolidated Subsidiaries, as the case may be, as at the
end of the fiscal quarter and the results of their operations for the quarter
then ended in conformity with GAAP consistently applied, subject only to
year-end and audit adjustments and to the absence of footnote disclosure;
 
(c)  Together with the delivery of the statements referred to in paragraphs (a)
and (b) of this Section 5.1, a certificate of the Responsible Officer,
substantially in the form of Exhibit D hereto (i) stating whether or not the
signer has knowledge of any Default or Event of Default and, if so, specifying
each such Default or Event of Default of which the signer has knowledge, the
nature thereof and any action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event and (ii)
demonstrating in reasonable detail compliance with the provisions of Sections
6.5 and 6.6 hereof;
 
(d)  With reasonable promptness, copies of such financial statements and reports
that the Borrower may make to, or file with, the SEC and such other information,
certificates and data (including, without limitation, copies of Letters of
Credit) with respect to the Borrower and its Subsidiaries as from time to time
may be reasonably requested by the Administrative Agent or any of the Lenders;
 
(e)  Promptly upon any Responsible Officer obtaining actual knowledge of the
occurrence of any Default or Event of Default, a certificate of the Responsible
Officer specifying the nature and period of existence of such Default or Event
of Default and what action the Borrower has taken, is taking and proposes to
take with respect thereto;
 
(f)  Promptly upon any Responsible Officer of the Borrower or any of its
Subsidiaries obtaining actual knowledge of (i) the institution of any action,
suit, proceeding,
 



       

--------------------------------------------------------------------------------

 

investigation or arbitration by any Governmental Authority or other Person
against or affecting the Borrower or any of its Subsidiaries or any of their
assets, or (ii) any material development in any such action, suit, proceeding,
investigation or arbitration (whether or not previously disclosed to the
Lenders), which, in each case might reasonably be expected to have a Material
Adverse Effect, the Borrower shall promptly give notice thereof to the Lenders
and provide such other information as may be reasonably available to it (without
waiver of any applicable evidentiary privilege) to enable the Lenders to
evaluate such matters; and
 
(g)  Together with each set of financial statements required by paragraph (a)
above, a certificate of the independent certified public accountants rendering
the report and opinion thereon (which certificate may be limited to the extent
required by accounting rules or otherwise) (i) stating whether, in connection
with their audit, any Default or Event of Default has come to their attention,
and if such a Default or Event of Default has come to their attention,
specifying the nature and period of existence thereof, and (ii) stating that
based on their audit nothing has come to their attention which causes them to
believe that the matters specified in paragraph (c)(ii) above for the applicable
fiscal year are not stated in accordance with the terms of this Agreement.
 
(h)    Information required to be delivered pursuant to paragraphs (a), (b) and
(d) shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on the Borrower’s website on the internet at the website address listed
on the signature pages of such notice, at www.sec.gov or at another website
identified in such notice and accessible by the Lenders without charge; provided
that the Borrower shall deliver paper copies of the reports and financial
statements referred to in paragraphs (a), (b) and (d) of this Section 5.1 to the
Administrative Agent or any Lender who requests the Borrower to deliver such
paper copies until written notice to cease delivering paper copies is given by
the Administrative Agent or such Lender.


SECTION 5.2. Corporate Existence; Compliance with Statutes.
 
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its corporate existence, material rights, licenses, permits and
franchises and comply, except where failure to comply, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, with all provisions of Applicable Law, and all applicable restrictions
imposed by, any Governmental Authority, including without limitation, the
Federal Trade Commission’s “Disclosure Requirements and Prohibitions Concerning
Franchising and Business Opportunity Ventures” as amended from time to time (16
C.F.R. §§ 436.1 et seq.) and all state laws and regulations of similar import;
provided, however, that mergers, dissolutions and liquidations permitted under
Section 6.2 shall be permitted.
 
SECTION 5.3. Insurance.
 
Maintain with financially sound and reputable insurers insurance in such amounts
and against such risks as are customarily insured against by companies in
similar businesses; provided, however, that (a) workmen’s compensation insurance
or similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an
 



       

--------------------------------------------------------------------------------

 

insurance fund operated by such state or jurisdiction and (b) such insurance may
contain self-insurance retention and deductible levels consistent with normal
industry practices.
 
SECTION 5.4. Taxes and Charges.
 
Duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all federal, state or local Taxes, assessments, levies
and other governmental charges, imposed upon the Borrower or any of its
Subsidiaries or their respective properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid could reasonably be expected to
result in a Material Adverse Effect; provided, however, that any such Tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower shall have set aside on its books reserves (the presentation
of which is segregated to the extent required by GAAP) adequate with respect
thereto if reserves shall be deemed necessary by the Borrower in accordance with
GAAP; and provided, further, that the Borrower will pay all such Taxes,
assessments, levies or other governmental charges forthwith upon the
commencement of proceedings to foreclose any material Lien which may have
attached as security therefor (unless the same is fully bonded or otherwise
effectively stayed).
 
SECTION 5.5. ERISA Compliance and Reports.
 
Furnish to the Administrative Agent (a) as soon as possible, and in any event
within 30 days after any executive officer (as defined in Regulation C under the
Securities Act of 1933) of the Borrower knows that any ERISA Event with respect
to any Plan has occurred, a statement of the chief financial officer of the
Borrower, setting forth details as to such ERISA Event and the action which it
proposes to take with respect thereto, together with a copy of the notice, if
any, required to be filed by the Borrower or any of its Subsidiaries of such
ERISA Event with the PBGC, (b) promptly upon the reasonable request of the
Administrative Agent, copies of each annual and other report with respect to
each Plan and (c) promptly after receipt thereof, a copy of any notice the
Borrower or any of its Subsidiaries may receive from the PBGC relating to the
PBGC’s intention to terminate any Plan or to appoint a trustee to administer any
Plan; provided that the Borrower shall not be required to notify the
Administrative Agent of the occurrence of any of the events set forth in the
preceding clauses (a) and (c) unless such event, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
on the Borrower and its Subsidiaries taken as a whole.
 
SECTION 5.6. Maintenance of and Access to Books and Records; Examinations.
 
Maintain or cause to be maintained at all times true and complete books and
records of its financial operations (in accordance with GAAP) and provide the
Administrative Agent and its representatives reasonable access to all such books
and records and to any of their properties or assets during regular business
hours (provided that reasonable access to such books and records and to any of
the Borrower’s properties or assets shall be made available to the Lenders if an
Event of Default has occurred and is continuing), in order that the
Administrative Agent may make such audits and examinations and make abstracts
from such books, accounts and records (in each case subject to the Borrower or
its Subsidiaries’ obligations



       

--------------------------------------------------------------------------------

 


under applicable confidentiality provisions) and may discuss the affairs,
finances and accounts with, and be advised as to the same by, officers and, so
long as a representative of the Borrower is present, independent accountants,
all as the Administrative Agent may deem appropriate for the purpose of
verifying the various reports delivered pursuant to this Agreement or for
otherwise ascertaining compliance with this Agreement. Notwithstanding Section
10.4, unless any such visit or inspection is conducted after the occurrence and
during the continuance of a Default or an Event of Default, the Borrower shall
not be required to pay any costs or expenses incurred by the Administrative
Agent, any Lender or any other Person in connection with such visit or
inspection.
 
SECTION 5.7. Maintenance of Properties.
 
Keep its properties which are material to its business in good repair, working
order and condition consistent with industry practice.
 
SECTION 5.8. Changes in Character of Business.
 
Cause the Borrower and its Subsidiaries taken as a whole to be primarily engaged
in the franchising and services businesses.
 

6.   NEGATIVE COVENANTS

 
From the date of the initial Loan and for so long as the Commitments shall be in
effect or any amount shall remain outstanding under any Note or unpaid under
this Agreement or there shall be any outstanding L/C Exposure, unless the
Required Lenders shall otherwise consent in writing, the Borrower agrees that it
will not, nor will it permit any of its Subsidiaries to, directly or indirectly:
 
SECTION 6.1. Limitation on Indebtedness.
 
Incur, assume or suffer to exist any Indebtedness of any Material Subsidiary
except:
 
(a)  Indebtedness in existence on the Closing Date, or required to be incurred
pursuant to a contractual obligation in existence on the Closing Date, but not
any extensions or renewals thereof, unless effected on substantially the same
terms or on terms not materially more adverse to the Lenders;
 
(b)  purchase money Indebtedness (including Capital Leases) provided that such
Indebtedness is secured by Liens permitted by Section 6.3(c);
 
(c)  Guaranty Obligations;
 
(d)  Indebtedness owing by any Material Subsidiary to the Borrower or any other
Subsidiary;
 
(e)  Indebtedness of any Material Subsidiary issued and outstanding prior to the
date on which such Person became a Subsidiary of the Borrower (other than
Indebtedness issued
 



       

--------------------------------------------------------------------------------

 


in connection with, or in anticipation of, such Person becoming a Subsidiary of
the Borrower); provided that immediately prior and on a Pro Forma Basis after
giving effect to, such Person becoming a Subsidiary of the Borrower, no Default
or Event of Default shall occur or then be continuing and the aggregate
principal amount of such Indebtedness, when added to the aggregate outstanding
principal amount of Indebtedness permitted by paragraphs (f) and (g) below,
shall not exceed the greater of 10% of Consolidated Net Worth and $400,000,000;
 
(f)  any renewal, extension or modification of Indebtedness under paragraph (e)
above so long (i) as such renewal, extension or modification is effected on
substantially the same terms or on terms which, in the aggregate, are not
materially more adverse to the Lenders and (ii) the principal amount of such
Indebtedness is not increased;
 
(g)  other Indebtedness of any Material Subsidiary in an aggregate principal
amounts which, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) above, does not exceed the
greater of 10% of Consolidated Net Worth and $400,000,000;
 
(h)  AESOP Indebtedness;
 
(i)  Indebtedness incurred pursuant to an Asset Financing Transaction;
 
(j)  to the extent, if any, not included in clause (i), Securitization
Indebtedness;
 
(k)  without limiting any of the foregoing, Indebtedness incurred in connection
with any acquisition by the Borrower or any of its Subsidiaries of vehicles
directly from a manufacturer pursuant to such manufacturer’s repurchase program;
provided that (x) such Indebtedness is not greater than the net book value of
such vehicles and (ii) such vehicles could not be financed under the AESOP
Financing Program;
 
(l)  in addition to Timeshare Indebtedness permitted pursuant to any of the
foregoing, Timeshare Indebtedness in an aggregate principal amount not to exceed
$800,000,000;
 
(m)  Indebtedness incurred pursuant to Terminal Rental Adjustment Clause (TRAC)
lease financings of trucks to be used in the truck rental operations of the
Borrower or any Subsidiary;
 
(n)  Indebtedness secured by trucks to be used in the truck rental operations of
the Borrower or any Subsidiary in an aggregate principal amount not to exceed
$200,000,000;
 
(o)  Indebtedness secured by vehicles owned by the Borrower or any Subsidiary of
the Borrower which are located in Australia, New Zealand, Canada and Puerto
Rico;
 
(p)  in addition to Indebtedness secured by relocation receivables permitted
pursuant to any of the foregoing, Indebtedness that is secured by relocation
receivables of the Borrower or any Subsidiary of the Borrower in an aggregate
principal amount not to exceed $150,000,000;
 



       

--------------------------------------------------------------------------------

 


(q)  deposits raised in the ordinary course of the banking business of any
Material Subsidiary that is subject to state and/or federal banking regulations
that constitute Indebtedness and any discount or borrowing by such Material
Subsidiary in the ordinary course of the banking business of such Material
Subsidiary;
 
(r)  derivatives transactions entered into in the ordinary course of business
pursuant to hedging programs; and
 
(s)  in addition to the Indebtedness permitted by paragraphs (a) - (r) above,
Indebtedness of PHH and its Subsidiaries so long as, after giving effect to the
incurrence of such Indebtedness and the use of the proceeds thereof, the ratio
of Indebtedness (other than Securitization Indebtedness and Other Excluded
Indebtedness) of PHH and its Subsidiaries to consolidated shareholders’ equity
of PHH is less than 8 to 1.
 
SECTION 6.2. Consolidation, Merger, Sale of Assets.
 
(a)  Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity or the successor to the Borrower has
unconditionally assumed in writing all of the payment and performance
obligations of the Borrower under this Agreement and the other Fundamental
Documents, (ii) in which the surviving entity becomes a Subsidiary of the
Borrower immediately upon the effectiveness of such merger, consolidation,
dissolution or liquidation, or (iii) involving a Subsidiary in connection with a
transaction permitted by Section 6.2(b); provided, however, that immediately
prior to and on a Pro Forma Basis after giving effect to any such transaction
described in any of the preceding clauses (i), (ii) and (iii) no Default or
Event of Default has occurred and is continuing.
 
(b)  The Borrower and its Subsidiaries (either individually or collectively and
whether in one transaction or series of related transactions) will not sell or
otherwise dispose of all or substantially all of the assets of the Borrower and
its Subsidiaries, taken as a whole.
 
SECTION 6.3. Limitations on Liens.
 
Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries, except:
 
(a)  Liens for taxes, assessments, governmental charges and other similar
obligations not yet due or which are being contested in good faith by
appropriate proceedings;
 
(b)  Liens incidental to the conduct of its business or the ownership of its
assets which were not incurred in connection with the borrowing of money, and
which do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;



       

--------------------------------------------------------------------------------

 

(c)  purchase money Liens granted to the vendor or Person financing the
acquisition of property, plant or equipment if (i) limited to the specific
assets acquired and, in the case of tangible assets, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property or which is real property being improved by such acquired property;
(ii) the debt secured by the Lien is the unpaid balance of the acquisition cost
of the specific assets on which the Lien is granted; and (iii) such transaction
does not otherwise violate this Agreement;
 
(d)  Liens upon real and/or personal property, which property was acquired after
the Closing Date (by purchase, construction or otherwise) by the Borrower or any
of its Material Subsidiaries, each of which Liens existed on such property
before the time of its acquisition and was not created in anticipation thereof;
provided, however, that no such Lien shall extend to or cover any property of
the Borrower or such Material Subsidiary other than the respective property so
acquired and improvements thereon;
 
(e)  to the extent not covered by clause (b) above, Liens securing judgments
which do not constitute an Event of Default;
 
(f)  Liens created under any Fundamental Document;
 
(g).  Liens existing on the Closing Date and any extensions or renewals thereof;
 
(h)  Liens securing (or covering property constituting the source of payment
for) any Indebtedness permitted pursuant to clauses (d) and (h) through (q) of
Section 6.1;
 
(i)  to the extent not covered by clause (h) above, Liens on equity interests or
other securities issued by a Securitization Entity, securing (or covering
property constituting the source of payment for) Securitization Indebtedness or
Indebtedness incurred pursuant to an Asset Financing Transaction; and
 
(j)  other Liens securing obligations having an aggregate principal amount not
to exceed the greater of 15% of Consolidated Net Worth and $400,000,000.
 
SECTION 6.4. Sale and Leaseback.
 
Enter into any arrangement with any Person or Persons, whereby in
contemporaneous transactions the Borrower or any of its Subsidiaries sells
essentially all of its right, title and interest in a material asset and the
Borrower or any of its Subsidiaries acquires or leases back the right to use
such property except that the Borrower and its Subsidiaries may enter into
sale-leaseback transactions relating to assets not in excess of $500,000,000 in
the aggregate on a cumulative basis, and except (a) any arrangements existing on
the Closing Date and any renewals, extensions or modifications thereof, or
replacements or substitutions therefor, so long as such renewals, extensions or
modifications are effected on substantially the same terms or on terms which, in
the aggregate, are not more adverse to the Lenders in any material respect and
(b) in connection with any Asset Financing Transaction.



       

--------------------------------------------------------------------------------

 

SECTION 6.5. Debt to Capitalization Ratio.
 
Permit the Debt to Capitalization Ratio on the last day of any fiscal quarter to
be greater than 0.5 to 1.
 
SECTION 6.6. Interest Coverage Ratio.
 
Permit the Interest Coverage Ratio for any Rolling Period to be less than 3.0 to
1.0.
 
SECTION 6.7. Accounting Practices.
 
Establish a fiscal year ending on any date other than December 31, or modify or
change accounting treatments or reporting practices except as otherwise required
or permitted by GAAP or the SEC.
 

7.   EVENTS OF DEFAULT

 
In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):
 
(a)  any representation or warranty made by the Borrower or any Subsidiary
Borrower in this Agreement or any other Fundamental Document or in connection
with this Agreement or with the execution and delivery of the Notes or the
Borrowings hereunder, or any statement or representation made in any report,
financial statement, certificate or other document furnished by or on behalf of
the Borrower or any of its Subsidiaries to the Administrative Agent or any
Lender under or in connection with this Agreement, shall prove to have been
false or misleading in any material respect when made or delivered;
 
(b)  default shall be made in the payment of any principal of or interest on any
Loan, any reimbursement obligation with respect to Letters of Credit,
Competitive Letters of Credit, the Notes or of any fees or other amounts payable
by the Borrower or any Subsidiary Borrower hereunder, when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise, and in the case of
payments of interest, such default shall continue unremedied for five days, and
in the case of payments other than of any principal amount of or interest on any
Loan, any reimbursement obligation with respect to Letters of Credit,
Competitive Letters of Credit or the Notes, such default shall continue
unremedied for five days after written notice of non-payment has been received
by the Borrower or such Subsidiary Borrower from the Administrative Agent;
 
(c)  default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.1(e) (with respect to notice of
Default or Events of Default), 5.8 or Section 6 of this Agreement;
 
(d)  default shall be made by the Borrower in the due observance or performance
of any other covenant, condition or agreement to be observed or performed
pursuant to the terms of this Agreement, or any other Fundamental Document and
such default shall continue unremedied for thirty days after the Borrower
obtains knowledge of such occurrence;
 



       

--------------------------------------------------------------------------------

 


(e)  (i) default in payment shall be made with respect to any Indebtedness of
the Borrower or any of its Subsidiaries (other than Securitization Indebtedness)
where the amount or amounts of such Indebtedness exceeds $100,000,000 in the
aggregate; or (ii) default in payment or performance shall be made with respect
to any Indebtedness of the Borrower or any of its Subsidiaries (other than
Securitization Indebtedness) where the amount or amounts of such Indebtedness
exceeds $100,000,000 in the aggregate, if the effect of such default is to
result in the acceleration of the maturity of such Indebtedness; or (iii) any
other circumstance shall arise (other than the mere passage of time) by reason
of which the Borrower or any Subsidiary of the Borrower is required to redeem or
repurchase, or offer to holders the opportunity to have redeemed or repurchased,
any such Indebtedness (other than Securitization Indebtedness) where the amount
or amounts of such Indebtedness exceeds $100,000,000 in the aggregate; provided
that clause (iii) shall not apply to secured Indebtedness that becomes due as a
result of a voluntary sale of the property or assets securing such Indebtedness
or Indebtedness that is redeemed or repurchased at the option of the Borrower or
any of its Subsidiaries; and provided, that clauses (ii) and (iii) shall not
apply to any Indebtedness of any Subsidiary issued and outstanding prior to the
date such Subsidiary became a Subsidiary of the Borrower (other than
Indebtedness issued in connection with, or in anticipation of, such Subsidiary
becoming a Subsidiary of the Borrower) if such default or circumstance arises
solely as a result of a “change of control” provision applicable to such
Indebtedness which becomes operative as a result of the acquisition of such
Subsidiary by the Borrower or any of its Subsidiaries; and provided, further,
that in the case of any derivative transaction described in Section 6.1(q), each
reference in this clause (e) to the amount of $100,000,000 shall mean the amount
payable by the Borrower or any of its Subsidiaries in connection with a default
or “other circumstance” described in clause (i), (ii) or (iii) and not to the
notional amount of such derivative transaction;
 
(f)  the Borrower or any of its Material Subsidiaries shall generally not pay
its debts as they become due or shall admit in writing its inability to pay its
debts, or shall make a general assignment for the benefit of creditors; or the
Borrower or any of its Material Subsidiaries shall commence any case, proceeding
or other action seeking to have an order for relief entered on its behalf as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property or
shall file an answer or other pleading in any such case, proceeding or other
action admitting the material allegations of any petition, complaint or similar
pleading filed against it or consenting to the relief sought therein; or the
Borrower or any Material Subsidiary thereof shall take any action to authorize
any of the foregoing;
 
(g)  any involuntary case, proceeding or other action against the Borrower or
any of its Material Subsidiaries shall be commenced seeking to have an order for
relief entered against it as debtor or to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action (i)
results in the entry of any order for relief against it or (ii) shall remain
undismissed for a period of sixty days;
 



       

--------------------------------------------------------------------------------

 

(h)  the occurrence of a Change in Control;
 
(i)  final judgment(s) for the payment of money in excess of $100,000,000 (to
the extent not paid or covered by insurance) shall be rendered against the
Borrower or any of its Subsidiaries which within thirty days from the entry of
such judgment shall not have been discharged or stayed pending appeal or which
shall not have been discharged within thirty days from the entry of a final
order of affirmance on appeal; or
 
(j)  an ERISA Event shall have occurred that, when taken together with all other
ERISA Events (with respect to which the Borrower has a liability which has not
yet been satisfied) that have occurred, would result in a Material Adverse
Effect;
 
then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or shall, if directed by the Required
Lenders, take either or both of the following actions, at the same or different
times: terminate forthwith the Commitments and/or declare the principal of and
the interest on the Loans and the Notes and all other amounts payable hereunder
or thereunder to be forthwith due and payable, whereupon the same shall become
and be forthwith due and payable, without presentment, demand, protest, notice
of acceleration, notice of intent to accelerate or other notice of any kind, all
of which are hereby expressly waived, anything in this Agreement or in the Notes
to the contrary notwithstanding. If an Event of Default specified in paragraphs
(f) or (g) above shall have occurred, the principal of and interest on the Loans
and the Notes and all other amounts payable hereunder or thereunder shall
thereupon and concurrently become due and payable without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement or the Notes to the contrary notwithstanding and the Commitments of
the Lenders shall thereupon forthwith terminate.
 

8.   THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER

 
SECTION 8.1. Administration by Administrative Agent.
 
The general administration of the Fundamental Documents and any other documents
contemplated by this Agreement shall be by the Administrative Agent or its
designees. Each of the Lenders hereby irrevocably authorizes the Administrative
Agent, at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Fundamental Documents, the Notes and any other documents contemplated by this
Agreement as are delegated by the terms hereof or thereof, as appropriates
together with all powers reasonably incidental thereto. The Administrative Agent
shall have no duties or responsibilities except as set forth in the Fundamental
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.9), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose,
 



       

--------------------------------------------------------------------------------

 


and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries or Affiliates that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.9) or in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower, any Subsidiary Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Section 4 or elsewhere herein. Any Lender which is not the
Administrative Agent (regardless of whether such Lender bears the title of any
other Agent or any similar title, as indicated on the signature pages hereto)
for the credit facility hereunder shall not have any duties or responsibilities
except as a Lender hereunder.
 
SECTION 8.2. Advances and Payments.
 
(a)  On the date of each Loan, the Administrative Agent shall be authorized (but
not obligated) to advance, for the account of each of the Lenders, the amount of
the Loan to be made by it in accordance with this Agreement. Each of the Lenders
hereby authorizes and requests the Administrative Agent to advance for its
account, pursuant to the terms hereof, the amount of the Loan to be made by it,
unless with respect to any Lender, such Lender has theretofore specifically
notified the Administrative Agent that such Lender does not intend to fund that
particular Loan. Each of the Lenders agrees forthwith to reimburse the
Administrative Agent in immediately available funds for the amount so advanced
on its behalf by the Administrative Agent pursuant to the immediately preceding
sentence. If any such reimbursement is not made in immediately available funds
on the same day on which the Administrative Agent shall have made any such
amount available on behalf of any Lender in accordance with this Section 8.2,
such Lender shall pay interest to the Administrative Agent at a rate per annum
equal to the Administrative Agent’s cost of obtaining overnight funds in the New
York Federal Funds Market. Notwithstanding the preceding sentence, if such
reimbursement is not made by the second Business Day following the day on which
the Administrative Agent shall have made any such amount available on behalf of
any Lender or such Lender has indicated that it does not intend to reimburse the
Administrative Agent, the Borrower or the relevant Subsidiary Borrower shall
immediately pay such unreimbursed advance amount (plus any accrued, but unpaid
interest at the rate applicable to ABR Loans) to the Administrative Agent.
 
(b)  Any amounts received by the Administrative Agent in connection with this
Agreement or the Notes the application of which is not otherwise provided for
shall be applied, in accordance with each of the Lenders’ pro rata interest
therein, first, to pay accrued but unpaid Facility Fees, second, to pay accrued
but unpaid Utilization Fees, third, to pay accrued but unpaid interest on the
Loans, fourth, the principal balance outstanding on the Loans and fifth, to
 



       

--------------------------------------------------------------------------------

 

pay other amounts payable to the Administrative Agent and/or the Lenders. All
amounts to be paid to any of the Lenders by the Administrative Agent shall be
credited to the Lenders, promptly after collection by the Administrative Agent,
in immediately available funds either by wire transfer or deposit in such
Lender’s correspondent account with the Administrative Agent, or as such Lender
and the Administrative Agent shall from time to time agree.
 
SECTION 8.3. Sharing of Setoffs and Cash Collateral.
 
Each of the Lenders agrees that if it shall, through the operation of Sections
2.20, 2.25(g) or 2.25(h) hereof or the exercise of a right of bank’s lien,
setoff or counterclaim against the Borrower or any Subsidiary Borrower,
including, but not limited to, a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim and received by such Lender under any applicable
bankruptcy, insolvency or other similar law, or otherwise, obtain payment in
respect of its Revolving Credit Loans or Revolving L/C Exposure as a result of
which the unpaid portion of its Revolving Credit Loans or Revolving L/C Exposure
is proportionately less than the unpaid portion of any of the other Lenders (a)
it shall promptly purchase at par (and shall be deemed to have thereupon
purchased) from such other Lenders a participation in the Revolving Credit Loans
or Revolving L/C Exposure of such other Lenders, so that the aggregate unpaid
principal amount of each of the Lenders’ Revolving Credit Loans and Revolving
L/C Exposure and its participation in Revolving Credit Loans and Revolving L/C
Exposure of the other Lenders shall be in the same proportion to the aggregate
unpaid principal amount of all Revolving Credit Loans and Revolving L/C Exposure
then outstanding as the principal amount of its Revolving Credit Loans and
Revolving L/C Exposure prior to the obtaining of such payment was to the
principal amount of all Revolving Credit Loans and Revolving L/C Exposure
outstanding prior to the obtaining of such payment and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the Lenders share such payment pro rata.
 
SECTION 8.4. Notice to the Lenders.
 
Upon receipt by the Administrative Agent from the Borrower or any Subsidiary
Borrower of any communication calling for an action on the part of the Lenders,
or upon notice to the Administrative Agent of any Event of Default, the
Administrative Agent will in turn immediately inform the other Lenders
(including any Issuing Lender) in writing (which shall include telegraphic
communications) of the nature of such communication or of the Event of Default,
as the case may be.
 
SECTION 8.5. Liability of Administrative Agent and each Issuing Lender.
 
(a)  The Administrative Agent or any Issuing Lender, when acting on behalf of
the Lenders may execute any of its duties under this Agreement by or through its
officers, agents, or employees and neither the Administrative Agent, the Issuing
Lenders nor their respective directors, officers, agents, or employees shall be
liable to the Lenders or any of them for any action taken or omitted to be taken
in good faith, or be responsible to the Lenders or to any of them for the
consequences of any oversight or error of judgment, or for any loss, unless the
same shall happen through its gross negligence or willful misconduct. The
Administrative Agent, the Issuing Lenders and their respective directors,
officers, agents, and employees shall in no event



       

--------------------------------------------------------------------------------

 

 be liable to the Lenders or to any of them for any action taken or omitted to
be taken by it pursuant to instructions received by it from the Required Lenders
or in reliance upon the advice of counsel selected by it. Without limiting the
foregoing, neither the Administrative Agent, the Issuing Lenders nor any of
their respective directors, officers, employees, or agents shall be responsible
to any of the Lenders for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any statement,
warranty, or representation in, or for the perfection of any security interest
contemplated by, this Agreement or any related agreement, document or order, or
for the designation or failure to designate this transaction as a “Highly
Leveraged Transaction” for regulatory purposes, or shall be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrower or any Subsidiary Borrower of any of the terms, conditions, covenants,
or agreements of this Agreement or any related agreement or document.
 
(b)  Neither the Administrative Agent, the Issuing Lenders, nor any of their
respective directors, officers, employees, or agents shall have any
responsibility to the Borrower or any Subsidiary Borrower on account of the
failure or delay in performance or breach by any of the Lenders or the Borrower
or any Subsidiary Borrower of any of their respective obligations under this
Agreement or the Notes or any related agreement or document or in connection
herewith or therewith.
 
(c)  The Administrative Agent, and the Issuing Lenders, in such capacities
hereunder, shall be entitled to rely on any communication, instrument, or
document reasonably believed by it to be genuine or correct and to have been
signed or sent by a Person or Persons believed by it to be the proper Person or
Persons, and it shall be entitled to rely on advice of legal counsel,
independent public accountants, and other professional advisers and experts
selected by it.
 
SECTION 8.6. Reimbursement and Indemnification.
 
Each of the Lenders severally and not jointly agrees (to the extent not
reimbursed or otherwise paid by the Borrower or any Subsidiary Borrower
(pursuant to Section 10.5 hereof)) (i) to reimburse the Administrative Agent, in
the amount of its proportionate share of the Total Commitment in effect on the
date on which such reimbursement is sought (or, if reimbursement is sought after
the date upon which the Total Commitment shall have been terminated in its
entirety, in the amount of its proportionate share of the Total Commitment
immediately prior to such date), for any expenses and fees incurred for the
benefit of the Lenders under the Fundamental Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the administration or enforcement thereof; (ii) to indemnify and
hold harmless the Administrative Agent and any of its directors, officers,
employees, or agents, on demand, in the amount of its proportionate share of the
Total Commitment in effect on the date on which such indemnification is sought
(or, if indemnification is sought after the date upon which the Total Commitment
shall have been terminated in its entirety, in the amount of its proportionate
share of the Total Commitment immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against it or any
of them in any way relating to or arising out of the Fundamental



       

--------------------------------------------------------------------------------

 

Documents or any action taken or omitted by it or any of them under the
Fundamental Documents to the extent not reimbursed by the Borrower or one of its
Subsidiaries (including any Subsidiary Borrower) (except such as shall result
from the gross negligence or willful misconduct of the Person seeking
indemnification); and (iii) to indemnify and hold harmless the Issuing Lenders
(other than in respect of Competitive Letters of Credit) and any of their
respective directors, officers, employees, or agents or demand in the amount of
its proportionate share from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs expenses or
disbursements of any kind or nature whatever which may be imposed or incurred by
or asserted against it relating to or arising out of the issuance of any Letters
of Credit not reimbursed by the Borrower or one of its Subsidiaries (including
any Subsidiary Borrower) (except such as shall result from the gross negligence
or willful misconduct of the Person seeking indemnification).
 
SECTION 8.7. Rights of Administrative Agent.
 
It is understood and agreed that JPMorgan Chase Bank shall have the same rights
and powers hereunder (including the right to give such instructions) as the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with the Borrower or any Subsidiary (including
any Subsidiary Borrower) or other Affiliate thereof as though it were not the
Administrative Agent on behalf of the Lenders under this Agreement.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent; provided that no such delegation shall limit or reduce in
any way the Administrative Agent’s duties and obligations to the Borrower or any
Subsidiary Borrower under this Agreement. The Administrative Agent and any such
sub-agent, and any Affiliate of the Administrative Agent or any such sub-agent,
may perform any and all its duties and exercise its rights and powers through
their respective directors, officers, employees, agents and advisors. The
exculpatory provisions of Section 8.5 shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
 
SECTION 8.8. Independent Investigation by Lenders.
 
Each of the Lenders acknowledges that it has decided to enter into this
Agreement and to make the Loans and issue and participate in the Letters of
Credit hereunder, and will continue to make such decisions, based on its own
analysis of the transactions contemplated hereby, based on such documents and
other information as it has deemed appropriate and on the creditworthiness of
the Borrower and agrees that neither the Administrative Agent nor any Issuing
Lender shall bear responsibility therefor.
 
SECTION 8.9. Notice of Transfer.
 
The Administrative Agent and the Issuing Lenders may deem and treat any Lender
which is a party to this Agreement as the owners of such Lender’s respective
portions of



       

--------------------------------------------------------------------------------

 

the Loans and Letter of Credit reimbursement rights for all purposes, unless and
until a written notice of the assignment or transfer thereof executed by any
such Lender shall have been received by the Administrative Agent and become
effective pursuant to Section 10.3.
 
SECTION 8.10. Successor Administrative Agent.
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Borrower (with
the consent of the Required Lenders, which shall not be unreasonably withheld or
delayed) shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Borrower and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which with the consent of the Borrower, which will not be
unreasonably withheld, shall be a commercial bank organized or licensed under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.
 
SECTION 8.11. Resignation of an Issuing Lender.
 
Any Issuing Lender may resign at any time by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation, such Issuing Lender
shall be discharged from any duties and obligations under this Agreement in its
capacity as an Issuing Lender with regard to Letters of Credit not yet issued.
After any retiring Issuing Lender’s resignation hereunder as an Issuing Lender,
the provisions of this Agreement shall continue to inure to its benefit as to
any outstanding Letters of Credit or otherwise with regard to outstanding L/C
Exposure and any actions taken or omitted to be taken by it while it was an
Issuing Lender under this Agreement.
 
SECTION 8.12. Agents Generally.
 
Except as expressly set forth herein, no Agent shall have any duties or
responsibilities hereunder in its capacity as such; and shall incur no
liability, under this Agreement and the other Fundamental Documents.
 

9.   GUARANTY OF SUBSIDIARY BORROWER OBLIGATIONS

 
SECTION 9.1. Guaranty.
 
(a)  The Borrower hereby unconditionally and irrevocably guaranties to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by any



       

--------------------------------------------------------------------------------

 

Subsidiary Borrower when due (whether at the stated maturity, by acceleration or
otherwise) of the Subsidiary Borrower Obligations.
 
(b)  The Borrower further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Administrative Agent, any Issuing Lender or any Lender in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Subsidiary Borrower Obligations and/or enforcing
any rights with respect to, or collecting against, any Subsidiary Borrower under
this Guaranty; provided, however, that the Borrower shall not be liable for the
fees and expenses of more than one separate firm for the Lenders or any Issuing
Lender (unless there shall exist an actual conflict of interest among such
Persons, and in such case, not more than two separate firms) in connection with
any one such action or any separate, but substantially similar or related
actions in the same jurisdiction, nor shall the Borrower be liable for any
settlement or proceeding effected without the Borrower’s written consent. This
Guaranty shall remain in full force and effect until the Subsidiary Borrower
Obligations are paid in full and the Commitments are terminated.
 
(c)  No payment or payments made by any Subsidiary Borrower or any other Person
or received or collected by the Administrative Agent or any Lender from any
Subsidiary Borrower or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application, at any time or from time to time,
in reduction of or in payment of the Subsidiary Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Borrower hereunder which shall, notwithstanding any such payment or payments
(other than payments made by the Borrower in respect of the Subsidiary Borrower
Obligations or payments received or collected from the Borrower in respect of
the Subsidiary Borrower Obligations), remain liable for the Subsidiary Borrower
Obligations until the Subsidiary Borrower Obligations are paid in full and the
Commitments are terminated.
 
(d)  The Borrower agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guaranty for such purpose.
 
SECTION 9.2. No Subrogation.  Notwithstanding any payment or payments made by
the Borrower hereunder, or any set-off or application of funds of the Borrower
by the Administrative Agent or any Lender, the Borrower shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against any Subsidiary Borrower or against any collateral security or Guaranty
or right of offset held by the Administrative Agent or any Lender for the
payment of the Subsidiary Borrower Obligations, nor shall the Borrower seek or
be entitled to seek any contribution or reimbursement from any Subsidiary
Borrower in respect of payments made by the Borrower hereunder, until all
amounts owing to the Administrative Agent and the Lenders by any Subsidiary
Borrower on account of the Subsidiary Borrower Obligations are paid in full and
the Commitments are terminated. If any amount shall be paid to the Borrower on
account of such subrogation rights at any time when all of the Subsidiary
Borrower Obligations shall not have been paid in full, such amount shall be held
by the Borrower in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Borrower, and shall, forthwith upon receipt
by the Borrower, be turned over to the



       

--------------------------------------------------------------------------------

 

Administrative Agent in the exact form received by the Borrower (duly indorsed
by the Borrower to the Administrative Agent, if required), to be applied against
the Subsidiary Borrower Obligations, whether matured or unmatured, in such order
as the Administrative Agent may determine.
 
SECTION 9.3. Amendments, etc. with respect to the Obligations; Waiver of
Rights.  The Borrower shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Borrower, and without notice to or
further assent by the Borrower, any demand for payment of any of the Subsidiary
Borrower Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Subsidiary
Borrower Obligations continued, and the Subsidiary Borrower Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guaranty therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection herewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the requisite
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guaranty or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Subsidiary Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Subsidiary Borrower Obligations or for the Guaranty under this Section 9 or any
property subject thereto. When making any demand hereunder against the Borrower,
the Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on any Subsidiary Borrower, and any failure by the
Administrative Agent or any Lender to make any such demand or to collect any
payments from any Subsidiary Borrower or any release of any Subsidiary Borrower
shall not relieve the Borrower of its obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of the Administrative Agent or any Lender against the Borrower.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.


SECTION 9.4. Guaranty Absolute and Unconditional.  The Borrower waives any and
all notice of the creation, renewal, extension or accrual of any of the
Subsidiary Borrower Obligations and notice of or proof of reliance by the
Administrative Agent or any Lender upon this Guaranty or acceptance of the
Guaranty under this Section 9; the Subsidiary Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the Guaranty under
this Section 9; and all dealings between any Subsidiary Borrower and the
Borrower, on the one hand, and the Administrative Agent and the Lenders, on the
other, shall likewise be conclusively presumed to have been had or consummated
in reliance upon the Guaranty under this Section 9. The Borrower waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Subsidiary Borrower or the Borrower with respect to
the Subsidiary Borrower Obligations. The Guaranty under this Section 9 shall be
construed as a continuing, absolute and unconditional guaranty of payment
without regard to (a) the validity or enforceability of this Agreement, any of
the Subsidiary Borrower Obligations or any other collateral security therefor or
guaranty or right of offset with respect thereto at any time or from



       

--------------------------------------------------------------------------------

 

time to time held by the Administrative Agent or any Lender, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by any Subsidiary Borrower
against the Administrative Agent or any Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of such Subsidiary Borrower
or the Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of Subsidiary Borrower for its Subsidiary Borrower
Obligations, or of the Borrower under the guaranty under this Section 9, in
bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against the Borrower, the Administrative Agent and any Lender may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against any Subsidiary Borrower or any other Person or against any collateral
security or guaranty for the Subsidiary Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to pursue such other rights or remedies or to collect any payments from
any Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guaranty or to exercise any such right of offset, or any
release of Subsidiary Borrower or any such other Person or of any such
collateral security, guaranty or right of offset, shall not relieve the Borrower
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against such Subsidiary Borrower. The
Guaranty under this Section 9 shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Borrower and
its successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the Lenders, and their respective successors,
indorsees, transferees and assigns, until all the Subsidiary Borrower
Obligations and the obligations of the Borrower under the Guaranty under this
Section 9 shall have been satisfied by payment in full and the Commitments shall
be terminated, notwithstanding that from time to time during the term of this
Agreement any Subsidiary Borrower may be free from any Subsidiary Borrower
Obligations.
 
SECTION 9.5. Reinstatement.  The Guaranty under this Section 9 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Subsidiary Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Subsidiary Borrower or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Subsidiary
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.
 

10.   MISCELLANEOUS

 
SECTION 10.1. Notices.
 
(a)  Notices and other communications provided for herein shall be in writing
and shall be delivered or mailed (or in the case of telegraphic communication,
if by telegram, delivered to the telegraph company and, if by telex, telecopy,
graphic scanning or other telegraphic communications equipment of the sending
party hereto, delivered by such equipment) addressed as follows:
 



       

--------------------------------------------------------------------------------

 


 
(i)  if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A., 111
Fannin, 10th floor, Houston, Texas 77002, Attention of Vaughan Nguyen (Telephone
No. 713-750-3550; Facsimile No. 713-750-2932), with a copy to Randolph Cates
(Facsimile No. 212-270-3279);
 
(ii)  if to the Borrower, to it at 9 West 57th Street, New York, NY 10019
Attention of Corporate Secretary (Facsimile No. 212-413-1922) and Treasurer
(Facsimile No. 973-496-0690), with a copy to Skadden, Arps, Slate, Meagher &
Flom LLP, Four Times Square, New York, NY 10036, Attention of James M. Douglas
(Facsimile No. 917-777-2868);
 
(iii)  if to a Subsidiary Borrower, to it c/o the Borrower at 9 West 57th
Street, New York, NY 10019 Attention of Corporate Secretary (Facsimile No.
212-413-1922) and Treasurer (Facsimile No. 973-496-0690), with a copy to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, NY 10036,
Attention of James M. Douglas (Facsimile No. 917-777-2868);
 
(iv)  if to a Lender, to it at its address notified to the Administrative Agent
(or set forth in its Assignment and Acceptance or other agreement pursuant to
which it became a Lender hereunder); and
 
(v)  if to JPMorgan Chase Bank, N.A., in its capacity as Issuing Lender, to it
at JPMorgan Chase Bank, N.A. 111 Fannin, 10th floor, Houston, Texas 77002,
Attention of Vaughan Nguyen (Telephone No. 713-750-3550; Facsimile No.
713-750-2932), or if to any other Issuing Lender, at the address for notices as
such Issuing Lender provides in accordance with this Section 9.1;
 
or such other address as such party may from time to time designate by giving
written notice to the other parties hereunder.
 
(b)  Any party hereto may change its address or telecopy number and other
communications hereunder for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.
 
(c)  Notices and other communication to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Borrower and any Subsidiary
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 



       

--------------------------------------------------------------------------------

 


SECTION 10.2. Survival of Agreement, Representations and Warranties, etc.
 
All warranties, representations and covenants made by the Borrower or any
Subsidiary Borrower herein or in any certificate or other instrument delivered
by it or on its behalf in connection with this Agreement shall be considered to
have been relied upon by the Administrative Agent and the Lenders and shall
survive the making of the Loans herein contemplated and the issuance and
delivery to the Administrative Agent of the Notes regardless of any
investigation made by the Administrative Agent or the Lenders or on their behalf
and shall continue in full force and effect so long as any amount due or to
become due hereunder is outstanding and unpaid and so long as the Commitment has
not been terminated. All statements in any such certificate or other instrument
shall constitute representations and warranties by the Borrower or such
Subsidiary Borrower hereunder.
 
SECTION 10.3. Successors and Assigns; Syndications; Loan Sales; Participations.
 
(a)  Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party
(provided, however, that neither Borrower nor any Subsidiary Borrower may assign
its rights hereunder without the prior written consent of all the Lenders), and
all covenants, promises and agreements by, or on behalf of, the Borrower or any
Subsidiary Borrower which are contained in this Agreement shall inure to the
benefit of the successors and assigns of the Lenders.
 
(b)  Each of the Lenders may (but only with the prior written consent of the
Administrative Agent, the Issuing Lenders and the Borrower, which consents shall
not be unreasonably withheld or delayed, provided that the consent of the
Borrower shall not be required if an Event of Default has occurred and is
continuing) assign to one or more banks or other entities either (i) all or a
portion of its interests, rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the same
portion of the Revolving Credit Loans at the time owing to it and the Revolving
Credit Notes held by it and its Revolving L/C Exposure) (a “Ratable Assignment”)
or (ii) all or a portion of its rights and obligations under and in respect of
(A) its Commitment under this Agreement and the same portion of the Revolving
Credit Loans at the time owing to it and its Revolving L/C Exposure or (B) the
Competitive Loans at the time owing to it (including, without limitation, in the
case of any such type of Loan, the same portion of the associated Note) or the
Competitive Letters of Credit at the time issued by it (including, without
limitation, in the case of Competitive Letters of Credit, any unpaid
reimbursement obligations) (a “Non-Ratable Assignment”); provided, however, that
(1) each Non-Ratable Assignment shall be of a constant, and not a varying,
percentage of all of the assigning Lender’s rights and obligations in respect of
the Loans, L/C Exposure and the Commitment (if applicable) which are the subject
of such assignment, (2) each Ratable Assignment shall be of a constant, and not
a varying, percentage of the assigning Lender’s rights and obligations under
this Agreement, (3) the amount of the Commitment, Competitive Loans or
Competitive Letters of Credit, as the case may be, of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Lender) shall be
in a minimum principal amount of $1,000,000 (or, if less, the remaining portion
of the assigning Lender’s rights and obligations under this Agreement) unless
otherwise agreed by the Borrower and the
 



       

--------------------------------------------------------------------------------

 


Administrative Agent and (4) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register (as defined below), an Assignment and Acceptance, together with any
Note or Notes subject to such assignment and a processing and recordation fee of
$3,500. Upon such execution, delivery, acceptance and recording, and from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be not earlier than five Business Days (or such shorter
period approved by the Administrative Agent) after the date of acceptance and
recording by the Administrative Agent, (x) the assignee thereunder shall be a
party hereto and, to the extent provided in such Assignment and Acceptance, have
the rights and obligations of a Lender hereunder and (y) the assigning Lender
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of the assigning
Lender’s rights and obligations under this Agreement, such assigning Lender
shall cease to be a party hereto).
 
(c)  Notwithstanding the other provisions of this Section 10.3, each Lender may
at any time make a Ratable Assignment or a Non-Ratable Assignment of its
interests, rights and obligations under this Agreement to (i) any Affiliate of
such Lender or (ii) any other Lender hereunder without the consent of the
Borrower provided that it meets the registration requirements in Section
10.3(b)(4).
 
(d)  By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in, or in connection with, this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower or any Subsidiary Borrower of any of its obligations under the
Fundamental Documents; (iii) such assignee confirms that it has received a copy
of this Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 5.1(a) and 5.1(b) (or if none of such financial
statements shall have then been delivered, then copies of the financial
statements referred to in Section 3.4 hereof) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the assigning Lender, the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Fundamental Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will be
bound by the provisions of this Agreement and will perform in accordance with
its terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
 



       

--------------------------------------------------------------------------------

 


(e)  The Administrative Agent, on behalf of the Borrower, shall maintain at its
address at which notices are to be given to it pursuant to Section 10.1, a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount of the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, any Subsidiary Borrower, the Administrative
Agent, the Issuing Lenders and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of a Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement and the other Fundamental
Documents, notwithstanding any notice to the contrary. Any assignment shall be
effective only upon appropriate entries with respect thereto being made in the
Register. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
(f)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, any Notes subject to such assignment and the processing
and recordation fee, the Administrative Agent (subject to the right, if any, of
the Borrower to require its consent thereto) shall, if such Assignment and
Acceptance has been completed and is substantially in the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt written notice thereof
to the Borrower. If a portion of the Commitment has been assigned by an
assigning Lender, then such Lender shall deliver its Revolving Credit Note, if
any, at the same time it delivers the applicable Assignment and Acceptance to
the Administrative Agent. If only Competitive Loans have been assigned by the
assigning Lender, such assigning Lender shall deliver its Competitive Note, if
any, at the same time it delivers the applicable Assignment and Acceptance to
the Administrative Agent. Within five Business Days after receipt of the notice,
the Borrower, at its own expense, shall execute and deliver to the applicable
Lenders at their request, either (A) a new Revolving Credit Note payable to such
assignee in an amount equal to the Commitment assumed by it pursuant to such
Assignment and Acceptance and a Competitive Note payable to such assignee in an
amount equal to the outstanding principal amount of the Competitive Loans
assumed by it pursuant to such Assignment and Acceptance hereunder, and a new
Revolving Credit Note payable to the assigning Lender in an amount equal to the
Commitment retained by it hereunder, or (B) if Competitive Loans only have been
assigned, then a new Competitive Note payable to such assignee in an amount
equal to the outstanding principal amount of the Competitive Loans(s) purchased
by it pursuant to such Assignment and Acceptance and, a new Competitive Note
payable to the assigning Lender in an amount equal to the outstanding principal
amount of the Competitive Loans retained by it hereunder. Any new Revolving
Credit Notes shall be in an aggregate principal amount equal to the aggregate
principal amount of the Commitments of the respective Lenders. All new Notes
shall be dated as of the Closing Date and shall otherwise be in substantially
the forms of Exhibits A-1 and A-2 hereto, as the case may be. No assignment
shall be effective for purpose of the Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(g)  Each of the Lenders may, without the consent of the Borrower, the
Administrative Agent or any Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Loans owing to it and
 



       

--------------------------------------------------------------------------------

 

the Note or Notes held by it); provided, however, that (i) any such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Participant
shall not be granted any voting rights under this Agreement, except with respect
to matters requiring the consent of each of the Lenders hereunder, (iii) any
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iv) the participating banks or other entities
shall be entitled to the cost protection provisions of Sections 2.15, 2.16,
2.18, 2.22 and 2.25 hereof (and subject to the limitations thereof) but a
Participant shall not be entitled to receive pursuant to such provisions an
amount larger than its share of the amount to which the Lender granting such
participation would have been entitled to receive; provided that a Participant
shall not be entitled to the benefits of Section 2.22 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.22(e) as
though it were a Lender, and (v) the Borrower, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
 
(h)  The Lenders may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.3, disclose to
the assignee or Participant or proposed assignee or Participant, any
information, including confidential information, relating to the Borrower
furnished to the Administrative Agent by or on behalf of the Borrower; provided
that prior to any such disclosure, each such assignee or Participant or proposed
assignee or Participant agrees in writing to be bound by the confidentiality
provisions of Section 10.15.
 
(i)  Each Lender hereby represents that it is a commercial lender or financial
institution which makes loans in the ordinary course of its business and that it
will make the Loans hereunder for its own account in the ordinary course of such
business; provided, however, that, subject to preceding clauses (a) through (h),
the disposition of the Notes or other evidence of Indebtedness held by that
Lender shall at all times be within its exclusive control.
 
(j)  The Borrower consents that any Lender may at any time and from time to time
pledge, or otherwise grant a security interest in, any Loan or any Note
evidencing such Loan (or any part thereof), including any such pledge or grant
to any Federal Reserve Bank, and, with respect to any Lender which is a fund, to
the fund’s trustee in support of its obligations to such trustee, and this
Section shall not apply to any such pledge or grant; provided that no such
pledge or grant shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
 
(k)  Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower or
any Subsidiary Borrower all or any part of any Revolving Credit Loan that such
Granting Lender would otherwise be obligated to make to the Borrower or such
Subsidiary Borrower pursuant to Section 2.1 or 2.7, provided that (i) nothing
herein shall constitute a commitment to make any Revolving Credit Loan by any
SPC and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Revolving Credit Loan or fund any other
obligation required to be funded by it hereunder, the Granting Lender shall be
obligated to make such Revolving Credit Loan or fund such



       

--------------------------------------------------------------------------------

 

obligation pursuant to the terms hereof. The making of a Revolving Credit Loan
by an SPC hereunder shall satisfy the obligation of the Granting Lenders to make
Revolving Credit Loans to the same extent, and as if, such Loan were made by the
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any payment under this Agreement for which a Lender would otherwise be liable,
for so long as, and to the extent, the related Granting Lender makes such
payment. In furtherance of the foregoing, each party hereto hereby agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any SPC, it will not institute against or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
10.3 any SPC may (i) with notice to, but without the prior written consent of,
the Borrower or the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Revolving Credit Loan
to its Granting Lender or to any financial institutions providing liquidity
and/or credit facilities to or for the account of such SPC to fund the Revolving
Credit Loans made by SPC or to support the securities (if any) issued by such
SPC to fund such Revolving Credit Loans and (ii) disclose on a confidential
basis any non-public information relating to its Revolving Credit Loans to any
rating agency, commercial paper dealer or provider of a surety, guarantee or
credit or liquidity enhancement to such SPC.
 
SECTION 10.4. Expenses.
 
Whether or not the transactions hereby contemplated shall be consummated, the
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent in connection with the syndication,
preparation, execution, delivery and administration of this Agreement, the
Notes, the making of the Loans and issuance and administration of the Letters of
Credit, the reasonable and documented fees and disbursements of Simpson Thacher
& Bartlett LLP, counsel to the Administrative Agent, as well as all reasonable
and documented out-of-pocket expenses incurred by the Lenders in connection with
any restructuring or workout of this Agreement, the Notes, the Letters of Credit
or the Competitive Letters of Credit or in connection with the enforcement or
protection of the rights of the Lenders in connection with this Agreement or the
Notes or the Letters of Credit or any other Fundamental Document, and with
respect to any action which may be instituted by any Person against any Lender
or any Issuing Lender in respect of the foregoing, or as a result of any
transaction, action or nonaction arising from the foregoing, including but not
limited to the reasonable and documented fees and disbursements of any counsel
for the Lenders or any Issuing Lender, provided, however, that the Borrower
shall not be liable for the fees and expenses of more than one separate firm for
the Lenders or any Issuing Lender (unless there shall exist an actual conflict
of interest among such Persons, and in such case, not more than two separate
firms) in connection with any one such action or any separate but substantially
similar or related actions in the same jurisdiction, nor shall the Borrower be
liable for any settlement or any proceeding effected without the Borrower’s
written consent. Such payments shall be made on the Closing Date and thereafter
on demand. The obligations of the Borrower under this Section shall survive the
termination of this Agreement and/or the payment of the Loans and/or expiration
of the Letters of Credit and Competitive Letters of Credit.
 



       

--------------------------------------------------------------------------------

 

 
SECTION 10.5. Indemnity.
 
Further, by the execution hereof, the Borrower and each Subsidiary Borrower
agrees to indemnify and hold harmless the Administrative Agent and the Lenders
and the Issuing Lenders and their respective directors, officers, employees and
agents (each, an “Indemnified Party”) from and against any and all expenses
(including reasonable and documented fees and disbursements of counsel), losses,
claims, damages and liabilities arising out of any claim, litigation,
investigation or proceeding (regardless of whether any such Indemnified Party is
a party thereto) in any way relating to the transactions contemplated hereby,
but excluding therefrom all expenses, losses, claims, damages, and liabilities
arising out of or resulting from the gross negligence or willful misconduct of
the Indemnified Party seeking indemnification or any of its Related Parties,
provided, however, neither the Borrower nor any Subsidiary Borrower shall be
liable for the fees and expenses of more than one separate firm for all such
Indemnified Parties (unless there shall exist an actual conflict of interest
among such Indemnified Parties, and in such case, not more than two separate
firms) in connection with any one such action or any separate but substantially
similar or related actions in the same jurisdiction, nor shall the Borrower or
any Subsidiary Borrower be liable for any settlement of any proceeding effected
without the Borrower’s or such Subsidiary Borrower’s written consent, and
provided further, however, that this Section 10.5 shall not be construed to
expand the scope of the reimbursement obligations of the Borrower and any
Subsidiary Borrower specified in Section 10.4. The obligations of the Borrower
and any Subsidiary Borrower under this Section 10.5 shall survive the
termination of this Agreement and/or payment of the Loans and/or the expiration
of the Letters of Credit and Competitive Letters of Credit.
 
SECTION 10.6. CHOICE OF LAW.
 
THIS AGREEMENT AND THE NOTES HAVE BEEN EXECUTED AND DELIVERED IN THE STATE OF
NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST
RATES, ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
 
SECTION 10.7. No Waiver.
 
No failure on the part of the Administrative Agent, any Lender or any Issuing
Lender to exercise, and no delay in exercising, any right, power or remedy
hereunder or under the Notes or with regards to the Letters of Credit or
Competitive Letters of Credit shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.
 
SECTION 10.8. Extension of Maturity.
 
Except as otherwise specifically provided in Section 1 or 8 hereof, should any
payment of principal of or interest on the Notes or any other amount due
hereunder become due



       

--------------------------------------------------------------------------------

 

and payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day and, in the case of principal,
interest shall be payable thereon at the rate herein specified during such
extension.
 
SECTION 10.9. Amendments, etc.
 
(a)    Except as set forth in Section 10.9(b), no modification, amendment or
waiver of any provision of this Agreement, and no consent to any departure by
the Borrower herefrom or therefrom, shall in any event be effective unless the
same shall be in writing and signed or consented to in writing by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given; provided, however, that no such
modification or amendment shall without the written consent of each Lender
affected thereby (w) increase or extend the expiration date of the Commitment of
a Lender or postpone or waive any scheduled reduction in the Commitments, (x)
provide for funding of Revolving Credit Loans at any location outside of the
United States, (y) alter the stated maturity or principal amount of any
installment of any Loan (or any reimbursement obligation with respect to a
Letter of Credit or Competitive Letter of Credit) or decrease the rate of
interest payable thereon or extend the scheduled date of any payment thereof, or
the rate at which the Facility Fees, Utilization Fees or letter of credit fees
accrue or (z) waive a default under Section 7(b) hereof with respect to a
scheduled principal installment of any Loan; and provided, further that no such
modification or amendment shall without the written consent of all of the
Lenders (i) amend or modify any provision of this Agreement which provides for
the unanimous consent or approval of the Lenders, (ii) amend this Section 10.9
or the definition of Required Lenders or (iii) release the Borrower from its
obligations under the Guaranty; and provided, further that no such modification
or amendment shall decrease the Commitment of any Lender without the written
consent of such Lender. No such amendment or modification may adversely affect
the rights and obligations of the Administrative Agent or any Issuing Lender
hereunder without its prior written consent. No notice to or demand on the
Borrower shall entitle the Borrower to any other or further notice or demand in
the same, similar or other circumstances. Each holder of a Note shall be bound
by any amendment, modification, waiver or consent authorized as provided herein,
whether or not a Note shall have been marked to indicate such amendment,
modification, waiver or consent and any consent by any holder of a Note shall
bind any Person subsequently acquiring a Note, whether or not a Note is so
marked.
 
(b)  This Agreement may be amended without consent of the Lenders, so long as no
Default or Event of Default shall have occurred and be continuing, as follows:
 
(i)  This Agreement will be amended to designate any Subsidiary of the Borrower
as a Subsidiary Borrower upon (w) ten Business Days prior notice to the Lenders
(such notice to contain the name, primary business address and taxpayer
identification number of such Subsidiary), (x) the execution and delivery by the
Borrower, such Subsidiary and the Administrative Agent of a Joinder Agreement,
substantially in the form of Exhibit G (a “Joinder Agreement”), providing for
such Subsidiary to become a Subsidiary Borrower, (y) the agreement and
acknowledgment by the Borrower and each other Subsidiary Borrower that the
Guaranty contained in Section 9 covers the Obligations of such Subsidiary and
(z) the delivery to the Administrative Agent of (1) corporate or other
applicable resolutions, other corporate or other applicable
 



       

--------------------------------------------------------------------------------

 

documents, certificates and legal opinions in respect of such Subsidiary
substantially equivalent to comparable documents delivered on the Closing Date
and (2) such other documents with respect thereto as the Administrative Agent
shall reasonably request.
 
(ii)  This Agreement will be amended to remove any Subsidiary as a Subsidiary
Borrower upon execution and delivery by the Borrower to the Administrative Agent
of a written notification to such effect and repayment in full of all Loans made
to such Subsidiary Borrower, cash collateralization of all reimbursement
obligations in respect of any Letters of Credit issued for the account of such
Subsidiary Borrower and repayment in full of all other amounts owing by such
Subsidiary Borrower under this Agreement (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement);
provided, however, that no such amendment shall affect or limit the Borrower’s
obligations under the Guaranty.
 
SECTION 10.10. Severability.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 10.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
 
(a)  THE BORROWER AND EACH SUBSIDIARY BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK
COUNTY AND TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF BROUGHT BY THE ADMINISTRATIVE AGENT, A LENDER OR AN ISSUING LENDER. THE
BORROWER AND EACH SUBSIDIARY BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW
(A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURTS, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT, AND (B)
HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY
OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE
ARISE FROM THE SAME SUBJECT MATTER. THE BORROWER AND EACH SUBSIDIARY BORROWER
HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT ITS ADDRESS TO WHICH NOTICES
ARE TO BE GIVEN PURSUANT TO SECTION 10.1 HEREOF. THE



       

--------------------------------------------------------------------------------

 

BORROWER AND EACH SUBSIDIARY BORROWER AGREES THAT ITS SUBMISSION TO JURISDICTION
AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND EACH ISSUING LENDER. FINAL JUDGMENT
AGAINST THE BORROWER OR SUCH SUBSIDIARY BORROWER IN ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION (A)
BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH
SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND THE AMOUNT OF INDEBTEDNESS OR
LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED OR (B) IN ANY OTHER MANNER
PROVIDED BY, OR PURSUANT TO, THE LAWS OF SUCH OTHER JURISDICTION, PROVIDED,
HOWEVER, THAT THE ADMINISTRATIVE AGENT, A LENDER OR AN ISSUING LENDER MAY AT ITS
OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST THE BORROWER
OR SUCH SUBSIDIARY BORROWER OR ANY OF ITS ASSETS IN ANY STATE OR FEDERAL COURT
OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE BORROWER, SUCH
SUBSIDIARY BORROWER OR SUCH ASSETS MAY BE FOUND.
 
(b)  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH
PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR OTHERWISE.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT THE PROVISIONS OF
THIS SECTION 10.11(b) CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH THE OTHER
PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.
THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
10.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH OTHER PARTY
TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
 
SECTION 10.12. Headings.
 
Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this Agreement.
 
SECTION 10.13. Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.



       

--------------------------------------------------------------------------------

 

SECTION 10.14. Entire Agreement.
 
This Agreement represents the entire agreement of the parties with regard to the
subject matter hereof and the terms of any letters and other documentation
entered into among the Borrower, the Administrative Agent, the Syndication Agent
or any Lender (other than the provisions of the letter agreement dated September
28, 2004, among the Borrower, JPMorgan Chase Bank, N.A. (formerly known as
JPMorgan Chase Bank) J.P. Morgan Securities Inc., Bank of America, N.A. and Banc
of America Securities LLC, relating to fees and expenses and syndication issues)
prior to the execution of this Agreement which relate to Loans to be made or the
Letters of Credit to be issued hereunder shall be replaced by the terms of this
Agreement.
 
SECTION 10.15. Confidentiality.
 
Each of the Administrative Agent, the Issuing Lenders and the Lenders agrees
that it will not use, either directly or indirectly, any of the Confidential
Information except in connection with this Agreement and the transactions
contemplated hereby. Neither the Administrative Agent, the Issuing Lender or any
Lender shall disclose to any Person the Confidential Information, except
 
(a)  to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other professional advisors who need to
know the Confidential Information for purposes related to this Agreement or any
other Fundamental Document or any transactions contemplated thereby or
reasonably incidental to the administration of this Agreement or the other
Fundamental Documents (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and agree to keep such Confidential Information
confidential in accordance with the provisions of this Section 10.15),
 
(b)  to the extent requested by any regulatory authority having jurisdiction
over it or its Affiliates,
 
(c)  to the extent required by Applicable Law, regulations or by any subpoena or
similar legal process, provided that the Administrative Agent, such Issuing
Lender or such Lender, as the case may be, shall request confidential treatment
of such Confidential Information to the extent permitted by Applicable Law and
the Administrative Agent, such Issuing Lender or such Lender, as the case may
be, shall, to the extent permitted by Applicable Law, promptly inform the
Borrower with respect thereto so that the Borrower may seek appropriate
protective relief to the extent permitted by Applicable Law, provided further
that in the event that such protective remedy or other remedy is not obtained,
the Administrative Agent, such Issuing Lender or such Lender, as the case may
be, shall furnish only that portion of the Confidential Information that is
legally required and shall disclose the Confidential Information in a manner
reasonably designed to preserve its confidential nature,
 
(d)  to any other Lender party to this Agreement,
 
(e)  in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder,
 



       

--------------------------------------------------------------------------------

 


(g)  subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations,
 
(g)  with the prior written consent of the Borrower or
 
(h)  to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 10.15 or (ii) becomes available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Borrower, its Affiliates or Representatives,
which source, to the reasonable knowledge of the Administrative Agent, the
Issuing Lender or any Lender, as may be appropriate, is not prohibited from
disclosing such Confidential Information to the Administrative Agent, Issuing
Bank or such Lender by a contractual, legal or fiduciary obligation, to the
Borrower, the Administrative Agent or any Lender.
 
(i)  Neither the Administrative Agent nor any Lender shall make any public
announcement, advertisement, statement or communication regarding the Borrower,
its Affiliates or this Agreement or the transactions contemplated hereby without
the prior written consent of the Borrower. The obligations of the Administrative
Agent and each Lender under this Section 10.15 shall survive the termination or
expiration of this Agreement.
 
SECTION 10.16. USA PATRIOT Act.  Each Lender hereby notifies the Borrower and
each Subsidiary Borrower party hereto that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower or such Subsidiary Borrower and other information that will allow such
Lender to identify the Borrower or such Subsidiary Borrower in accordance with
the Act. The Borrower and each Subsidiary Borrower party hereto shall promptly
provide such information upon request by any Lender. In connection therewith,
each Lender hereby agrees that the confidentiality provisions set forth in
Section 10.15 shall apply to any non-public information provided to it by the
Borrower and its Subsidiaries pursuant to this Section 10.16.
 
SECTION 10.17. Replacement of Lenders.
 
If any Lender refuses to consent to an amendment, modification or waiver of this
Agreement that is approved by the Required Lenders pursuant to Section 10.9 (a
“Non-Consenting Lender”), if any Lender is a Defaulting Lender, or under any
other circumstances set forth herein expressly providing that the Borrower shall
have the right to replace a Lender as a party to this Agreement, the Borrower
may, upon notice to such Lender and the Administrative Agent, replace such
Lender by causing such Lender to assign its Commitment (with the assignment fee
to be paid by the Borrower in such instance) pursuant to Section 10.3 to one or
more banks or other entities procured by the Borrower upon receipt of all
amounts due and owing to it.
 



       

--------------------------------------------------------------------------------

 


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first above written.
 


 

 
CENDANT CORPORATION,
as Borrower
 
 
By:/s/ Ronald L. Nelson
 
Name:    Ronald L. Nelson
Title:     President and Chief Financial Officer
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender
 
 
By:/s/ Randolph Cates
 
Name:    Randolph Cates
Title: Vice President
 
 
 
 
BANK OF AMERICA, N.A.,
as Syndication Agent and Lender
 
 
By: /s/ John W. Pocalyko
 
Name: John W. Pocalyko
Title: Managing Director

 
 

        

--------------------------------------------------------------------------------

 






 
BANK OF MONTREAL
 
 
By: /s/ Pamela E. Schwartz
 
Name:    Pamela E. Schwartz
Title: Vice President
 
 
 
 
BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH
 
 
By: /s/ R. Toyoshima
 
Name:    R. Toyoshima
Title: Authorized Signatory
 
 
 
 
BARCLAYS BANK PLC
 
 
By: /s/ Nicholas Bell
 
Name:    Nicholas Bell
Title: Director
 
 
 
 
BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH
 
 
By: /s/ Ken Hamilton
 
Name:    Ken Hamilton
Title: Director
 
 
By: /s/ Richard Cordover
 
Name:    Richard Cordover
Title: Director






       

--------------------------------------------------------------------------------

 








 
CALYON NEW YORK BRANCH
 
 
By: /s/ James Gibson
 
Name:    James Gibson
Title: Managing Director
 
 
By: /s/ Rod Hurst
 
Name:    Rod Hurst
Title: Director




 
 
 
 
CHANG HWA COMMERCIAL BANK, LTD.
 
 
By: /s/ Ming-Hsien Lin
 
Name:    Ming-Hsien Lin
Title: SVP & General Manager




 
 
 
 
CIBC INC.
 
 
By: /s/ Dominic J. Sorresso
 
Name:    Dominic J. Sorresso
Title: Executive Director CIBC World Markets Corp., as Agent




 
 
 
 
CITICORP NORTH AMERICA, INC.
 
 
By: /s/ Hugo Arias
 
Name:    Hugo Arias
Title: Vice President






       

--------------------------------------------------------------------------------

 




 
CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch
 
 
By: /s/ Bill O’Daly
 
Name:    Bill O’Daly
Title: Director
 
 
By: /s/ Cassandra Droogan
 
Name:    Cassandra Droogan
Title: Associate
 
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
By: /s/ Frederick Laird
 
Name:    Frederick Laird
Title: Managing Director
 
 
By: /s/ Belinda Wheeler
 
Name:    Belinda Wheeler
Title: Vice President
 
 
 
 
FIRST COMMERCIAL BANK NEW YORK AGENCY
 
 
By: /s/ Bruce M.J. Ju
 
Name:    Bruce M.J. Ju
Title: VP & General Manager

 
 
 
 
MELLON BANK, N.A.
 
 
By: /s/ J. Wade Bell
 
Name:    J. Wade Bell
Title: Vice President






       

--------------------------------------------------------------------------------

 


 
MERRILL LYNCH BANK USA
 
 
By: /s/ Louis Alder
 
Name:    Louis Alder
Title: Director
 
 
 
 
MIZUHO CORPORATE BANK, LTD.
 
 
By: /s/ Robert Gallagher
 
Name:    Robert Gallagher
Title: Senior Vice President & Team Leader
 
 
 
 
NORTHERN TRUST
 
 
By: /s/ John A. Konstantos
 
Name:    John A. Konstantos
Title: Vice President
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
By: /s/ Michael Richards
 
Name:    Michael Richards
Title: Vice President
 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION
 
 
By: /s/ Edward McColly
 
Name:    Edward McColly
Title: Vice President & Department Head



 



       

--------------------------------------------------------------------------------

 


 

 
SUNTRUST BANK
 
 
By: /s/ Heidi M. Khamabatta
 
Name:    Heidi M. Khamabatta
Title: Director
 
 
 
TAIPEI BANK, NEW YORK AGENCY
 
 
By: /s/ Sophia Jing
 
Name:    Sophia Jing
Title: V.P. & General Manager
 
 
 
THE BANK OF NEW YORK
 
 
By: /s/ Eliza S. Adams
 
Name:    Eliza S. Adams
Title: Managing Director
 
 
 
THE BANK OF NOVA SCOTIA
 
 
By: /s/ Todd S. Meller
 
Name:    Todd S. Meller
Title: Managing Director
 
 
 
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
 
 
By: /s/ Tony Martyn
 
Name:    Tony Martyn
Title: Director
 
 
By: /s/ Orla Halpenny
 
Name:    Orla Halpenny
Title: Manager






       

--------------------------------------------------------------------------------

 




 
THE ROYAL BANK OF SCOTLAND PLC
 
 
By: /s/ Bruce Ferguson
 
Name:    Bruce Ferguson
Title: Senior Vice President
 
 
 
UBS LOAN FINANCE LLC
 
 
By: /s/ Barbara Ezell-McMichael
 
Name:    Barbara Ezell-McMichael
Title: Associate Director
 
 
By: /s/ _Winslowe Ogbourne
 
Name:    Winslowe Ogbourne
Title: Associate Director
 
 
 
UFJ BANK LIMITED
 
 
By: /s/ Garry Weiss
 
Name:    Garry Weiss
Title: Vice President
 
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
 
By: /s/ G. Lee Wagner, Jr.
 
Name:    G. Lee Wagner, Jr.
Title: Assistant Vice President
 
 
 
WELLS FARGO BANK, N.A.
 
 
 
By: /s/ Jeff A. Bailard
 
Name:    Jeff A. Bailard
Title: Vice President








       

--------------------------------------------------------------------------------

 


 
WESTLB AG, NEW YORK BRANCH
 
 
By: /s/ Angelika Seifert
 
Name:    Angelika Seifert
Title: Director
 
 
By: /s/ Walter T. Duffy III
 
Name:    Walter T. Duffy III
Title: Director
 
 
 
 
WESTPAC BANKING CORPORATION
 
 
By: /s/ Randy Faust
 
Name:    Randy Faust
Title: Vice President
 
 
 
 
WILLIAM STREET CREDIT CORPORATION
 
 
By: /s/ Elizabeth Beshel
 
Name:    Elizabeth Beshel
Title: Authorized Signatory








 